Exhibit 10.1

Execution Version

U.S. $200,000,000

LOAN AND SECURITY AGREEMENT

by and among

Crescent Capital BDC, Inc.,
as the Borrower

EACH OF THE LENDERS FROM TIME TO TIME PARTY HERETO,
as the Lenders

and

ALLY BANK,
as the Administrative Agent and Arranger

Dated as of August 20, 2019



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

 

Page

ARTICLE I DEFINITIONS

1

 

 

 

 

Section 1.1

 

Certain Defined Terms.

1

Section 1.2

 

Other Terms.

49

Section 1.3

 

Computation of Time Periods.

49

Section 1.4

 

Interpretation.

50

Section 1.5

 

Calculation of Borrowing Base

50

Section 1.6

 

Currencies; Currency Equivalents

51

 

 

 

 

ARTICLE II THE NOTES

51

 

 

 

 

Section 2.1

 

The Notes.

51

Section 2.2

 

Procedures for Advances by the Lenders.

52

Section 2.3

 

Principal Repayments.

53

Section 2.4

 

Determination of Interest.

55

Section 2.5

 

Notations on Notes.

56

Section 2.6

 

Reduction of Borrowing Base Deficiency.

56

Section 2.7

 

Settlement Procedures.

56

Section 2.8

 

Post Default Collections.

56

Section 2.9

 

Termination or Reduction of the Facility Amount.

57

Section 2.10

 

Payments, Computations, Etc.

57

Section 2.11

 

Manner of Designating Applicable Interest Rates.

58

Section 2.12

 

Increased Costs; Capital Adequacy; Illegality.

59

Section 2.13

 

Taxes.

61

Section 2.14

 

Discretionary Sales of Loans and Capital Contributions.

66

Section 2.15

 

[Reserved].

66

Section 2.16

 

Defaulting Lenders.

66

Section 2.17

 

Mitigation Obligations; Replacement of Lenders.

67

Section 2.18

 

Increase of Commitment; Facility Amount.

68

 

 

 

 

ARTICLE III CONDITIONS TO THE EFFECTIVE DATE AND ADVANCES

69

 

 

 

 

Section 3.1

 

Conditions to Effective Date.

69

Section 3.2

 

Conditions Precedent to All Advances after the Effective Date.

71

Section 3.3

 

Delivery.

73

 

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES

74

 

 

 

 

Section 4.1

 

Representations and Warranties of the Borrower.

74

Section 4.2

 

Representations and Warranties of the Borrower Relating to the

   Agreement and the Collateral.

80

 

 

 

 

 



-i-

--------------------------------------------------------------------------------

 

ARTICLE V GENERAL COVENANTS

81

 

 

 

 

Section 5.1

 

Affirmative Covenants of the Borrower.

81

Section 5.2

 

Negative Covenants of the Borrower.

88

 

 

 

 

ARTICLE VI COLLATERAL ADMINISTRATION

95

 

 

 

 

Section 6.1

 

[Reserved].

95

Section 6.2

 

Duties of the Borrower.

95

Section 6.3

 

Authorization of the Borrower.

96

Section 6.4

 

Collection of Payments; Accounts.

96

Section 6.5

 

Realization Upon Defaulted or Delinquent Loans.

97

Section 6.6

 

Reports.

97

 

 

 

 

ARTICLE VII [RESERVED]

98

 

 

 

 

ARTICLE VIII SECURITY INTEREST

98

 

 

 

 

Section 8.1

 

Grant of Security Interest.

98

Section 8.2

 

Release of Lien on Collateral.

100

Section 8.3

 

Remedies.

101

Section 8.4

 

Waiver of Certain Laws.

101

Section 8.5

 

Power of Attorney.

101

 

 

 

 

ARTICLE IX EVENTS OF DEFAULT

102

 

 

 

 

Section 9.1

 

Events of Default.

102

Section 9.2

 

Remedies.

105

 

 

 

 

ARTICLE X INDEMNIFICATION

106

 

 

 

 

Section 10.1

 

Indemnities by the Borrower.

106

Section 10.2

 

After‑Tax Basis.

107

 

 

 

 

ARTICLE XI THE ADMINISTRATIVE AGENT

108

 

 

 

 

Section 11.1

 

Appointment.

108

Section 11.2

 

Standard of Care; Exculpatory Provisions.

109

Section 11.3

 

Administrative Agent’s Reliance, Etc.

110

Section 11.4

 

Credit Decision with Respect to the Administrative Agent.

110

Section 11.5

 

Indemnification of the Administrative Agent.

110

Section 11.6

 

Successor Administrative Agent.

111

Section 11.7

 

Delegation of Duties.

111

Section 11.8

 

Payments by the Administrative Agent.

111

Section 11.9

 

Collateral Matters.

112

 



-ii-

--------------------------------------------------------------------------------

 

ARTICLE XII MISCELLANEOUS

112

 

 

 

 

Section 12.1

 

Amendments and Waivers.

112

Section 12.2

 

Notices, Etc.

114

Section 12.3

 

Ratable Payments.

115

Section 12.4

 

No Waiver; Remedies.

115

Section 12.5

 

Binding Effect; Benefit of Agreement.

116

Section 12.6

 

Term of this Agreement.

116

Section 12.7

 

Governing Law; Jury Waiver.

116

Section 12.8

 

Consent to Jurisdiction; Waivers.

117

Section 12.9

 

Costs and Expenses.

117

Section 12.10

 

[Reserved].

118

Section 12.11

 

Recourse Against Certain Parties.

118

Section 12.12

 

Protection of Right, Title and Interest in the Collateral; Further Action

   Evidencing Advances.

119

Section 12.13

 

Confidentiality.

120

Section 12.14

 

Execution in Counterparts; Severability; Integration.

121

Section 12.15

 

Waiver of Setoff.

121

Section 12.16

 

Assignments by the Lenders.

122

Section 12.17

 

Heading and Exhibits.

125

Section 12.18

 

Effect of Benchmark Transition Event.

125

Section 12.19

 

Divisions.

126

Section 12.20

 

Judgment Currency.

127

Section 12.21

 

Atlantis Acquisition.

127

 

 

-iii-

--------------------------------------------------------------------------------

 

EXHIBITS

EXHIBIT A‑1

Form of Funding Notice

EXHIBIT A‑2

Form of Repayment Notice

EXHIBIT A‑3

Form of Static Pool Analysis

EXHIBIT A‑4

Form of Borrowing Base Certificate

EXHIBIT A‑5

Form of Incumbency Certificate

EXHIBIT A-6

Form of Compliance Certificate

EXHIBIT B

Form of Promissory Note

EXHIBIT C

Form of Officer’s Certificate as to Solvency

EXHIBIT D

Form of Officer’s Closing Certificate

EXHIBIT E

Form of Section 2.13 Certificate

EXHIBIT F

Form of Joinder Supplement

EXHIBIT G

Form of Transferee Letter

EXHIBIT H

Form of Termination or Reduction

EXHIBIT I

Form of Continuation or Conversion

 

SCHEDULES

SCHEDULE I

Post-Closing Obligations

SCHEDULE II

Loan List

SCHEDULE III

Subsidiaries

SCHEDULE IV

Transactions with Affiliates

SCHEDULE V

S&P Industry Classifications

SCHEDULE VI

Permitted Liens

 

ANNEXES

ANNEX A

Addresses for Notices

ANNEX B

Commitments

 

 

-iv-

--------------------------------------------------------------------------------

 

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT (as amended, modified, waived, supplemented,
restated or replaced from time to time, this Agreement”) is made as of August
20, 2019, by and among:

(1)Crescent Capital BDC, Inc., a Delaware corporation, as the borrower (the
“Borrower”);

(2)EACH OF THE LENDERS FROM TIME TO TIME PARTY HERETO (together with its
respective successors and assigns in such capacity, each a “Lender”,
collectively, the “Lenders”); and

(3)ALLY BANK (together with its successors and assigns, “Ally Bank”), as the
administrative agent hereunder (together with its successors and assigns in such
capacity, the “Administrative Agent”) and as Arranger.

RECITALS

WHEREAS, the Borrower has requested that the Lenders extend credit hereunder by
providing Commitments and making Advances under the Notes from time to time for
the origination or purchase of Eligible Loans and for the general business
purposes of the Borrower;

WHEREAS, the Lenders are willing to extend such credit to the Borrower on the
terms and subject to the conditions set forth herein;

NOW, THEREFORE, based upon the foregoing Recitals, the mutual premises and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1Certain Defined Terms.

Certain capitalized terms used throughout this Agreement are defined in this
Section 1.1.  As used in this Agreement and its schedules, exhibits and other
attachments, unless the context requires a different meaning, the following
terms shall have the following meanings:

“1940 Act”:  The Investment Company Act of 1940, as amended, and the rules and
regulations promulgated thereunder.

“Accrual Period” or “Interest Accrual Period”:  With respect to (a) the first
Interest Payment Date, the period from and including the Effective Date to but
excluding the last calendar day of the month immediately preceding the first
Interest Payment Date, and (b) any subsequent Interest Payment Date, the period
from and including the last calendar day of the month immediately preceding the
immediately previous Interest Payment Date to but excluding the last calendar
day of each month immediately preceding the current Interest Payment Date (or,
in the case of the final Interest Payment Date, to and including such Interest
Payment Date).

-1-

--------------------------------------------------------------------------------

 

“Adjusted Borrowing Value”: For any Loan, for any date of determination, an
amount equal to the Assigned Value of such Loan at such time multiplied by the
Outstanding Balance of such Loan.

“Administrative Agent”:  The meaning specified in the Preamble.

“Administrative Questionnaire”:  An administrative questionnaire in a form
supplied by the Administrative Agent.

“Advance”:  Each funding by the Lenders hereunder (including each Loan Advance).

“Advance Date”:  With respect to any Advance, the date on which such Advance is
made.

“Advance Rate”:  As follows:

(a)With respect to First Lien Loans for which the applicable Obligor has
Permitted EBITDA of less than $10,000,000, 60.0%;

(b)With respect to First Lien Loans for which the applicable Obligor has
Permitted EBITDA between $10,000,000 and $50,000,000, 70.0%;

(c)With respect to First Lien Loans for which the applicable Obligor has
Permitted EBITDA in excess of $50,000,000, 72.0%; provided that with respect to
such First Lien Loans for which the applicable Obligor is rated B- or higher by
S&P (or the equivalent rating of another Rating Agency), so long as there are
available at least two current quotes from broker dealers with respect to such
Loan that are acceptable to Administrative Agent in its sole discretion, 75.0%;

(d)With respect to First Lien Last Out Loans, 50.0%; and

(e)With respect to Second Lien Loans, 30.0%; provided that Second Lien Loans for
which the applicable Obligor has EBITDA in excess of $50,000,000, 50.0% on and
after the Effective Date until the Borrowing Base Conversion Date.

Notwithstanding the foregoing, any portion of any First Lien Loan that causes
such Loan to be in excess of the Net Senior Leverage Ratio requirement set forth
in clause (aa) of the definition of “Eligible Loan”, but does not cause the Net
Senior Leverage Ratio to be greater than 7.25 to 1.00, shall have an “Advance
Rate” of 30.0% as set forth in clause (aa) of the definition of “Eligible Loan”.

“Advances Outstanding”:  On any day, the aggregate principal amount of all
Advances outstanding on such day, after giving effect to all repayments of
Advances and the making of new Advances on such day.

-2-

--------------------------------------------------------------------------------

 

“Affiliate”:  With respect to a Person, means any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person; provided that for purposes of determining whether any Loan is an
Eligible Loan, the term Affiliate shall not include any Affiliate relationship
which may exist solely as a result of direct or indirect ownership of, or
control by, a common Financial Sponsor.  For purposes of this definition,
“control,” when used with respect to any specified Person means the possession,
directly or indirectly, of the power to vote 20.0% or more of the voting
securities of such Person or to direct or cause the direction of the management
or policies of such Person, whether through the ownership of voting securities,
by contract or otherwise.  Notwithstanding the foregoing, when referring to (i)
the definition of “Approved Fund,” (ii) any reference to an Affiliate of an
Obligor and (iii) the definition of “Related Parties”, for purposes of this
definition, “control,” when used with respect to any specified Person means the
possession, directly or indirectly, of the power to vote 50.01% or more of the
voting securities of such Person or to direct or cause the direction of the
management or policies of such Person, whether through the ownership of voting
securities, by contract or otherwise.  Anything herein to the contrary
notwithstanding, none of the following shall be considered an “Affiliate” of the
Borrower: any Person that constitutes an Investment held by the Borrower, any
Financing Subsidiary or any Tax Blocker Subsidiary in the ordinary course of
business and that is not, under GAAP, consolidated on the financial statements
of the Borrower and its Subsidiaries.

“Agented Note”:  Any Loan originated as a part of a syndicated loan transaction
that has been closed (without regard to any contemporaneous or subsequent
syndication of such Loan) prior to such Loan becoming part of the Collateral.

“Agreement”:  The meaning specified in the Preamble.

“Ally Bank”:  The meaning specified in the Preamble.

“Applicable Collateral Value”:  (a) with respect to Eligible Loans relating to
Tier 3 Obligors, 85.0%, (b) with respect to Eligible Loans relating to Tier 2
Obligors, 92.5% and (c) with respect to Eligible Loans relating to Tier 1
Obligors, 100%.

“Applicable Law”:  For any Person or property of such Person, all existing and
future laws, rules, regulations, statutes, treaties, codes, ordinances, permits,
certificates, orders and licenses of and interpretations by any Governmental
Authority which are applicable to such Person or property (including, without
limitation, predatory and abusive lending laws; laws, rules and regulations
relating to licensing, fair credit billing, fair credit reporting, equal credit
opportunity, fair debt collection practices and privacy; usury laws; truth in
lending laws (including the Federal Truth in Lending Act); and Regulation Z and
Regulation B of the Board of Governors of the Federal Reserve System), and
applicable judgments, decrees, injunctions, writs, awards or orders of any
court, arbitrator or other administrative, judicial, or quasi‑judicial tribunal
or agency of competent jurisdiction.

“Applicable Spread”:  A rate per annum equal to (a) with respect to any Advance
bearing interest at the LIBOR Rate, (i) so long as no Event of Default has
occurred and is continuing, 2.3% or (ii) if an Event of Default has occurred and
is continuing, at the election of the Administrative Agent or the Required
Lenders, 4.3%, in each case with written notice to the Borrower (which election
may be retroactively effective to the date of such Event of Default), and (b)
with respect to any Advance bearing interest at the Base Rate, (i) so long as no
Event of Default has occurred and is continuing, 1.3% or (ii) if an Event of
Default has occurred and is continuing, at the election of the Administrative
Agent or the Required Lenders, 3.3%, in each case with written notice to the
Borrower (which election may be retroactively effective to the date of such
Event of Default).

-3-

--------------------------------------------------------------------------------

 

“Approved Country”:  The United States or any state, commonwealth, territory or
other jurisdiction (including the District of Columbia) thereof, the United
Kingdom, Canada, the Netherlands Antilles, Bermuda, the Cayman Islands, the
British Virgin Islands, the Channel Islands, the Isle of Man, Australia, New
Zealand, the Netherlands, Germany, Sweden, Switzerland, Austria, Belgium,
Denmark, Finland, Iceland, Ireland, Lichtenstein, Luxembourg and Norway.

“Approved Country Reserve”:  At any time, an amount equal to 2.0% of the
Adjusted Borrowing Value of all Eligible Loans for which the applicable Obligor
is organized, incorporated or domiciled in an Approved Country (other than the
United States or any state, commonwealth, territory or other jurisdiction
(including the District of Columbia) thereof).

“Approved Foreign Currency”:  Any currency of any Approved Country, other than
Dollars.

“Approved Fund”:  Any fund that is administered or managed by (a) a Lender, (b)
an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Asset Coverage Ratio”: The ratio, determined on a consolidated basis for
Borrower and its Subsidiaries, without duplication, of (a) the value of total
assets of the Borrower and its Subsidiaries less all liabilities and
Indebtedness not represented by senior securities to (b) the aggregate amount of
senior securities representing Indebtedness of Borrower and its Subsidiaries
(including any Indebtedness outstanding under this Agreement), in each case as
determined pursuant to the 1940 Act and any orders of the Securities and
Exchange Commission issued to or with respect to Borrower thereunder, including
any exemptive relief granted by the Securities and Exchange Commission with
respect to the Indebtedness of any Person.

“Assigned Value”:  With respect to each Loan, as of any date of determination
(x) prior to a Value Adjustment Event, Applicable Collateral Value and (y) at
any time following a Value Adjustment Event, an amended value assigned by the
Administrative Agent in its sole discretion at such time; provided that Eligible
Loans purchased at less than 95.0% of par, shall have an Assigned Value equal to
the lesser of (i) the Purchase Price and (ii) Applicable Collateral Value;
provided further that, the Assigned Value of an Eligible Loan shall be zero if
clauses (b) or (e) of the definition of “Value Adjustment Event” occur, and
shall be zero with respect to a Material Modification pursuant to clause (a) (d)
or (e) of the definition of “Material Modification”, in each case until
revalued, at which time the Assigned Value of such Eligible Loan will be its
newly-determined Assigned Value.

“Assigned Value Notice”:  A written notice (which may in the form of an e‑mail)
delivered by the Administrative Agent to the Borrower and the Lenders specifying
the value of a Loan determined in accordance with terms of the definition of
“Assigned Value” in this Section 1.1.

“Atlantis Acquisition”: Borrower’s acquisition of the Target pursuant to the
Atlantis Acquisition Agreement.

-4-

--------------------------------------------------------------------------------

 

“Atlantis Acquisition Agreement”: That certain Agreement and Plan of Merger,
dated as of August 12, 2019, among Borrower, Atlantis Acquisition Sub, Inc., the
Target and Investment Advisor.

“Available Liquidity”:  As of any date of determination, the sum of (i) the
aggregate amount of Cash and Cash Equivalents available to Borrower and its
wholly owned Subsidiaries as of such date and (ii) the amount of undrawn
committed loan facilities or committed lines of credit available to Borrower and
its wholly owned Subsidiaries and with respect to which the Borrower or its
wholly owned Subsidiaries, as applicable, is able to satisfy the applicable
conditions to the drawing thereof (or has obtained waivers thereof) on such date
upon delivery of any documents or reports required under such facilities or
lines of credit.

“Availability”:  As of any date of determination, an amount equal to the least
of:

(a)the Facility Amount;

(b)the sum of:  (i) the product of (x) the Borrowing Base as of such date
multiplied by (y) the Weighted Average Advance Rate plus (ii) Cash and Cash
Equivalents on deposit that are held in an account subject to a customary
account control agreement in form and substance reasonably acceptable to and in
favor of the Administrative Agent; and

(c)the Borrowing Base as of such date, plus Cash and Cash Equivalents on deposit
that are held in an account subject to a customary account control agreement in
form and substance reasonably acceptable to and in favor of the Administrative
Agent, minus the Minimum Equity Amount;

provided, that on and after the Termination Date, Availability shall be zero.

“Bankruptcy Code”:  The United States Bankruptcy Reform Act of 1978 (11 U.S.C. §
101, et seq.), as amended from time to time.

“Base Rate”:  On any date, a fluctuating rate of interest per annum equal to the
higher of (a) the “Bank Prime Loan” rate published by the Board of Governors of
the Federal Reserve in Statistical Release H.15(519) entitled “Selected Interest
Rates” or any successor publication acceptable to the Administrative Agent, and
(b) the federal funds effective rate from time to time plus 0.50%.

“Benchmark Replacement”:  The sum of:  (a) the alternate benchmark rate (which
may include Term SOFR) that has been selected by the Administrative Agent and
the Borrower giving due consideration to (i) any selection or recommendation of
a replacement rate or the mechanism for determining such a rate by the Relevant
Governmental Body or (ii) any evolving or then-prevailing market convention for
determining a rate of interest as a replacement to the LIBOR Rate for
Dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement.

-5-

--------------------------------------------------------------------------------

 

“Benchmark Replacement Adjustment”:  With respect to any replacement of the
LIBOR Rate with an Unadjusted Benchmark Replacement for each applicable Accrual
Period, the spread adjustment, or method for calculating or determining such
spread adjustment (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBOR Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (ii) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the LIBOR Rate with the applicable Unadjusted Benchmark Replacement for
Dollar-denominated syndicated credit facilities at such time.

“Benchmark Replacement Conforming Changes”:  With respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “Accrual Period,”
the timing and frequency of determining rates and making payments of interest
and other administrative matters) that the Administrative Agent decides may be
appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).

“Benchmark Replacement Date”:  The earlier to occur of the following events with
respect to the LIBOR Rate:

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the LIBOR Rate permanently or indefinitely ceases to provide the LIBOR Rate; or

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

“Benchmark Transition Event”:  The occurrence of one or more of the following
events with respect to the LIBOR Rate:

(1) a public statement or publication of information by or on behalf of the
administrator of the LIBOR Rate announcing that such administrator has ceased or
will cease to provide the LIBOR Rate, permanently or indefinitely; provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBOR Rate;

-6-

--------------------------------------------------------------------------------

 

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBOR Rate, the U.S. Federal Reserve
System, an insolvency official with jurisdiction over the administrator for the
LIBOR Rate, a resolution authority with jurisdiction over the administrator for
the LIBOR Rate or a court or an entity with similar insolvency or resolution
authority over the administrator for the LIBOR Rate, which states that the
administrator of the LIBOR Rate has ceased or will cease to provide the LIBOR
Rate permanently or indefinitely; provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide LIBOR; or

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBOR Rate announcing that the LIBOR
Rate is no longer representative.

“Benchmark Transition Start Date”:  (a) In the case of a Benchmark Transition
Event, the earlier of (i) the applicable Benchmark Replacement Date and (ii) if
such Benchmark Transition Event is a public statement or publication of
information of a prospective event, the 90th day prior to the expected date of
such event as of such public statement or publication of information (or if the
expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

“Benchmark Unavailability Period”:  If a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBOR Rate
and solely to the extent that the LIBOR Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBOR Rate for all purposes hereunder in accordance with the
Section titled “Effect of Benchmark Transition Event” and (y) ending at the time
that a Benchmark Replacement has replaced the LIBOR Rate for all purposes
hereunder pursuant to the Section titled “Effect of Benchmark Transition Event.”

“Beneficial Ownership Certification”:  A certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation”:  31 C.F.R. § 1010.230.

“Borrower”:  The meaning specified in the Preamble.

“Borrowing Base”:  As of any date of determination, an amount equal to (x) the
Adjusted Borrowing Value of all Eligible Loans, minus (y) any Excess
Concentration Amount(s), minus (z) the Approved Country Reserve.

“Borrowing Base Certificate”:  A certificate setting forth the calculation of
the Availability as of any date of determination, in the form of Exhibit A‑4,
prepared by the Borrower.

“Borrowing Base Conversion Date”: January 20, 2021.

“Borrowing Base Deficiency”:  The Dollar Equivalent of the amount by which, on
any date of determination, (a) the Advances Outstanding exceed (b) Availability.

-7-

--------------------------------------------------------------------------------

 

“Breakage Costs”:  With respect to any Lender and to the extent requested by
such Lender in writing (which writing shall set forth in reasonable detail the
basis for requesting and calculation of any such amounts) not later than five
(5) Business Days following any event described in Section 2.10(c) that gives
rise to a claim under this definition, any amount or amounts as shall compensate
such Lender for any loss (excluding loss of anticipated profits), cost or
reasonable expense actually incurred by such Lender as a result of the
liquidation or re-employment of deposits or other funds required by the Lender
attributable to such event; provided, that the Breakage Costs in respect of any
such payment by the Borrower on any Interest Payment Date shall be deemed to be
zero.  All Breakage Costs shall be due and payable hereunder within ten (10)
days after receipt of such writing from the applicable Lender.  The
determination by the applicable Lender of the amount of any such loss, cost or
expense shall be conclusive absent manifest error.

“Business Day”:  Any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the State of New York; provided that, if any determination of a
Business Day shall relate to an Advance bearing interest at the LIBOR Rate, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in Dollar deposits in the London interbank market.

“Capital Lease Obligations”: The obligations of any Person to pay rent or other
amounts under any lease of (or other arrangement conveying the right to use)
real or personal property, or a combination thereof, which obligations are
required to be classified and accounted for as capital leases on a balance sheet
of such Person under GAAP, and the amount of such obligations shall be the
capitalized amount thereof determined in accordance with GAAP.  Notwithstanding
any other provision contained herein, solely with respect to any change in GAAP
after December 15, 2018 with respect to the accounting for leases as either
operating leases or capital leases, any lease that is not (or would not be) a
capital lease under GAAP as in effect on December 15, 2018 shall not be treated
as a capital lease, and any lease that would be treated as a capital lease under
GAAP as in effect on December 15, 2018 shall continue to be treated as a capital
lease, hereunder and under the other Transaction Documents, notwithstanding such
change in GAAP after December 15, 2018, and all determinations of Capital Lease
Obligations shall be made consistently therewith (i.e., ignoring any such
changes in GAAP after December 15, 2018).

“Capital Stock”:  Any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
similar ownership interests in a Person (other than a corporation) and any and
all warrants, rights or options to purchase any of the foregoing.

“Capped Add-Backs”:  With respect to the last (4) fiscal quarters with respect
to the related Loan and as identified in the covenant compliance certificates,
if applicable, or financial statements in the Underlying Instruments for each
Loan, the sum of (a) unrealized “run-rate” earnings or cost savings, (b)
expected revenue or unrealized cost synergies, (c) any other add-back that is
not reflected in the calculation of net income as represented in the Obligor’s
covenant compliance certificates and/or financial statements, and (d) any other
item the Borrower and the Administrative Agent mutually deem to be appropriate.

“Cash”:  Cash or legal currency of the United States of America as at the time
shall be legal tender for payment of all public and private debts.

-8-

--------------------------------------------------------------------------------

 

“Cash Equivalents”:  Means investments (other than Cash) that are one or more of
the following obligations:

(a)U.S. Government Securities, in each case maturing within one year from the
date of acquisition thereof;

(b)investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a credit rating of
at least A‑1 from S&P and at least P-1 from Moody’s (or if only one of S&P or
Moody’s provides such rating, such investment shall also have an equivalent
credit rating of another Rating Agency);

(c)investments in certificates of deposit, bankers’ acceptances and time
deposits maturing within 180 days from the date of acquisition thereof (i)
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
laws of the United States or any state, commonwealth, territory or other
jurisdiction (including the District of Columbia) thereof; provided that such
certificates of deposit, banker’s acceptances and time deposits are held in a
Securities Account through which the Administrative Agent can perfect a security
interest therein and (ii) having, at such date of acquisition, a credit rating
of at least A-1 from S&P and at least P-1 from Moody’s (or if only one of S&P or
Moody’s provides such rating, such investment shall also have an equivalent
credit rating of another Rating Agency);

(d)fully collateralized repurchase agreements with a term of not more than 15
days from the date of acquisition thereof for U.S. Government Securities and
entered into with (i) a financial institution satisfying the criteria described
in clause (c) of this definition or (ii) an approved dealer having (or being a
member of a consolidated group having) at such date of acquisition, a credit
rating of at least A-2 from S&P and at least P-2 from Moody’s (or if only one of
S&P or Moody’s provides such rating, such approved dealer shall also have an
equivalent credit rating of another Rating Agency); and

(e)investments in money market funds that invest, and which are restricted by
their respective charters to invest, substantially all of their assets in
investments of the type described in the immediately preceding clauses (a)
through (d) above (including as to credit quality and maturity);

provided that (i) in no event shall Cash Equivalents include any obligation that
provides for the payment of interest alone (for example, interest-only
securities or “IOs”); (ii) if any of Moody’s or S&P changes its rating system,
then any ratings included in this definition shall be deemed to be an equivalent
rating in a successor rating category of Moody’s or S&P, as the case may be;
(iii) Cash Equivalents (other than U.S. Government Securities, repurchase
agreements or the money market funds described in clause (d) or (e) of this
definition of Cash Equivalents) shall not include any such investment of more
than 10% of total assets of the Borrower in any single Obligor; and (iv) in no
event shall Cash Equivalents include any obligation that is not denominated in
Dollars.

-9-

--------------------------------------------------------------------------------

 

“Cash Interest Coverage Ratio”:  With respect to any Loan for any Relevant Test
Period, either (a) the meaning of “Cash Interest Coverage Ratio” or comparable
definition set forth in the Underlying Instruments for such Loan, or (b) in the
case of any Loan with respect to which the related Underlying Instruments do not
include a definition of “Cash Interest Coverage Ratio” or comparable definition,
the ratio of (i) the Dollar Equivalent of EBITDA to (ii) the Dollar Equivalent
of Cash Interest Expense of such Obligor as of the Relevant Test Period, as
calculated by the Borrower in good faith.

“Cash Interest Expense”:  With respect to any Obligor for any period, the amount
which, in conformity with GAAP, would be set forth opposite the caption
“interest expense” or any like caption reflected on the most recent financial
statements delivered by such Obligor to the Borrower for such period.

“Certificated Security”:  The meaning specified in Section 8‑102(a)(4) of the
UCC.

“Change of Control”:  The occurrence of any of the following events:  (a) the
acquisition after the Effective Date of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Exchange Act and the rules of the Securities and Exchange Commission thereunder
as in effect on the Effective Date) of shares representing more than 50.0% of
the aggregate ordinary voting power represented by the issued and outstanding
capital stock (or similar ownership interests) of the Investment Advisor or the
Borrower, or (b) the occupation of a majority of the seats (other than vacant
seats) on the board of directors of the Borrower by Persons who were neither (i)
nominated by the requisite members of the board of directors of the Borrower nor
(ii) appointed by a majority of the directors so nominated.

“Clearing Corporation”:  The meaning specified in Section 8‑102(a)(5) of the
UCC.

“Code”:  The Internal Revenue Code of 1986, as amended from time to time.

“Collateral”:  The meaning specified in Section 8.1(a).

“Collateral Administration Agreement”:  The Administration and Accounting
Agreement, dated as of June 5, 2015, between the Borrower and the Collateral
Administrator, as the same may be amended, modified, waived, supplemented or
restated from time to time.

“Collateral Administrator”:  State Street Bank and Trust Company, not in its
individual capacity, but solely as Administrator under the Collateral
Administration Agreement.

“Collateral Value”:  As of any date of determination, an amount equal to the
aggregate Adjusted Borrowing Value of all Eligible Loans in the Collateral as of
such date.

“Commitment”:  With respect to each Lender, the commitment of such Lender to
make Loan Advances in accordance herewith in an amount not to exceed (a) prior
to the earlier to occur of the Revolving Period End Date and the Termination
Date, the Dollar amount set forth opposite such Lender’s name on Annex B or the
amount set forth as such Lender’s “Commitment” on Schedule I to the Joinder
Supplement relating to such Lender, as applicable, as such amounts may be
reduced, increased or assigned from time to time pursuant to the provisions of
this Agreement, and (b) on or after the earliest to occur of the Revolving
Period End Date, the Termination Date and the termination of the Commitment of
such Lender, zero.

-10-

--------------------------------------------------------------------------------

 

“Compliance Certificate”:  A certificate prepared by the Borrower setting forth
that no Event of Default has occurred during the period covered by such
certificate or, if any Event of Default has occurred during such period, setting
forth a description of such Event of Default and specifying the action, if any,
taken by the Borrower to remedy the same.  Such certificate shall also set forth
calculations demonstrating compliance with Section 5.2(n) (Financial Covenants),
in the form of Exhibit A‑6.

“Consolidated EBIT”: For any period with respect to the Borrower and its
Subsidiaries on a consolidated basis, income (including, for the avoidance of
doubt, interest and fees generated by total return swap reference assets) after
deduction of all expenses other than Taxes, Consolidated Interest Expense and
non-cash employee stock options expense and excluding (a) net realized gains or
losses (including, for the avoidance of doubt, in connection with the sale or
repayment of total return swap reference assets), (b) net change in unrealized
appreciation or depreciation, (c) gains on re-purchases of Indebtedness, (d) the
amount of interest paid-in-kind to the Borrower or any of its Subsidiaries
(“PIK”) to the extent such amount exceeds the sum of (i) PIK interest collected
in cash (including any amortization payments on such applicable debt instrument
up to the amount of PIK interest previously capitalized thereon) and (ii)
realized gains collected in cash (net of realized losses); provided that the
amount determined pursuant to this clause (d)(ii) shall not be less than zero,
all as determined in accordance with GAAP and (e) other non-cash charges and
gains to the extent included to calculate income.

“Consolidated Interest Expense”: With respect to the Borrower and for any
period, the sum of (x) the total consolidated interest expense in respect of
Indebtedness for borrowed money (including capitalized interest expense and
interest expense attributable to Capital Lease Obligations) of Borrower and in
any event shall include all interest expense with respect to any Indebtedness
for borrowed money in respect of which Borrower is wholly or partially liable
plus the net amount payable (or minus the net amount receivable) under Hedging
Agreements permitted hereunder relating to interest during such period (whether
or not actually paid or received during such period).

“Contractual Obligation”:  With respect to any Person, any provision of any
securities issued by such Person or any indenture, mortgage, deed of trust,
contract, undertaking, agreement, instrument or other document to which such
Person is a party or by which it or any of its property is bound or to which
either is subject.

“Control Agreement”:  The Control Agreement, dated as of the date hereof, among
the Borrower, as the debtor, the Administrative Agent and State Street Bank and
Trust Company, as the Custodian and as the Securities Intermediary, as the same
may be amended, modified, waived, supplemented or restated from time to time.

“Cov-Lite Loan”:  A First Lien Loan that does not require the Obligor to comply
with at least one of the following financial covenants during each reporting
period applicable to such Loan, whether or not any action by, or event relating
to, the Obligor has occurred:  maximum total leverage, maximum senior leverage,
maximum first lien leverage, minimum fixed charge coverage, minimum debt service
coverage, minimum EBITDA, or other customary financial covenants.  For the
avoidance of doubt, Loans that are cross-defaulted to other debt of the Obligor
with any of the foregoing financial covenants but that do not have any of the
foregoing covenants shall be considered Cov-Lite Loans hereunder.

-11-

--------------------------------------------------------------------------------

 

“Covenant Compliance Period”:  The period beginning on the Effective Date and
ending on the date on which the Commitments have been terminated and the
Obligations (other than Unasserted Contingent Obligations) have been paid in
full.

“Credit Policies”: The credit and investment policies, restrictions, and
limitations set forth in Borrower’s Private Placement Memorandum dated June,
2018 under the heading Crescent Capital BDC, Inc. Common Stock, Section IV.
Company Overview, as such credit and investment policies, restrictions, and
limitations may be as amended or supplemented from time to time in accordance
with Section 5.1(h).

“Credit Quality Deterioration Event”:  With respect to any Eligible Loan, (i)
the Cash Interest Coverage Ratio for any period of determination (a) declines to
85.0% of the applicable Original Cash Interest Coverage Ratio, and (b) is less
than 1.50 to 1.00 or (ii) the Net Senior Leverage Ratio for any period of
determination (a) increases by 0.50 times as compared to the applicable Original
Net Senior Leverage Ratio, and (b) is greater than 4.00 to 1.00.

“Currency”:  Dollars or any Approved Foreign Currency.

“Custodian”:  State Street Bank and Trust Company, not in its individual
capacity, but solely as Custodian, under the Custodian Agreement.

“Custodian Agreement”:  The Custodian Agreement dated as of June 5, 2015 between
the Custodian and the Borrower.

“DBRS”:  DBRS, Inc. and its Affiliates, and any successor thereto.

“Default”:  Any event that, with the giving of notice or the lapse of time, or
both, would become an Event of Default.

“Defaulted Loan”:  Any Loan with respect to which any of the following events
has occurred and is continuing with respect to such Loan or the related Obligor
(as applicable):  (a) a default in respect of any payment of principal, interest
or commitment fees under such Loan (after giving effect to all applicable cure
periods, but in no event longer than five (5) Business Days); (b) an Insolvency
Event with respect to the related Obligor (except in the case of obligations
with respect to a DIP Loan); (c) any reasonable determination by the Borrower
that such loan is not collectible, is written off, is charged off, or should be
placed on non-accrual status in accordance with the Credit Policies of Borrower;
or (d) a default under such Loan (other than a default described in clause (a)
above), together with the election by any agent or requisite number of lenders
(including the Borrower) required to take any such action to (i) accelerate the
Loan or (ii) otherwise exercise any of their other rights or remedies pursuant
to the applicable Underlying Instruments.

“Defaulting Lender”:  Any Lender that (i) has failed to fund any portion of the
Advances required to be funded by it hereunder within two (2) Business Days of
the date required to be funded by it hereunder, (ii) has otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within three (3) Business Days of the date when due,
unless such amount is the subject of a good faith dispute, (iii) has notified
the Borrower, the Administrative Agent or any other Lender in writing that it
does not

-12-

--------------------------------------------------------------------------------

 

intend to comply with any of its funding obligations under this Agreement or has
made a public statement to the effect that it does not intend to comply or has
failed to comply with its funding obligations under this Agreement or generally
under other agreements in which it commits or is obligated to extend credit,
(iv) has become or is, or has a direct or indirect parent company that has
become or is, insolvent, or has, or has a direct or indirect parent company that
has, become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has, or has a
direct or indirect parent company that has, taken any action in furtherance of,
or indicating its consent to, approval of or acquiescence in any such proceeding
or appointment or (v) has failed, within five (5) Business Days after written
request by the Administrative Agent or the Borrower, to confirm in writing to
the Administrative Agent and the Borrower that it will comply with its
prospective funding obligations hereunder (provided that such Lender shall cease
to be a Defaulting Lender pursuant to this clause (v) upon receipt of such
written confirmation by Administrative Agent and Borrower).

“Delayed Draw Loan”:  A Loan that (i) requires one or more future advances to be
made to the Borrower, (ii) specifies a maximum amount that can be borrowed on
one or more fixed borrowing dates and (iii) does not permit the re-borrowing of
any amount previously repaid by the related Obligor; provided that such loan
shall only be considered a Delayed Draw Loan for so long as any future funding
obligations remain in effect and only with respect to any portion which
constitutes a future funding obligation.

“Delivered”: The meaning specified in Section 3.3.

“Deposit Account”:  The meaning specified in Section 9-102(a)(29) of the UCC.

“DIP Loan”:  Any Loan (i) with respect to which the related Obligor is a
debtor‑in‑possession as defined under the Bankruptcy Code, (ii) which has the
priority allowed pursuant to Section 364 of the Bankruptcy Code and (iii) the
terms of which have been approved by a court of competent jurisdiction (the
enforceability of which is not subject to any pending contested matter or
proceeding).

“Discretionary Sale”:  The meaning specified in Section 2.14(c).

“Disqualified Lender”: (i) Each Person that is identified by the Borrower in
writing to the Administrative Agent and approved by the Administrative Agent
(such approval not to be unreasonably withheld or delayed) and (ii) each
Affiliate of any Person identified in clause (i) above that is either identified
in writing to the Administrative Agent by the Borrower from time to time or
readily identifiable solely based on similarity of such Affiliate’s name;
provided, that (A) any Person that the Borrower has designated as no longer
being a Disqualified Lender by written notice delivered to Administrative Agent
from time to time shall be excluded as a Disqualified Lender unless it is again
designated as a Disqualified Lender pursuant to the terms hereof and (B) an
addition of any Disqualified Lender shall become effective two (2) Business Days
after notice thereof to the Administrative Agent, and shall not apply
retroactively to disqualify any transfer of an interest in Advances or
Commitments that was effective prior to the effective date of such addition.

-13-

--------------------------------------------------------------------------------

 

“Dollar Equivalent”:  On any date of determination, (a) with respect to any
amount in Dollars, such amount and (b) with respect to any amount in any
Approved Foreign Currency, the equivalent in Dollars of such amount, as
determined by the Administrative Agent pursuant to Section 1.06 using the
Exchange Rate with respect to such currency at the time specified in such
Section.  The Administrative Agent shall not have any responsibility for any
calculation of a Dollar Equivalent amount made by the Borrower.

“Dollars”:  Means, and the conventional “$” signifies, the lawful currency of
the United States.

“Early Opt-in Election”:  The occurrence of:

(1) (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Borrower)
that the Required Lenders have determined that Dollar-denominated syndicated
credit facilities being executed at such time, or that include language similar
to that contained in this Section titled “Effect of Benchmark Transition Event,”
are being executed or amended, as applicable, to incorporate or adopt a new
benchmark interest rate to replace the LIBOR Rate, and

(2) (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.

“EBITDA”:  With respect to the last four (4) fiscal quarters with respect to the
related Loan, the meaning of “EBITDA”, “Adjusted EBITDA” or any comparable
definition in the Underlying Instruments for each such Loan, and in any case
that “EBITDA”, “Adjusted EBITDA” or such comparable definition is not defined in
such Underlying Instruments, an amount, for the Obligor on such Loan and any
parent that is obligated pursuant to the Underlying Instruments for such Loan
(determined on a consolidated basis without duplication in accordance with GAAP)
equal to earnings from continuing operations for such period plus  (to the
extent deducted in determining earnings from continuing operations for such
period) (a) interest expense, (b) income taxes, (c) depreciation and
amortization, (d) amortization of intangibles (including, but not limited to,
goodwill, financing fees and other capitalized costs), other non cash charges
and organization costs, (e) extraordinary losses in accordance with GAAP, (f)
one time, non recurring or non-cash charges consistent with the applicable
compliance statements and financial reporting packages provided by such Obligor,
(g) EBITDA related to the periods prior to an add-on acquisition for such
Obligor, (h) change in deferred revenue and (i) any other item the Borrower and
the Administrative Agent mutually deem to be appropriate, including adjustments
deemed to be Capped Add-Backs.

“Effective Date”:  August 20, 2019.

-14-

--------------------------------------------------------------------------------

 

“Eligible Loan”:  Each Loan (i) that is Delivered (and only for so long as such
Loan continues to be Delivered) and (ii) that satisfies each of the following
eligibility requirements:

(a)such Loan is a First Lien Loan, First Lien Last Out Loan, or a Second Lien
Loan; provided Second Lien Loans acquired by the Borrower after the Effective
Date (other than Loans acquired in connection with the Atlantis Acquisition)
will not be deemed Eligible Loans from and after the Effective Date until the
Borrowing Base Conversion Date;

(b)such Loan and the Underlying Instruments related thereto are eligible to be
originated or acquired by the Borrower, the rights to service, administer and
enforce the rights and remedies in respect of such Loan under the applicable
Underlying Instruments inure to the benefit of the holder of such Loan or its
designee (subject to the rights of any applicable agent), and neither the
origination or acquisition of such Loan by the Borrower, nor the granting of a
security interest hereunder to the Administrative Agent, violates, conflicts
with or contravenes any Applicable Law or any contractual or other restriction,
limitation or encumbrance contained in the Underlying Instruments related
thereto;

(c)such Loan is payable in Dollars or in an Approved Foreign Currency and does
not permit the currency in which such Loan is payable to be changed to a
currency other than Dollars or an Approved Foreign Currency;

(d)such Loan is an obligation of an Obligor organized or incorporated in an
Approved Country;

(e)no portion of such Loan (including any conversion option, exchange option,
warrant or other component thereof) is exchangeable or convertible into an
Equity Security at the option of the Obligor;

(f)such Loan (A) is not an Equity Security or a component of an Equity Security
and (B) does not provide for the conversion or exchange into an Equity Security
at any time on or after the date it is included in the Borrowing Base;

(g)such Loan is not subject to an offer of (or called for) exchange, redemption,
conversion or tender by its Obligor, or by any other Person, for cash, Equity
Securities or any other type of consideration (other than a notice of prepayment
in accordance with the terms of the Underlying Instruments);

(h)such Loan does not constitute Margin Stock and is not a margin loan secured
by Margin Stock;

(i)such Loan, and any payment made with respect to such Loan, does not subject
the Borrower to any withholding tax, fee or governmental charge unless the
Obligor thereon is required under the terms of the related Underlying Instrument
to make “gross-up” payments constituting 100% of such withholding tax, fee or
governmental charge on an after tax basis, in each case subject to customary
terms and exceptions;

-15-

--------------------------------------------------------------------------------

 

(j)as of the date such Loan was first included in the Borrowing Base, such Loan
is not a Defaulted Loan;

(k)such Loan is not a non-cash paying PIK Loan or Partial PIK Loan;

(l)such Loan does not constitute a Zero Coupon Obligation;

(m)if such Loan is a Cov-Lite Loan, as of the date such Loan is first included
in the Borrowing Base, the Obligor of such Cov-Lite Loan has (x) EBITDA in
excess of $50,000,000 and (y) is rated B- or higher by S&P (or the equivalent
rating of another Rating Agency);

(n)such Loan is not a Structured Finance Obligation or a Finance Lease or
chattel paper;

(o)such Loan provides for the full outstanding principal balance to be payable
at or prior to its maturity;

(p)such Loan is not a Participation Interest;

(q)such Loan has a remaining term to maturity of not more than seven (7) years;

(r)such Loan provides for payment of interest at least quarterly;

(s)the obligation of the Obligor to pay principal and interest of such Loan is
not contractually contingent on any material non-credit related risk (such as
the occurrence of a catastrophe) as determined by the Borrower in its reasonable
discretion;

(t)such Loan is not an obligation (other than a Revolving Loan or a Delayed Draw
Loan) pursuant to which any future advances or payments to the Obligor may be
required to be made by the Borrower;

(u)such Loan will not cause the Borrower or the pool of assets to be required to
be registered as an investment company under the 1940 Act;

(v)the primary Underlying Asset for such Loan is not real property;

(w)such Loan is not an interest only security;

(x)such Loan is not a letter of credit (provided this does not exclude Revolving
Loans that include a letter of credit sub-facility as long as the Borrower is
not the issuer of letters of credit thereunder);

(y)such Loan is Registered;

(z)if such Loan is evidenced by a note or other instrument (including an
assignment agreement or transfer document), such note or other instrument has
been delivered to the Custodian;

-16-

--------------------------------------------------------------------------------

 

(aa)if such Loan is a First Lien Loan, the applicable Obligor meets the Net
Senior Leverage Ratio requirement to be a Tier 1 Obligor, Tier 2 Obligor or Tier
3 Obligor, as applicable (in each case as set forth in the definition of Tier 1
Obligor, Tier 2 Obligor or Tier 3 Obligor, as applicable);

(bb)if such Loan is a First Lien Last Out Loan or a Second Lien Loan, the
applicable Obligor meets the Net Total Obligor Leverage Ratio requirement to be
a Tier 1 Obligor, Tier 2 Obligor or Tier 3 Obligor, as applicable (in each case
as set forth in the definition of Tier 1 Obligor, Tier 2 Obligor or Tier 3
Obligor, as applicable); provided, however, that, any portion of a First Lien
Last Out Loan or Second Lien Loan that causes such Loan to be in excess of the
leverage criteria set forth above shall have an Assigned Value of zero;

(cc)as of the date such Loan was first included in the Borrowing Base, if such
Loan is a Second Lien Loan, the Obligor of such Loan has EBITDA of at least
$10,000,000 (excluding any Capped Add-Backs);

(dd)as of the date such Loan was first included in the Borrowing Base, if such
Loan is a First Lien Last Out Loan, senior debt to EBITDA does not exceed 4.0 to
1.00, first lien debt to EBITDA throughout the applicable tranche does not
exceed 6.0 to 1.00 and the Obligor of which has EBITDA of at least $10,000,000
(excluding any Capped Add-Backs); provided, however, that, any portion of a
First Lien Last Out Loan causing first lien debt to EBITDA to be in excess of
6.0 to 1.00 shall be classified as a Second Lien Loan and subject to the
criteria applicable thereto;

(ee)as of the date such Loan was first included in the Borrowing Base, the
Obligor of such Loan has EBITDA of at least $5,000,000 (excluding any Capped
Add-Backs);

(ff)as of the date such Loan was first included in the Borrowing Base, such Loan
has not been more than thirty (30) days past due with respect to payments of
either interest or principal within the past twelve (12) months;

(gg)as of the date such Loan was first included in the Borrowing Base, such Loan
is not an obligation of an Obligor (or guarantor) engaged in (i) assault weapons
or firearms manufacturing, (ii) payday lending or adult entertainment, or (iii)
the marijuana industry;

(hh)as of the date such Loan was first included in the Borrowing Base, such Loan
does not have an interest rate less than the effective interest rate on the
Advances outstanding under the Facility plus 1.0%;

(ii)if more than one Loan has been made to an Obligor, then each such Loan is
(i) cross collateralized and cross-defaulted, (ii) owned by the Borrower and
pledged as Collateral hereunder or (iii) subject to an intercreditor agreement
in form and substance satisfactory to Administrative Agent in its reasonable
discretion;

(jj)such Loan is not a construction loan or a project finance loan;

-17-

--------------------------------------------------------------------------------

 

(kk)such Loan is in the form of and is treated by the related Obligor as
indebtedness of such Obligor and is not a United States real property interest
as defined under Section 897 of the Code;

(ll)the Borrower has good and marketable title to, and is the sole owner of,
such Loan, and the Borrower has granted to the Administrative Agent a valid and
perfected first priority (subject to Permitted Liens) security interest in the
Loan and Underlying Instruments, for the benefit of the Secured Parties;

(mm)all consents, licenses, approvals or authorizations of, or registrations or
declarations with, any Governmental Authority or any other Person required to be
obtained, effected or given in connection with the making, acquisition or
transfer of such Loan (other than those related solely to environmental matters)
have been duly obtained, effected or given and are in full force and effect;

(nn)all consents, licenses, approvals or authorizations of, or registrations or
declarations with, any Governmental Authority or any other Person required to be
obtained, effected or given in connection with the making, acquisition or
transfer of such Loan, in connection with environmental matters, have been duly
obtained, effected or given and are in full force and effect, except where the
failure to have such obtained, effected or given could not reasonably be
expected to have a Material Adverse Effect;

(oo)the Underlying Instruments for such Loan do not contain a confidentiality
provision that would prohibit the Administrative Agent or any Secured Party from
exercising any of their respective rights hereunder or obtaining all necessary
information with regard to such Loan, so long as the Administrative Agent or
such Secured Party, as applicable, has agreed to maintain the confidentiality of
such information in accordance with the provisions of such Underlying
Instruments;

(pp)all information provided by the Borrower with respect to the Loan is true,
correct and complete in all material respects, provided that the Borrower shall
not be responsible for, nor have any liability with respect to, any factual
information furnished to it by any third party not affiliated with it, except to
the extent that a Responsible Officer of such Person has actual knowledge that
such factual information is inaccurate in any material respect;

(qq)as of the date such Loan is first included in the Borrowing Base, such Loan
is not delinquent in payment or defaulted in any other manner that would give
rise to the right of any holder of such Loan to accelerate such Loan and no
portion of such Loan has been converted into equity;

(rr)such Loan and any Underlying Assets (or, with respect to clause (ii), the
acquisition thereof) (i) comply in all material respects with all Applicable
Laws and (ii) do not cause any Secured Party (in its commercially reasonable
judgment and as evidenced by a written notice from such Secured Party) to fail
to comply with any request or directive from any Governmental Authority having
jurisdiction over such Secured Party;

-18-

--------------------------------------------------------------------------------

 

(ss)such Loan, together with the Underlying Instruments related thereto, (i)
contains provisions substantially to the effect that such Loan and such
Underlying Instruments constitute the legal, valid and binding obligation of the
related Obligor and each guarantor thereof, enforceable against such Obligor and
each such guarantor in accordance with their terms, subject to customary
bankruptcy, insolvency and equity limitations, (ii) is not subject to any (a)
litigation or dispute or (b) offset, right of rescission, counterclaim or
defense to payment, (iii) contains provisions substantially to the effect that
the Obligor’s and each guarantor’s payment obligations thereunder are absolute
and unconditional without any right of rescission, setoff, counterclaim or
defense for any reason against the Borrower or any assignee and (iv) contain
provisions requiring customary covenant compliance and other reporting
requirements;

(tt)such Loan (1) was originated and underwritten, or purchased and
re‑underwritten, by the Borrower or any of its Affiliates in accordance with the
Credit Policies and (2) is fully documented to the reasonable satisfaction of
Administrative Agent;

(uu)such Loan requires the related Obligor to pay customary maintenance, repair,
insurance and taxes, together with all other ancillary costs and expenses, with
respect to the related, underlying collateral of such Loan;

(vv)the Obligor with respect to such Loan is an Eligible Obligor;

(ww)such Loan or any related Underlying Instrument has not been found to be
illegal or unenforceable by the decision of a court of law or a Governmental
Authority in a proceeding brought by the related Obligor, any other party
obligated with respect to such Loan, or any Governmental Authority;

(xx)as of the date such Loan is first included in the Borrowing Base, there are
no proceedings pending or, to the best of the Borrower’s knowledge, threatened
in writing wherein the Obligor of such Loan, any other obligated party or any
governmental agency has alleged that such Loan or the Underlying Instrument
which creates such Loan is illegal or unenforceable;

(yy)as of the date such Loan is first included in the Borrowing Base, the value
of the Underlying Assets securing the Loan (or the enterprise value of the
underlying business determined in accordance with a methodology reasonably
acceptable to the Administrative Agent) at the time such loan was purchased,
equals or exceeds the outstanding principal balance of such Loan plus the
aggregate outstanding balances of all other loans of equal seniority secured by
the same Underlying Assets;

(zz)Administrative Agent has received the Borrower’s internally approved
credit/underwriting presentation (unless such credit/underwriting presentation
was not prepared or received by Borrower in connection with an amendment or
other modification to a Loan), the most recent year’s audited financial and, to
the extent available, quarterly financial statements with respect to the
applicable Obligor (or if audited financial statements are not available, (i)
the most recent year’s quality of earnings report with respect to such Obligor,
or (ii) the pro forma financial statements with respect to such

-19-

--------------------------------------------------------------------------------

 

Obligor, if such Obligor is a newly formed Person), the most recent covenant
compliance certificate, if any, required to be provided to Borrower with respect
to such Loan and executed material legal documents (provided, that in the case
of executed legal documents, the Borrower may deliver such documents to the
Administrative Agent within five (5) Business Days (or such longer period as
consented to by the Administrative Agent) of the funding of the corresponding
Loan); and

(aaa)as of the date such Loan is first included in the Borrowing Base, the
Borrower has no knowledge of any fact which should lead it to expect that such
Loan will not be repaid by the relevant Obligor in full, unless the
Administrative Agent shall have consented to any knowledge or facts to the
contrary in its sole discretion.

“Eligible Obligor”:  On any date of determination, any Obligor that:

(a)is a business organization (and not a natural person) duly organized and
validly existing under the laws of its jurisdiction of organization;

(b)is not a Governmental Authority;

(c)is not an Affiliate of the Borrower;

(d)is organized and incorporated and domiciled in the United States or any state
thereof or an Approved Country;

(e)as of the date such Loan is first included in the Borrowing Base, to the
Borrower’s knowledge, such Obligor has not experienced a material adverse change
in its condition, financial or otherwise;

(f)is does not derive a material portion of its business from payday lending,
pawn shops, adult entertainment, internet gambling companies, marijuana related
businesses, automobile title loans, tax refund anticipation loans, credit repair
services, drug paraphernalia, fireworks distributors, tax evasion, assault
weapons or firearms manufacturing, businesses engaged in predatory lending
practices or strip mining; and

(g)is not (i) a country, territory, organization, person or entity subject to
comprehensive sanctions under an Office of Foreign Asset Control (OFAC) list;
(ii) a Person that resides or has a place of business in a country or territory
named on such lists or which is designated as a “Non‑Cooperative Jurisdiction”
by the Financial Action Task Force on Money Laundering, or whose subscription
funds are transferred from or through such a jurisdiction; (iii) a “Foreign
Shell Bank” within the meaning of the USA Patriot Act, i.e., a foreign bank that
does not have a physical presence in any country and that is not affiliated with
a bank that has a physical presence and an acceptable level of regulation and
supervision; (iv) a person or entity that resides in or is organized under the
laws of a jurisdiction designated by the United States Secretary of the Treasury
under Sections 311 or 312 of the USA Patriot Act as warranting special measures
due to money laundering concerns; or (v) an Affiliate of any Person meeting any
of the criteria set forth in clauses (i) through (iv) above.

-20-

--------------------------------------------------------------------------------

 

“Equity Security”:  (i) Any equity security or any other security that is not
eligible for purchase by the Borrower as a Loan, and (ii) any security purchased
as part of a “unit” with a Loan and that itself is not eligible for purchase by
the Borrower as a Loan.

“ERISA”:  The United States Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated or issued thereunder.

“ERISA Affiliate”:  (a) Any corporation that is a member of the same controlled
group of corporations (within the meaning of Section 414(b) of the Code) as the
Borrower, (b) a trade or business (whether or not incorporated) under common
control (within the meaning of Section 414(c) of the Code) with the Borrower, or
(c) for purposes of Section 302 of ERISA and Section 412 of the Code, a member
of the same affiliated service group (within the meaning of Section 414(m) of
the Code) as the Borrower.

“Eurodollar Disruption Event”:  The occurrence of any of the following:  (a) any
Lender shall have notified the Administrative Agent of a determination by such
Lender that it would be contrary to law or to the directive of any central bank
or other Governmental Authority (whether or not having the force of law) to
obtain any applicable Currency in the applicable interbank market, to fund any
Advance, (b) any Lender shall have notified the Administrative Agent of a
determination by such Lender that the rate at which deposits of any applicable
Currency offered to such Lender in the applicable interbank market does not
accurately reflect the cost to such Lender of making, funding or maintaining any
Advance, (c) any Lender shall have notified the Administrative Agent of the
inability of such Lender, as applicable, to obtain any applicable Currency in
the applicable interbank market to make, fund or maintain any Advance or (d)
adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Accrual Period, including because the LIBOR Screen Rate is not
available or published on a current basis.

“Events of Default”:  The meaning specified in Section 9.1.

“Excepted Persons”:  The meaning specified in Section 12.13(a).

“Excess Add-Backs”:  Capped Add-Backs included in the calculation of EBITDA that
exceed the following limits as applicable to an Eligible Loan based on the
EBITDA of such Obligor:

 

EBITDA of Obligor:

Capped Add-Backs (determined as a percentage of EBITDA) shall not exceed:

Less than $10,000,000

15.0% of EBITDA

Equal to or greater than $10,000,000, but less than $50,000,000

20.0% of EBITDA

Equal to or greater than $50,000,000

25.0% of EBITDA

 

-21-

--------------------------------------------------------------------------------

 

“Excess Concentration Amount”:  As of any date of determination (and after
giving effect to all Eligible Loans to be purchased or sold by the Borrower on
such date), the sum of the following amounts (without duplication):

(a)the excess, if any, of (i) the aggregate Adjusted Borrowing Value of those
Eligible Loans that are obligations of the three Obligors with the largest
Obligor Exposure included in the Borrowing Base minus (ii) the greater of
$14,250,000 and 10.0% of the Collateral Value;

(b)except with respect to the Loans described in clause (a) above, the excess,
if any, of (i) the aggregate Adjusted Borrowing Value of each Eligible Loan that
is an obligation of any single Obligor and its Affiliates minus (ii) the greater
of $7,250,000 and 5.0% of the Collateral Value;

(c)the excess, if any, of (i) the aggregate Adjusted Borrowing Value of those
Eligible Loans that are obligations of Obligors in any single S&P Industry
Classification minus (ii) (A) with respect to the S&P Industry Classification
representing the highest concentration of the Eligible Loans (determined by
reference to Adjusted Borrowing Value), the greater of $35,750,000 and 25.0% of
the Collateral Value; (B) with respect to the S&P Industry Classification
representing the second highest concentration of the Eligible Loans (determined
by reference to Adjusted Borrowing Value), the greater of $28,500,000 and 20.0%
of the Collateral Value; (C) with respect to the S&P Industry Classification
representing the third highest concentration of the Eligible Loans (determined
by reference to Adjusted Borrowing Value), the greater of $21,500,000 and 15.0%
of the Collateral Value; and (D) with respect to each S&P Industry
Classification other than those covered in clauses (A), (B) and (C) hereof, the
greater of $14,250,000 and 10.0% of the Collateral Value;

(d)from and after the Effective Date until the Borrowing Base Conversion Date,
the excess, if any, of (i) the aggregate Adjusted Borrowing Value of those
Eligible Loans that are either (x) First Lien Last Out Loans or (y) Second Lien
Loans, minus (ii) the greater of $71,500,000 and 50.0% of the Collateral Value;
provided, that (i) Second Lien Loans cannot exceed (A) 45.0% of the Collateral
Value after September 20, 2020, (B) 40.0% of the Collateral Value after October
20, 2020, (C) 35.0% of the Collateral Value after November 20, 2020, (D) 30.0%
of the Collateral Value after December 20, 2020 and (E) 25.0% of the Collateral
Value after the Borrowing Base Conversion Date; provided further, that, Second
Lien Loans with underlying Obligors with EBITDA less than $50,000,000 cannot
exceed the greater of $28,500,000 and 20.0% of the Collateral Value;

(e)on and after the Borrowing Base Conversion Date, the excess, if any, of (i)
the aggregate Adjusted Borrowing Value of Second Lien Loans minus (ii) the
greater of $35,750,000 and 25.0% of the Collateral Value;

(f)on and after the Borrowing Base Conversion Date, the excess, if any, of (i)
the aggregate Adjusted Borrowing Value of First Lien Last Out Loans minus (ii)
the greater of $35,750,000 and 25.0% of the Collateral Value;

-22-

--------------------------------------------------------------------------------

 

(g)the excess, if any of (i) the aggregate Adjusted Borrowing Value of those
Eligible Loans with underlying Obligors with EBITDA less than $10,000,000 minus
(ii) the greater of $42,750,000 and 30.0% of the Collateral Value;

(h)the excess, if any, of (i) the aggregate Adjusted Borrowing Value of those
Eligible Loans that are Cov-Lite Loans minus (ii) the greater of $28,500,000 and
20.0% of the Collateral Value;

(i)the excess, if any, of (i) the aggregate Adjusted Borrowing Value of those
Eligible Loans that are Revolving Loans or Delayed Draw Loans minus (ii) the
greater of $28,500,000 and 20.0% of the Collateral Value;

(j)the excess, if any, of (i) the aggregate Adjusted Borrowing Value of those
Eligible Loans that are payable in an Approved Foreign Currency or that can be
converted to be payable in an Approved Foreign Currency minus (ii) the greater
of $21,500,000 and 15.0% of the Collateral Value; and

(k)the excess, if any, of (i) the aggregate Adjusted Borrowing Value of those
Eligible Loans with Obligors organized or incorporated in an Approved Country
(other than the United States or any state, commonwealth, territory or other
jurisdiction (including the District of Columbia) thereof) minus (ii) the
greater of $21,500,000 and 15.0% of the Collateral Value;

provided that, in the event of any such excess under clauses (a)-(k) of this
definition where multiple Eligible Loans satisfy the description set forth in
such clause, such excess shall, for the purposes of this definition, be treated
as being made up of those Eligible Loans that result in the lowest Excess
Concentration Amount on any date of determination.

“Exchange Act”:  The United States Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

“Exchange Rate”:  On any day, for purposes of determining the Dollar Equivalent
of any other currency, the rate at which such other currency may be exchanged
into Dollars at the time of determination on such day on Reuters WRLD Page
or FXC GO screen of the Bloomberg Financial Markets System or another publicly
available service agreed upon by the Administrative Agent and Borrower at
approximately 4:00 p.m. (New York Time) on such date.  For the avoidance of
doubt, the Administrative Agent shall not have any responsibility to calculate
any Dollar Equivalent amount pursuant to this Agreement.

“Excluded Accounts”: (i) Any accounts exclusively used for payroll, payroll
taxes and other employee wage, health and benefit payments, including pension
fund and 401(k) accounts, (ii) any withholding tax or fiduciary accounts, (iii)
any accounts for which the Borrower is the servicer for another Person,
including any accounts in the name of the Borrower in its capacity as servicer
for a Financing Subsidiary, (iv) any account which solely holds money or
financial assets of a Financing Subsidiary, (v) any account in which the
aggregate value of deposits therein or other property therein or credited
thereto, together with all other such accounts under this clause (v), does not
at any time exceed $500,000 and (vi) any account which solely holds collateral
posted as margin to secure any Hedging Agreement.

-23-

--------------------------------------------------------------------------------

 

“Excluded Amounts”:  Any amount received by the Borrower with respect to any
Loan included as part of the Collateral, which amount is attributable to (i) the
reimbursement by the related Obligor of payment by the Borrower of any Tax, fee
or other charge imposed by any Governmental Authority on such Loan or on any
Underlying Assets, (ii) the reimbursement by the related Obligor of payment by
the Borrower of other out-of-pocket expenses, (iii) any payments or
reimbursements related to indemnification obligations, (iv) any escrows relating
to Taxes, insurance and other amounts in connection with Loans which are held in
an escrow account for the benefit of the Obligor and the secured party pursuant
to escrow arrangements under Underlying Instruments, or (v) any amount paid to
the Borrower in error; provided that, except with respect to the amounts
described in clause (v) of this definition, such amounts shall be Excluded
Amounts only to the extent that such amounts (x) are in excess of the principal
and interest then due in respect of such Loan, and (y) were required to be paid
by the related Obligor pursuant to a specific provision of the Underlying
Instruments with respect to such Loan.

“Excluded Assets”: (i) Any Excluded Capital Stock, (ii) any Excluded Account,
(iii) any intent-to-use application for United States trademark registration and
(iv) any Equity Interest that is issued as an “equity kicker” to holders of
subordinated debt and that is pledged to secure senior debt, to the extent a
pledge to the Administrative Agent of such Equity Interest is prohibited by the
agreement(s) setting forth the terms and conditions applicable to such
Indebtedness.

“Excluded Capital Stock”: Unless designated in writing by the Borrower to the
Administrative Agent that any such Capital Stock is to be included in the
Collateral (provided that, concurrently with such designation, the Borrower
shall have taken such steps as shall have been reasonably requested by the
Administrative Agent to ensure that the Administrative Agent has a perfected
first priority Lien (subject to Permitted Liens) in such Capital Stock), any
Capital Stock issued by any Tax Blocker Subsidiary or Financing Subsidiary;
provided, that if any such Tax Blocker Subsidiary or Financing Subsidiary, as
applicable, shall at any time cease to be a Tax Blocker Subsidiary or Financing
Subsidiary, as applicable, pursuant to this Agreement or otherwise, the Capital
Stock issued by such Person shall no longer constitute Excluded Capital Stock
and shall become part of the Collateral hereunder.

“Excluded Taxes”:  The meaning specified in Section 2.13(e).

“Facility Amount”:  As of any date, an amount equal to the lesser of (a)
$200,000,000 and (b) the aggregate principal amount of the Commitments provided
by the Lenders as of such date; provided that the Facility Amount may be
increased pursuant to Section 2.18; provided further that the Facility Amount
shall be reduced to $150,000,000 if the Atlantis Acquisition does not close for
any reason on or before December 31, 2019 or such later date as agreed by the
Administrative Agent; provided further that the Facility Amount may not be
increased without the written consent of the Borrower, Administrative Agent and
each Lender increasing its Commitment; and provided further that on and after
the earlier to occur of the Revolving Period End Date and the Termination Date,
the Facility Amount shall mean the Advances Outstanding as of such earlier date.

-24-

--------------------------------------------------------------------------------

 

“FATCA”:  Sections 1471 through 1474 of the Code, as in effect on the Effective
Date (or any amended or successor version that is substantively comparable and
not materially more onerous to comply with), any current or future regulations
or official interpretations thereof (including any Revenue Rulings, Revenue
Procedure, Notice or similar guidance issued by the IRS thereunder as a
precondition to relief or exemption from Taxes under such provisions) and any
agreements entered into pursuant to Section 1471(b)(1) of the Code and any
fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement between the United States and another jurisdiction
facilitating the implementation thereof (or any law, regulation or official
interpretation implementing such an intergovernmental agreement).

“FDIC”:  The Federal Deposit Insurance Corporation, and any successor thereto.

“Federal Reserve Bank of New York’s Website”:  The website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

“Fee Letter”:  Individually and collectively, (i) that certain Fee Letter, dated
as of August 12, 2019, between the Administrative Agent and Borrower and (ii)
each additional Fee Letter executed between any Lender and Borrower, in each
case, as amended, modified, waived, supplemented, restated or replaced from time
to time.

“Finance Lease”:  Any transaction in which the obligations of a lessee to pay
rent or other amounts under a lease are on a triple net basis and are required
to be classified and accounted for as a capital lease on the balance sheet of
such lessee under generally accepted accounting principles in the United States.

“Financial Asset”:  The meaning specified in Section 8‑102(a)(9) of the UCC.

“Financial Sponsor”:  Any Person, including any Subsidiary of such Person, whose
principal business activity is acquiring, holding, and selling equity or
preferred equity investments (including controlling interests) in otherwise
unrelated companies that each are distinct legal entities with separate
management, books and records and bank accounts, whose operations are not
integrated with one another and whose financial condition and creditworthiness
are independent of the other companies so owned by such Person.

“Financing Subsidiary”: An SPE Subsidiary.

“First Lien Last Out Loan”:  A Loan that would otherwise be a First Lien Loan
except that at any time prior to and/or after an event of default under the
related loan agreement of the related Obligor, any portion of such Loan will be
repaid after one or more tranches of first lien loans issued by the same Obligor
have been paid in full in accordance with a specific waterfall of payments;
provided that the Administrative Agent may, in its sole discretion, designate an
Eligible Loan that would otherwise constitute a First Lien Last Out Loan as a
First Lien Loan.

-25-

--------------------------------------------------------------------------------

 

“First Lien Loan”:  A Loan (i) that is secured by a valid first priority
perfected security interest or lien in, to or on specified collateral securing
the Obligor’s obligations under such Loan (whether or not such Loan is also
secured by any lower priority security interest or lien on other collateral),
subject to purchase money liens and customary liens for taxes or regulatory
charges not then due and payable and other permitted liens under the Underlying
Instruments (provided that such permitted liens do not secure indebtedness for
borrowed money), and liens accorded priority by law in favor of the United
States or any State or agency (except as otherwise provided in this definition),
(ii) for which the Borrower determines in good faith that the value or the
enterprise value of the related Obligor (as determined by Borrower in accordance
with a methodology reasonably acceptable to Administrative Agent) of the
collateral securing such Loan on the date such Loan is first included in the
Borrowing Base, or on the date that any Value Adjustment Event occurs equals or
exceeds the outstanding principal balance of such Loan plus the aggregate
outstanding balances of all other loans of equal seniority secured by a security
interest in the same collateral, (iii) that is not (and is not expressly
permitted by its terms to become) subordinate in right of payment to any other
obligation for borrowed money of the Obligor and (iv) that is not secured solely
or primarily by the Capital Stock of its Obligor or any of such Obligor’s
Affiliates.  For the avoidance of doubt, a First Lien Last Out Loan shall not
constitute a First Lien Loan unless the Administrative Agent, in its sole
discretion, designates such Eligible Loan that would otherwise constitute a
First Lien Last Out Loan as a First Lien Loan in the related approval notice.

“Fitch”:  Fitch, Inc. or any successor thereto.

“Foreign Lender”:  A Lender that is not a U.S. Tax Person.

“Funding Date”:  In the case of any Loan Advance, the proposed Business Day on
which a Loan Advance is to be made after the receipt by the Administrative Agent
and Lenders of a Funding Notice, subject to the required notice provisions of
and together with the other required deliveries in accordance with Section 2.2.

“Funding Notice”:  A notice in the form of Exhibit A‑1 requesting an Advance,
including the items required by Section 2.2.

“GAAP”:  Generally accepted accounting principles as in effect from time to time
in the United States.

“General Intangible”:  The meaning specified in Section 9‑102(a)(42) of the UCC.

“Governing Documents”:  (a) With respect to any corporation, the certificate or
articles of incorporation and the bylaws (or equivalent or comparable
constitutive documents with respect to any non‑U.S. jurisdiction), (b) with
respect to any limited liability company, the certificate or articles of
formation or organization and operating agreement and (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and, if applicable, any agreement, instrument, filing or notice
with respect thereto filed in connection with its formation or organization with
the applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

-26-

--------------------------------------------------------------------------------

 

“Governmental Authority”:  With respect to any Person, any nation or government,
any state or other political subdivision thereof, any central bank (or similar
monetary or regulatory authority) thereof, any body or entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government and any court or arbitrator having jurisdiction over
such Person (including any supra-national body exercising such powers or
functions, such as the European Union or the European Central Bank).

“Guarantee Obligation”:  As to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a reimbursement, counterindemnity or similar
obligation, in either case guaranteeing or in effect guaranteeing any
Indebtedness, leases, dividends or other obligations (the “primary obligations”)
of any other third Person (the “primary obligor”) in any manner, whether
directly or indirectly, including any obligation of the guaranteeing person,
whether or not contingent, (i) to purchase any such primary obligation or any
Property constituting direct or indirect security therefor, (ii) to advance or
supply funds (1) for the purchase or payment of any such primary obligation or
(2) to maintain working capital or equity capital of the primary obligor or
otherwise to maintain the net worth or solvency of the primary obligor, (iii) to
purchase Property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the owner of any such primary obligation against loss in respect
thereof; provided, however, that the term “Guarantee Obligation” shall not
include endorsements of instruments for deposit or collection, or customary
indemnification agreements, in each case, entered into in the ordinary course of
business.  The terms “Guarantee” and “Guaranteed” used as a verb shall have a
correlative meaning.  The amount of any Guarantee Obligation of any guaranteeing
person shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.

“Hedging Agreement”: Any interest rate protection agreement, foreign currency
exchange protection agreement, commodity price protection agreement, or other
interest, currency exchange rate or commodity hedging arrangement.

“Increased Commitment”:  The meaning specified in Section 2.18.

“Increased Costs”:  Any amounts required to be paid by the Borrower to an
Indemnified Party pursuant to Section 2.12.

-27-

--------------------------------------------------------------------------------

 

“Indebtedness”:  With respect to any Person at any date without duplication, (a)
all indebtedness of such Person for borrowed money (whether by loan or the
issuance and sale of debt securities) or for the deferred purchase price of
Property or services (other than current trade liabilities incurred in the
ordinary course of business and payable in accordance with customary practices),
(b) any other indebtedness of such Person which is evidenced by a note, bond,
debenture or similar instrument, (c) all obligations of such Person in respect
of letters of credit, acceptances or similar instruments issued or created for
the account of such Person, (d) all liabilities secured by (or for which the
holder of such obligations has an existing right, contingent or otherwise, to be
secured by) any Lien on any Property owned by such Person even though such
Person has not assumed or otherwise become liable for the payment thereof, and
(e) all Guarantee Obligations of such Person in respect of obligations of the
kind referred to in clauses (a) through (d) above.  The amount of any
Indebtedness under clause (d) shall be equal to the lesser of (A) the
outstanding principal amount of the relevant obligations and (B) the fair market
value of the Property subject to the relevant Lien.  The amount of any
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such Person is not liable
therefor.  Notwithstanding the foregoing, “Indebtedness” shall not include (x)
escrows or purchase price holdbacks arising in the ordinary course of business
in respect of a portion of the purchase price of an asset or Investment to
satisfy unperformed obligations of the seller of such asset or Investment, (y) a
commitment arising in the ordinary course of business to make a future
Investment or (z) any accrued incentive, management or other fees to the
Investment Adviser or Affiliates (regardless of any deferral in payment
thereof).

“Indemnified Amounts”:  The meaning specified in Section 10.1(a).

“Indemnified Parties”:  The meaning specified in Section 10.1(a).

“Indorsement”:  The meaning specified in Section 8‑102(a)(11) of the UCC, and
“Indorsed” has a corresponding meaning.

“Ineligible Assignee”:  Any private investment company, investment firm,
investment partnership, private equity fund or other private equity investment
vehicle, provided, that no Approved Fund shall be an Ineligible Assignee.

“Insolvency Event”:  With respect to a specified Person, (a) the filing of a
decree or order for relief by a court having jurisdiction over such Person or
any substantial part of its property in an involuntary case under any applicable
Insolvency Law now or hereafter in effect, or appointing a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official for such Person
or for any substantial part of its property, or ordering the winding‑up or
liquidation of such Person’s affairs, and such decree, order or appointment
shall remain undismissed, unstayed and in effect for a period of sixty (60)
consecutive days, (b) the commencement by such Person of a voluntary case under
any applicable Insolvency Law now or hereafter in effect, or the consent by such
Person to the entry of an order for relief in an involuntary case under any such
law, (c) the consent by such Person to the appointment of or taking possession
by a receiver, liquidator, assignee, custodian, trustee, sequestrator or similar
official for such Person or for any substantial part of its property, or the
making by such Person of any general assignment for the benefit of creditors, or
(d) the taking of action by such Person in furtherance of any of the foregoing.

-28-

--------------------------------------------------------------------------------

 

“Insolvency Laws”:  The Bankruptcy Code and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, suspension of payments, or similar debtor relief
laws from time to time in effect affecting the rights of creditors generally.

“Insolvency Proceeding”:  Any case, action or proceeding before any court or
other Governmental Authority relating to any Insolvency Event.

“Instrument”:  The meaning specified in Section 9‑102(a)(47) of the UCC.

“Insurance Policy”:  With respect to any Loan, an insurance certificate
evidencing insurance covering liability and physical damages to, or loss of, the
related Underlying Assets.

“Interest”:  For each Accrual Period, the sum of the amounts determined (with
respect to each day during such Accrual Period) in accordance with the following
formula:

IR x P x (1/D)

where:

 

IR

=

the Interest Rate applicable on such day;

P

=

the Advances Outstanding on such day; and

D

=

360 days (or, to the extent the Interest Rate is the Base Rate, 365 or 366 days,
as applicable).

 

provided that (i) no provision of this Agreement shall require the payment or
permit the collection of Interest in excess of the maximum permitted by
Applicable Law and (ii) Interest shall not be considered paid by any
distribution if at any time such distribution is rescinded or must otherwise be
returned for any reason.

“Interest Payment Date”:  The fifth Business Day following the last day of each
calendar quarter; provided that if such day is not a Business Day, the next
succeeding Business Day.

“Interest Rate”:  (a) The LIBOR Rate plus (b) the Applicable Spread; provided
that, upon and during the occurrence of a Eurodollar Disruption Event, “Interest
Rate” shall mean the Base Rate plus the Applicable Spread.  Accrued and unpaid
Interest on Advances shall be payable on each Interest Payment Date.

“Investment”:  With respect to any Person, any direct or indirect loan, advance
or investment by such Person in any other Person, whether by means of share
purchase, capital contribution, loan or otherwise, excluding the acquisition of
Loans and the acquisition of Equity Securities otherwise permitted by the terms
hereof which are related to such Loans.

-29-

--------------------------------------------------------------------------------

 

“Investment Advisor”:  (x) CBDC Advisors, LLC or (y) an Affiliate thereof
acceding to the role of Investment Advisor hereunder that (i) has demonstrated
an ability to professionally and competently perform duties similar to those
imposed upon the Investment Advisor, (ii) is legally qualified and has the
capacity to act as Investment Advisor hereunder, (iii) immediately after such
accession, employs principal personnel performing the duties required hereunder
who are the same individuals who would have performed such duties had the
accession not occurred and (iv) shall not, by such accession, cause a Change of
Control or Key Person Event to occur or the imposition of any entity level or
withholding tax on the Borrower or on the payments to the Lenders, or cause any
other material adverse tax consequences to the Borrower.

“Investment Management Agreement”:  The Investment Advisory Agreement, dated as
of June 2, 2015, by and between the Investment Advisor and the Borrower.

“Investment Property”:  The meaning specified in Section 9‑102(a)(49) of the
UCC.

“IRS”:  The United States Internal Revenue Service.

“Joinder Supplement”:  An agreement among the Borrower, a Lender and the
Administrative Agent in the form of Exhibit F to this Agreement (appropriately
completed) delivered in connection with a Person becoming a Lender hereunder
after the Effective Date.

“Key Person Event”:  Any three (3) of Jason Breaux, Jonathan Insull, John Bowman
and Chris Wright are not employed by, or actively involved in the management of,
the Borrower, and have not been replaced by a Person approved by the
Administrative Agent in its sole discretion within ninety (90) days after such
Person’s departure.

“Lender”:  The meaning specified in the Preamble, including collectively, each
financial institution (i) listed on Annex B as having Commitments or (ii) which
may from time to time become a Lender hereunder by executing and delivering a
Joinder Supplement to the Administrative Agent and the Borrower (and for
purposes of Section 2.12 and Section 2.13 of this Agreement any successor,
assignee or participant).

“LIBOR Rate”:  For any day (and with respect to each Advance, for any day during
the applicable Accrual Period), the greater of (i) zero percent (0.00%) and (ii)
(x) the rate per annum, as selected by the Borrower, appearing on either (1)
Reuters Screen LIBOR01 Page (or any successor or substitute page) as the London
interbank offered rate for deposits in Dollars at approximately 11:00 a.m.
London time, for such day; provided, if such day is not a Business Day, the
immediately preceding Business Day, for a one-month maturity, or (2) Reuters
Screen LIBOR03 Page (or any successor or substitute page) as the London
interbank offered rate for deposits in Dollars at approximately 11:00 a.m.
London time, for such day; provided, if such day is not a Business Day, the
immediately preceding Business Day, for a three-month maturity; and (y) if no
rate specified in clause (x) of this definition so appears on Reuters Screen
LIBOR01 Page or Reuters Screen LIBOR03 Page, as applicable (or, in each case,
any successor or substitute page), the interest rate per annum at which Dollar
deposits for a one-month maturity would be offered major financial institutions
reasonably satisfactory to the Administrative Agent in the London interbank
market at approximately 11:00 a.m. London time, for such day for the number of
days comprised therein and in an amount comparable to the amount of such
Lender’s portion of the relevant Advance.

-30-

--------------------------------------------------------------------------------

 

“Lien”:  Any mortgage, lien, pledge, charge, right, claim, security interest or
encumbrance of any kind of or on any Person’s assets or properties in favor of
any other Person (and, for the avoidance of doubt, customary restrictions on
assignments or transfers thereof pursuant to the underlying documentation of
such Investment shall not be deemed to be a “Lien”).

“Loan”:  Any commercial loan or note which is originated or acquired by the
Borrower.

“Loan Advance”:  The meaning specified in Section 2.2(a).

“Loan Checklist”:  An electronic or hard copy, as applicable, of a checklist
delivered by or on behalf of the Borrower to the Custodian, for each Loan, of
all Required Loan Documents to be included within the respective Loan File,
which shall specify whether such document is an original or a copy.

“Loan File”:  With respect to each Loan, a file containing (a) each of the
documents and items as set forth on the Loan Checklist with respect to such Loan
and (b) duly executed originals and copies of any other relevant records
relating to such Loans and the Underlying Assets pertaining thereto.

“Loan List”:  That certain list of Loans attached hereto as Schedule II, as such
Schedule shall be deemed to be updated from time to time by reference to the
list of Loans set forth on the most recently delivered Borrowing Base
Certificate.

“Loan Register”:  The meaning specified in Section 5.1(w).

“Margin Stock”:  “Margin Stock” as defined under Regulation U.

“Material Adverse Effect”:  With respect to any event or circumstance, a
material adverse effect on (a) the business, assets, financial condition,
operations, performance or properties of the Borrower (excluding in any case a
decline in the net asset value of the Borrower or a change in general market
conditions), (b) the validity or enforceability of this Agreement or any other
Transaction Document, or (c) validity or enforceability of the rights and
remedies of the Administrative Agent, the Lenders and the Secured Parties with
respect to matters arising under this Agreement or any other Transaction
Document.

“Material Modification”:  Any amendment, waiver of, or modification or
supplement to an Underlying Instrument governing a Loan (it being agreed and
understood that a release document or similar instrument executed or delivered
in connection with a disposition that is otherwise permitted under the
Underlying Instrument shall not constitute an amendment, waiver of, or
modification or supplement to such Underlying Instrument) executed or effected
on or after the date on which such Loan is originated or acquired by the
Borrower, that:

(a)waives one or more interest payments or reduces the amount of interest due
with respect to such Loan in cash to be deferred or capitalized and added to the
principal amount of such Loan (other than any deferral or capitalization already
expressly permitted by the terms of its Underlying Instruments or pursuant to
the application of a pricing grid, in each case, as of the date such Loan was
originated or acquired, as applicable, by the Borrower);

-31-

--------------------------------------------------------------------------------

 

(b)contractually or structurally subordinates such Loan by operation of a
priority of payments, turnover provisions or the transfer of assets in order to
limit recourse to the related Obligor;

(c)substitutes, alters or releases the Underlying Assets securing such Loan
(other than as expressly permitted by the related Underlying Instruments as of
the date such Loan was originated or acquired, as applicable, by the Borrower),
and each such substitution, alteration or release, as determined in the
commercially reasonable discretion of the Administrative Agent, materially and
adversely affects the value of such Loan;

(d)waives, extends or postpones the final maturity date or any other due date
for scheduled payment of principal on such Loan;

(e)reduces or waives any or all of the outstanding principal amount of such
Loan; or

(f)amends, waives, forbears, supplements or otherwise modifies in any way the
definition of “Net Senior Leverage Ratio”, “Net Total Obligor Leverage Ratio” or
“Cash Interest Coverage Ratio” (or any respective comparable definitions in its
Underlying Instruments) or the definition of any component thereof in a manner
that, in the sole discretion of the Administrative Agent, is materially adverse
to the Administrative Agent or any Lender.

“Minimum Equity Amount”:  As of any date, an amount equal to the Adjusted
Borrowing Values of all Loans owing by the five (5) Obligors which have the
greatest Obligor Exposure.

“Moody’s”:  Moody’s Investors Service, Inc., and any successor thereto.

“Multiemployer Plan”:  A “multiemployer plan” as defined in Section 4001(a)(3)
of ERISA that is or was, at any time during the current calendar year or the
immediately preceding five (5) calendar years, contributed to by the Borrower or
any ERISA Affiliate on behalf of its employees.

“Net Assets” means, as of any date of determination, with respect to any such
Person, such Person’s total assets less such Person’s total liabilities, in each
case as determined in accordance with GAAP.

“Net Cash Proceeds”:  As applicable, (a) with respect to any disposition by a
Person, Cash and Cash Equivalents received by or for such Person’s account, net
of (i) reasonable direct costs relating to such disposition, (ii) sale, use or
other taxes paid or payable by such Person as a direct result of such
disposition, (iii) the principal amount, interest, and premium or penalty (if
any) of any Indebtedness permitted hereby which is secured by a prior perfected
Lien on the asset subject to such disposition and is required to be repaid in
connection with such disposition, (iv) reasonable reserves for any
indemnification payments (fixed or contingent) attributable to seller’s
indemnities, representations and warranties to purchaser, purchase price
adjustments or analogous arrangements reasonably estimated by the Borrower in
connection with such disposition, (v) any reasonable costs, fees, commissions,
premiums and expenses incurred by the

-32-

--------------------------------------------------------------------------------

 

Borrower in connection with such disposition and (vi) the amounts necessary for
the Borrower to make all required dividends and distributions (which shall be no
less than the amount estimated in good faith by Borrower under Section
5.2(e)(ii)) to maintain its ability to be subject to Tax as a RIC under Section
852 the Code and its election to be treated as a “business development company”
under the Investment Company Act for so long as the Borrower retains such status
and to avoid payment by the Borrower of federal excise Taxes imposed by Section
4982 of the Code for so long as the Borrower retains the status of a RIC under
the Code and (b) with respect to any offering of Equity Securities of a Person
or the issuance of any Indebtedness by a Person, Cash and Cash Equivalents
received by or for such Person’s account, net of (i) reasonable direct costs
relating to such offering or issuance, as applicable, (ii) any reasonable costs,
fees, commissions, premiums and expenses incurred by the Borrower in connection
with such disposition and (iii) the amounts necessary for the Borrower to make
all required dividends and distributions (which shall be no less than the amount
estimated in good faith by Borrower under Section 5.2(e)(ii)) to maintain its
ability to be subject to Tax as a RIC under Section 852 the Code and its
election to be treated as a “business development company” under the Investment
Company Act for so long as the Borrower retains such status and to avoid payment
by the Borrower of federal excise Taxes imposed by Section 4982 of the Code for
so long as the Borrower retains the status of a RIC under the Code.

“Net Senior Leverage Ratio”:  With respect to any Loan for any Relevant Test
Period, either (a) the meaning of “Net Senior Leverage Ratio” or comparable
definition set forth in the Underlying Instruments for such Loan, or (b) in the
case of any Loan with respect to which the related Underlying Instruments do not
include a definition of “Net Senior Leverage Ratio” or comparable definition,
the ratio of (i) the Dollar Equivalent of “total indebtedness” (as defined in
the Underlying Instruments or comparable definition thereof, including such
Loan) of the applicable Obligor as of the date of determination limited to
indebtedness of equal or higher seniority secured by a security interest in the
same collateral, minus the Unrestricted Cash of such Obligor as of such date to
(ii) the Dollar Equivalent of EBITDA of such Obligor with respect to the
applicable Relevant Test Period, as calculated by the Borrower in good faith.

“Net Total Obligor Leverage Ratio”:  With respect to any Loan for any Relevant
Test Period, either (a) the meaning of “Net Total Obligor Leverage Ratio” or
comparable definition set forth in the Underlying Instruments for such Loan, or
(b) in the case of any Loan with respect to which the related Underlying
Instruments do not include a definition of “Net Total Obligor Leverage Ratio” or
comparable definition, the ratio of (i) the Dollar Equivalent of the “total
indebtedness” (as defined in the Underlying Instruments or comparable definition
thereof, including such Loan) of the applicable Obligor as of the date of
determination, minus the Dollar Equivalent of Unrestricted Cash of such Obligor
as of such date to (ii) the Dollar Equivalent of EBITDA of such Obligor with
respect to the applicable Relevant Test Period, as calculated by the Borrower in
good faith.

“Non‑Excluded Taxes”:  The meaning specified in Section 2.13(a).

-33-

--------------------------------------------------------------------------------

 

“Non‑Usage Fee”:  A fee payable quarterly in arrears accruing for each day
during each Accrual Period equal to:

(a)until the earlier of (x) December 31, 2019 and (y) the date of the closing of
the Atlantis Acquisition, the number of days during such Accrual Period
multiplied by (A) one divided by 360, (B) 0.25% and (C) the Unused Facility
Amount as of each such day; and

(b)thereafter, the sum for each day during such Accrual Period of the following:

(i)if the Advances Outstanding on such day are less than or equal to the product
of twenty-five percent (25.00%) multiplied by the Facility Amount on such day,
the sum of the products for each such day during such Accrual Period of (A) one
divided by 360, (B) 1.0% and (C) the Unused Facility Amount as of each such day;
plus

(ii)if the Advances Outstanding on such day are greater than the product of
twenty-five percent (25.00%) multiplied by the Facility Amount on such day, but
less than or equal to the product of fifty percent (50.00%) multiplied by the
Facility Amount on such day, the sum of the products for each such day during
such Accrual Period of (A) one divided by 360, (B) 0.75% and (C) the Unused
Facility Amount as of each such day; plus

(iii)if the Advances Outstanding on such day are greater than the product of
fifty (50.00%) multiplied by the Facility Amount on such day, the sum of the
products for each such day during such Accrual Period of (A) one divided by 360,
(B) 0.50% and (C) the Unused Facility Amount as of each such day.

 

“Note”:  The meaning specified in Section 2.1.

“Noteless Loan”:  A Loan with respect to which the Underlying Instruments do not
require the Obligor to execute and deliver, and the Obligor has not executed and
delivered to the Borrower, a promissory note evidencing any indebtedness created
under such Loan.

“Notice of Exclusive Control”:  The meaning specified in the Control Agreement.

“Obligations”:  The unpaid principal amount of, and interest (including interest
accruing after the maturity of the Advances and interest accruing after the
filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to the Borrower, whether or not a
claim for post‑filing or post‑petition interest is allowed in such proceeding)
on the Advances and all other obligations and liabilities of the Borrower to the
Secured Parties, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, or out
of or in connection with any Transaction Document, and any other document to
which the Borrower is a party made, delivered or given in connection therewith
or herewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including all fees and
disbursements of counsel to the Administrative Agent or to the Lenders that are
required to be paid by the Borrower pursuant to the terms of the Transaction
Documents) or otherwise.

-34-

--------------------------------------------------------------------------------

 

“Obligor”:  With respect to any Loan, any Person or Persons obligated to make
payments pursuant to or with respect to such Loan, including any guarantor
thereof.

“Obligor Exposure”:  With respect to any Obligor, the aggregate Adjusted
Borrowing Value of all Loans in respect of which such Obligor is the related
Obligor.

“Original Cash Interest Coverage Ratio”:  With respect to any Loan, the Cash
Interest Coverage Ratio for such Loan on the date such Loan (i) was first
included in the Borrowing Base or (ii) if applicable, was most recently assigned
a new Assigned Value by the Administrative Agent pursuant to clause (b) of the
definition of Assigned Value after the occurrence of a Value Adjustment Event,
as set forth in the applicable Assigned Value Notice with respect to such Loan.

“Original Net Senior Leverage Ratio”:  With respect to any Loan, the Net Senior
Leverage Ratio for such Loan on the date such Loan (i) was first included in the
Borrowing Base or (ii) if applicable, was most recently assigned a new Assigned
Value by the Administrative Agent pursuant to clause (b) of the definition of
Assigned Value after the occurrence of a Value Adjustment Event, as set forth in
the applicable Assigned Value Notice with respect to such Loan.

“Other Permitted Indebtedness”: (a) Accrued expenses and current trade accounts
payable incurred in the ordinary course of the Borrower’s business which are not
overdue for a period of more than 90 days or which are being contested in good
faith by appropriate proceedings, (b) Indebtedness (other than Indebtedness for
borrowed money) arising in connection with transactions in the ordinary course
of the Borrower’s business in connection with its purchasing of securities,
loans, derivatives transactions, reverse repurchase agreements or dollar rolls
to the extent such transactions are permitted under the Investment Company Act
and the Borrower’s Credit Policies; provided that such Indebtedness in
connection with reverse repurchase agreements or dollar rolls does not arise in
connection with the purchase of Investments other than Cash Equivalents and U.S.
Government Securities, (c) Indebtedness in respect of judgments or awards so
long as such judgments or awards do not constitute an Event of Default under
Section 9.1(h) and (d) Indebtedness acquired in connection with the Atlantis
Acquisition in an aggregate principal amount not exceeding $1,000,000.

“Other Taxes”:  The meaning specified in Section 2.13(b).

“Outstanding Balance”:  With respect to any Loan as of any date of
determination, the Dollar Equivalent of the outstanding principal balance of any
advances or funded loans made by the Borrower to the related Obligor pursuant to
the related Underlying Instruments as of such date of determination (exclusive
of any accrued and unpaid interest and PIK Interest).

“Partial PIK Loan”:  Any Loan that requires the Obligor to pay only a portion of
the accrued and unpaid interest in Cash on a current basis, the remainder of
which is or can be deferred and paid at a later date; provided that any Loan for
which such portion of interest required to be paid in Cash pursuant to the terms
of the related Underlying Instruments is a floating rate of not less than 4.0%
per annum over the LIBOR Rate (or 6.0% if such Loan is a fixed rate loan) shall
not be considered a Partial PIK Loan.

“Participation Interest”:  A participation interest in a loan or other
obligation that would, at the time of acquisition or the Borrower’s commitment
to acquire the same, constitute a Loan.

-35-

--------------------------------------------------------------------------------

 

“Passive SPE Subsidiary”: Any passive holding company that has been designated
as a SPE Subsidiary pursuant to, and in accordance with, clause (b) of the
definition thereof.

“Pension Plan”:  The meaning specified in Section 4.1(t).

“Permitted EBITDA”:  EBITDA less any Excess Add-Backs.

“Permitted Investments”: (a) Operating deposit accounts with banks; (b)
Investments by the Borrower existing on the Effective Date and set forth on
Schedule III; (c) Hedging Agreements entered into in the ordinary course of the
Borrower’s financial planning and not for speculative purposes; (d) additional
Investments, determined at the time any such Investment is made (or, if earlier,
committed to be made), up to but not exceeding $1,000,000 in the aggregate; (e)
Investments in Cash and Cash Equivalents; (f) Investments constituting or
acquired in connection with the Atlantis Acquisition; (g) Investments in the
form of Guarantees permitted under Section 5.2(q)(v) and (h) Investments in
Financing Subsidiaries (so long as, immediately after giving effect to such
Investment, there shall not exist a Borrowing Base Deficiency), Investments in
Tax Blocker Subsidiaries and, for the avoidance of doubt, Investments by a
Financing Subsidiary.  For purposes of clause (d) of this definition, the
aggregate amount of an Investment at any time shall be deemed to be equal to (A)
the aggregate amount of cash, together with the aggregate fair market value of
property, loaned, advanced, contributed, transferred or otherwise invested that
gives rise to such Investment minus (B) the aggregate amount of the Return of
Capital and dividends, distributions or other payments received in cash in
respect of such Investment and the values of other Investments received in
respect of such Investment; provided that in no event shall the aggregate amount
of such Investment be deemed to be less than zero; the amount of an Investment
shall not in any event be reduced by reason of any write-off of such Investment
nor increased by any increase in the amount of earnings retained in the Person
in which such Investment is made that have not been dividended, distributed or
otherwise paid out.

“Permitted Liens”:  (a) Liens for Taxes, assessments or charges if such Taxes,
assessments or charges shall not at the time be due and payable or if a Person
shall currently be contesting the validity thereof in good faith by appropriate
proceedings and with respect to which reserves in accordance with GAAP have been
provided on the books of such Person, (b) Liens imposed by law, such as
materialmen’s, warehousemen’s, mechanics’, carriers’, workmen’s and repairmen’s
Liens and other similar Liens, arising by operation of law in the ordinary
course of business for sums that are not overdue or are being contested in good
faith, (c) with respect to any Underlying Assets, Liens permitted under the
related Underlying Instruments to the extent disclosed to the Administrative
Agent in writing as part of the information submitted to the Administrative
Agent in connection with its approval process with respect to the related Loan,
(d) as to agented Loans, Liens in favor of the agent on behalf of all of the
lenders with respect to such Loan, (e) Liens granted pursuant to or by the
Transaction Documents, (f) Liens in favor of the Custodian and permitted under
the Control Agreement, (g) any restrictions on the sale or disposition of assets
arising from the Atlantis Acquisition Agreement, (h) Liens of clearing agencies,
broker-dealers and similar Liens incurred in the ordinary course of business,
provided that such Liens (i) attach only to the securities (or proceeds) being
purchased or sold and (ii) secure only obligations incurred in connection with
such purchase or sale, and not any obligation in connection with margin
financing, (i) Liens incurred or pledges or deposits made to secure obligations
incurred in the ordinary course of business under workers’ compensation laws,
unemployment insurance or other similar social security legislation (other than
in respect of employee benefit plans subject to ERISA) or to secure public or
statutory obligations, (j) Liens

-36-

--------------------------------------------------------------------------------

 

securing the performance of, or payment in respect of, bids, insurance premiums,
deductibles or co-insured amounts, tenders, government or utility contracts
(other than for the repayment of borrowed money), surety, stay, customs and
appeal bonds and other obligations of a similar nature incurred in the ordinary
course of business, (k) Liens arising out of judgments or awards so long as such
judgments or awards do not constitute an Event of Default under Section 9.1(h),
(l) customary rights of setoff and liens upon (i) deposits of cash in favor of
banks or other depository institutions in which such cash is maintained in the
ordinary course of business, (ii) cash and financial assets held in securities
accounts in favor of banks and other financial institutions with which such
accounts are maintained in the ordinary course of business and (iii) assets held
by a custodian in favor of such custodian in the ordinary course of business
securing payment of fees, indemnities and other similar obligations, (m) Liens
arising solely from precautionary filings of financing statements under the UCC
of the applicable jurisdictions in respect of operating leases entered into by
the Borrower in the ordinary course of business or in respect of assets sold or
otherwise disposed of to any Person in a transaction permitted by this
Agreement, (n) deposits of money securing leases to which Borrower is a party as
lessee made in the ordinary course of business, (o) Liens in favor of any escrow
agent solely on and in respect of any cash earnest money deposits made by the
Borrower in connection with any letter of intent or purchase agreement (to the
extent that the acquisition or disposition with respect thereto is otherwise
permitted hereunder), (p) Liens described on Schedule VI; provided that (i) no
such Lien shall extend to any other property or asset of the Borrower and (ii)
any such Lien shall secure only those obligations which it secures on the
Effective Date and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof, (q) Liens granted by a
Passive SPE Subsidiary on Equity Interests in any SPE Subsidiary owned by such
Passive SPE Subsidiary in favor of and required by any lender providing
third-party financing to such SPE Subsidiary, (r) Liens securing Hedging
Agreements permitted under Section 5.2(q)(iv) and not otherwise permitted under
clause (e) above in an aggregate amount (i.e., value of collateral posted) not
to exceed $10,000,000 at any time (it being understood that any Cash, Cash
Equivalents or other collateral subject to such Liens shall not be required to
be subject to any account control agreement hereunder and shall not be included
in the Borrowing Base), (s) Liens securing repurchase obligations arising in the
ordinary course of business with respect to U.S. Government Securities and (t)
other Liens in an aggregate principal amount outstanding not to exceed
$1,000,000 at any time.

“Person”:  An individual, partnership, corporation, limited liability company,
joint stock company, trust (including a statutory or business trust),
unincorporated association, sole proprietorship, joint venture, government (or
any agency or political subdivision thereof) or other entity.

“PIK Interest”:  Interest accrued on a Loan that is added to the principal
amount of such Loan instead of being paid as it accrues, provided, that the
interest of any Loan that is paid with the proceeds of a permitted drawing on a
Revolving Loan shall not constitute PIK Interest.

“PIK Loan”:  A loan that by its terms permits the deferral or capitalization of
payment of accrued and unpaid interest.

“Platform”:  Any electronic system, including Intralinks®, ClearPar® and any
other internet or extranet-based site, whether such electronic system is owned,
operated or hosted by the Administrative Agent or any of their respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.

-37-

--------------------------------------------------------------------------------

 

“Pro Rata Share”:  With respect to a Lender, (a) prior to the earlier to occur
of the Revolving Period End Date and the Termination Date, the percentage
obtained by dividing the Commitment of such Lender (as determined pursuant to
the definition of Commitment) by the aggregate Commitments of all the Lenders
(as determined pursuant to the definition of Commitment) and (b) on and after
the earlier to occur of the Revolving Period End Date and the Termination Date,
the percentage obtained by dividing the Advances Outstanding of such Lender by
the aggregate Advances Outstanding of all the Lenders.

“Proceeds”:  With respect to any Collateral, all property that is receivable or
received when such Collateral is collected, sold, liquidated, foreclosed,
exchanged, or otherwise disposed of, whether such disposition is voluntary or
involuntary, and includes all rights to payment with respect to any insurance
relating to such Collateral, net of all out-of-pocket expenses incurred in
connection with any such collection, sale, liquidation, foreclosure, exchange or
disposal.

“Property”:  Any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including
Capital Stock.

“Public Lenders”:  The meaning specified in Section 12.2(d).

“Purchase Price”:  With respect to any Loan, an amount (expressed as a
percentage of par) equal to (i) the purchase price (or, if different principal
amounts of such Loan were purchased at different purchase prices, the weighted
average of such purchase prices) paid by the Borrower for such Loan (exclusive
of any interest, PIK Interest and original issue discount) divided by (ii) the
principal balance of the portion of such Loan purchased by the Borrower
outstanding as of the date of such purchase (exclusive of any interest, PIK
Interest and original issue discount).

“Qualified Institution”:  A depository institution or trust company organized
under the laws of the United States of America or any one of the States thereof
or the District of Columbia (or any domestic branch of a foreign bank), (i)(a)
that has either (1) a long‑term unsecured debt rating of “A” or better by S&P
and “A2” or better by Moody’s or (2) a short‑term unsecured debt rating or
certificate of deposit rating of “A‑1” or better by S&P or “P‑1” or better by
Moody’s, (b) the parent corporation of which has either (1) a long‑term
unsecured debt rating of “A” or better by S&P and “A2” or better by Moody’s or
(2) a short‑term unsecured debt rating or certificate of deposit rating of “A‑1”
or better by S&P and “P‑1” or better by Moody’s or (c) is otherwise acceptable
to the Administrative Agent and (ii) the deposits of which are insured by the
FDIC.

“Rating Agencies”:  Each of S&P, Fitch, DBRS, Moody’s and any other nationally
recognized rating agency reasonably acceptable to the Administrative Agent.

“Rating Criteria”:  Criteria satisfied as of any date with respect to any Lender
if the short-term debt, deposit or similar obligations of such Lender are rated
at least “P-3” by Moody’s (or an equivalent rating by a rating agency rating
such short-term debt, deposit or similar obligations of such Person) or, if no
such rating has been issued by Moody’s (or such other applicable rating agency),
the long-term debt of such Person is rated at least “A3” by Moody’s (or an
equivalent rating by a rating agency rating such long term debt obligations of
such Person).  If any Lender at any time fails to satisfy the Rating Criteria,
such Person shall promptly (but in any event within two (2) Business Days of
such Person receiving notice or otherwise becoming aware of such failure) notify
the Borrower, and the Administrative Agent thereof.

-38-

--------------------------------------------------------------------------------

 

“Register”:  The meaning specified in Section 12.16(b).

“Registered”:  With respect to any registration‑required obligation within the
meaning of Section 163(f)(2) of the Code, a debt obligation that is in
registered form within the meaning of Section 5f.103‑1(c) of the Treasury
Regulations.

“Regulation U”:  Regulation U of the Board of Governors of the Federal Reserve
System, 12 C.F.R. §221, or any successor regulation.

“Related Parties”:  With respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.

“Relevant Governmental Body”:  The Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

“Relevant Test Period”:  With respect to any Loan, the relevant test period for
the calculation of Net Senior Leverage Ratio or Cash Interest Coverage Ratio, as
applicable, for such Loan in accordance with the related Underlying Instruments
or, if no such period is provided for therein, (i) for Obligors delivering
monthly financing statements, each period of the last twelve (12) consecutive
reported calendar months, and (ii) for Obligors delivering quarterly financing
statements, each period of the last four consecutive reported fiscal quarters of
the principal Obligor on such Loan; provided that with respect to any Loan for
which the relevant test period is not provided for in the related Underlying
Instruments, if an Obligor is a newly‑formed entity as to which twelve (12)
consecutive calendar months have not yet elapsed, “Relevant Test Period” shall
initially include the period from the date of formation of such Obligor to the
most recently ended month or fiscal quarter (as the case may be), with
applicable amounts in such period annualized for purposes of such calculations,
and shall subsequently include each period of the last twelve (12) consecutive
reported calendar months or four (4) consecutive reported fiscal quarters (as
the case may be) of such Obligor.

“Repayment Notice”:  Each notice required to be delivered by the Borrower in
respect of any repayment of Advances Outstanding, in the form of Exhibit A‑2.

“Reportable Event”:  A reportable event within the meaning of Section 4043 of
ERISA, other than those events as to which the 30-day notice period referred to
in Section 4043(c) of ERISA has been waived.

“Required Lenders”:  The Lenders representing an aggregate of more than 50.0% of
(i) prior to the earlier to occur of the Revolving Period End Date and the
Termination Date, the aggregate Commitments of the Lenders then in effect and
(ii) thereafter, the Advances Outstanding; provided that (A) if two (2) or more
Lenders each represent 20.0% or more of (x) prior to the earlier to occur of the
Revolving Period End Date or the Termination Date, the aggregate Commitments of
the Lenders then in effect and (y) thereafter, the Advances Outstanding, then
“Required Lenders” shall also include at least two (2) such Lenders, and (B) the
Commitment of, and the portion of any Advances Outstanding, as applicable, held
or deemed held by, any Defaulting Lender shall be excluded for purposes of
making a determination of Required Lenders.  For purposes of determining the
number of Lenders pursuant to this definition, groups of Lenders that are
Affiliates shall be treated as one (1) Lender.

-39-

--------------------------------------------------------------------------------

 

“Required Loan Documents”:  For each Loan, originals or where indicated, copies
(including electronic copies) of the following documents or instruments, all as
specified on the related Loan Checklist:

(a)(i) other than in the case of a Noteless Loan, (x) the original or, if
accompanied by an original “lost note” affidavit and indemnity, a copy of, the
underlying promissory note, endorsed by the Borrower (that may be in the form of
an allonge or note power attached thereto) either in blank or to the
Administrative Agent as required under the related Underlying Instruments (and
evidencing an unbroken chain of endorsements from each prior holder thereof
evidenced in the chain of endorsements either in blank or to the Administrative
Agent), with any endorsement to the Administrative Agent to be in the following
form:  “Ally Bank, as Administrative Agent for the Secured Parties” and an
undated transfer or assignment document or instrument relating to such Loan,
signed by the Borrower, as assignor, and the administrative agent (only in the
event such administrative agent is an Affiliate of the Borrower) but not dated
and not specifying an assignee, and delivered to the Custodian, and (y) a copy
of each transfer document or instrument relating to such Loan (including, until
the settlement date specified therein, a commercially standard loan trade ticket
that obligates the Borrower to settle the purchase of such Loan on a specific
date) evidencing the assignment of such Loan to the Borrower and an undated
transfer or assignment document or instrument relating to such Loan, signed by
the Borrower, as assignor, and the administrative agent (only in the event such
administrative agent is an Affiliate of the Borrower) but not dated and not
specifying an assignee, and delivered to the Custodian, or (ii) in the case of a
Noteless Loan a copy of each transfer document or instrument relating to such
Noteless Loan evidencing the assignment of such Noteless Loan to the Borrower
and an undated transfer or assignment document or instrument relating to such
Noteless Loan, signed by the Borrower, as assignor, and the administrative agent
(only in the event such administrative agent is an Affiliate of the Borrower)
but not dated and not specifying an assignee, and delivered to the Custodian;

(b)originals or copies (including electronic copies) of each of the following
(i) to the extent applicable to the related Loan; any related loan agreement,
credit agreement, security agreement, subordination agreement and intercreditor
agreement or similar instruments, and (ii) to the extent applicable to the
related Loan and only to the extent such document is in the possession of the
Borrower, any note purchase agreement, sale and servicing or collateral
management agreement, acquisition agreement, guarantee, Insurance Policy,
assumption or substitution agreement or similar material operative document, in
each case together with any amendment or modification thereto, as set forth on
the Loan Checklist;

(c)with respect to any Loan originated by the Borrower and with respect to which
the Borrower or an Affiliate thereof acts as administrative agent (or in a
comparable capacity), either (i) copies of the UCC‑1 financing statements, if
any, and any related continuation statements, each showing the Obligor as debtor
and the Borrower or the relevant agent thereunder as secured party and each with
evidence of filing thereon, or (ii) copies (including electronic copies) of any
such financing statements in instances where the original financing statements
have been sent to the appropriate public filing office for filing, in each case
as set forth in the Loan Checklist.

-40-

--------------------------------------------------------------------------------

 

“Responsible Officer”:  With respect to (i) the Borrower, any duly authorized
officer of Borrower, certified as such pursuant to an executed incumbency
certificate delivered to Administrative Agent, in the form of Exhibit A-5, and
(ii) any other Person, any duly authorized officer of such Person with direct
responsibility for the administration of this Agreement and also, with respect
to a particular matter, any other duly authorized officer of such Person to whom
such matter is referred because of such officer’s knowledge of and familiarity
with the particular subject.

“Restricted Payment”:  Any dividend or other distribution (whether in cash,
securities or other property) with respect to any shares of any class of capital
stock of the Borrower, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such shares of capital stock of the Borrower or any option, warrant or other
right to acquire any such shares of capital stock of the Borrower (other than
any equity awards granted to employees, officers, directors and consultants of
the Borrower and its Affiliates); provided, for clarity, neither the conversion
of convertible debt into capital stock nor the purchase, redemption, retirement,
acquisition, cancellation or termination of convertible debt made solely with
capital stock shall be a Restricted Payment hereunder.

“Return of Capital”:  (a) any net cash amount received by the Borrower in
respect of the outstanding principal of any Investment (whether at stated
maturity, by acceleration or otherwise), (b) without duplication of amounts
received under clause (a), any net cash proceeds received by the Borrower from
the sale of any property or assets pledged as collateral in respect of any
Investment to the extent such net cash proceeds are less than or equal to the
outstanding principal balance of such Investment, (c) any net cash amount
received by the Borrower in respect of any Investment that is an Equity Security
(x) upon the liquidation or dissolution of the issuer of such Investment, (y) as
a distribution of capital made on or in respect of such Investment, or (z)
pursuant to the recapitalization or reclassification of the capital of the
issuer of such Investment or pursuant to the reorganization of such issuer or
(d) any similar return of capital received by the Borrower in cash in respect of
any Investment (in the case of clauses (a), (b), (c) and (d), net of any fees,
costs, expenses and Taxes payable with respect thereto).

“Revolving Loan”:  Any Loan (other than a Delayed Draw Loan) that is a loan
(including revolving loans, funded and unfunded portions of revolving credit
lines, unfunded commitments under specific facilities, letter of credit
facilities and other similar loans and investments) that under the Underlying
Instruments relating thereto may require one or more future advances to be made
to the Obligor by the Borrower and which provides that such borrowed money may
be repaid and reborrowed from time to time; provided that any such Loan will be
a Revolving Loan only until all commitments by the Borrower to make advances to
the Obligor thereof expire, or are terminated, or are irrevocably reduced to
zero.

“Revolving Period”:  The period commencing on the Effective Date and ending on
the day immediately preceding the earlier to occur of the Revolving Period End
Date and the Termination Date.

-41-

--------------------------------------------------------------------------------

 

“Revolving Period End Date”:  The earlier to occur of (a) the Scheduled
Revolving Period End Date and (b) the date of the declaration of the Revolving
Period End Date pursuant to Section 9.2(a).

“RIC” means a Person qualifying for treatment as a “regulated investment
company” under Subchapter M of the Code.

“S&P”:  Standard & Poor’s, a division of The McGraw‑Hill Companies, Inc., and
any successor thereto.

“S&P Industry Classification”:  The industry classifications set forth in
Schedule V, as such industry classifications shall be updated with the consent
of the Borrower, the Administrative Agent and the Required Lenders if S&P
publishes revised industry classifications.

“Sale Proceeds”:  With respect to any Loan, all proceeds received as a result of
the sale of such Loan, net of all out‑of‑pocket expenses of the Borrower, and
the Custodian incurred in connection with any such sale.

“Scheduled Revolving Period End Date”:  August 20, 2023.

“Second Lien Loan”:  A Loan (i) that does not satisfy all of the requirements
set forth in the definition of “First Lien Loan” or “First Lien Last Out Loan”,
(ii) that is secured by a valid second priority perfected security interest or
lien in, to or on specified collateral securing the Obligor’s obligations under
such Loan (whether or not such Loan is also secured by any lower priority
security interest or lien on other collateral) subject to purchase money liens
and customary liens for taxes or regulatory charges not then due and payable and
other permitted liens under the Underlying Instruments, and liens accorded
priority by law in favor of the United States or any State or agency provided
such liens do not directly secure indebtedness for borrowed money) (except as
otherwise provided in this definition), (iii) for which the Borrower determines
in good faith that the value or the enterprise value of the related Obligor (as
determined by Borrower in accordance with a methodology acceptable to
Administrative Agent) of the collateral securing such Loan on the date such Loan
is first included in the Borrowing Base, or on the date that any Value
Adjustment Event occurs equals or exceeds the outstanding principal balance of
such Loan plus the aggregate outstanding balances of all other loans of equal or
higher seniority secured by a security interest in the same collateral, (iv)
that is not (and is not expressly permitted by its terms to become) subordinate
in right of payment to any obligation for borrowed money of the Obligor
(excluding customary terms applicable to a second lien lender under customary
intercreditor provisions, including such as after an event of default in
connection with a first priority lien or with respect to the liquidation of the
Obligor or of specified collateral), and (v) that is not secured solely or
primarily by the Capital Stock of its Obligor or any of such Obligor’s
Affiliates.

“Secured Party”:  (i) Each Lender and (ii) the Administrative Agent.

“Securities Account”:  The meaning specified in Section 8‑501(a) of the UCC.

“Securities Act”:  The U.S. Securities Act of 1933, as amended, and the rules
and regulations promulgated thereunder.

-42-

--------------------------------------------------------------------------------

 

“Securities Intermediary”:  (i) A Clearing Corporation; or (ii) a Person,
including a bank or broker, that in the ordinary course of its business
maintains Securities Accounts for others and is acting in that capacity.  The
initial Securities Intermediary under the Control Agreement shall be State
Street Bank and Trust Company.

“Security Certificate”:  The meaning specified in Section 8‑102(a)(16) of the
UCC.

“Security Entitlement”:  The meaning specified in Section 8‑102(a)(17) of the
UCC.

“SOFR”:  With respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

“Solvent”:  As to the Borrower at any time, having a state of affairs such that
all of the following conditions are met:  (a) the sum of the debt (including
contingent liabilities) of the Borrower and its Subsidiaries, taken as a whole,
does not exceed the present fair saleable value (on a going concern basis) of
the assets of the Borrower and its Subsidiaries, taken as a whole; (b) the
capital of the Borrower and its Subsidiaries, taken as a whole, is not
unreasonably small in relation to the business of the Borrower and its
Subsidiaries, taken as a whole, contemplated as of the date hereof; and (c) the
Borrower and its Subsidiaries, taken as a whole, do not intend to incur, or
believe that they will incur, debts including current obligations beyond their
ability to pay such debts as they become due in the ordinary course of
business.  For the purposes hereof, the amount of any contingent liability at
any time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability (irrespective of whether
such contingent liabilities meet the criteria for accrual under Statement of
Financial Accounting Standard No. 5).

“Specified Purchase Agreement Representations”: Such of the representations made
by or with respect to the Target, its Subsidiaries and their respective
businesses in the Atlantis Acquisition Agreement as are material to the
interests of Lenders, but only to the extent that Borrower or its Affiliates
shall have the right to terminate its obligations under the Atlantis Acquisition
Agreement as a result of a breach of such representations in the Atlantis
Acquisition Agreement without expense (as determined without regard to any
notice requirement and without giving effect to any waiver, amendment or other
modification thereto that is materially adverse to the interests of the Lenders
(as reasonably determined by the Administrative Agent), unless the
Administrative Agent shall have consented thereto (such consent not to be
unreasonably withheld, delayed or conditioned)).

“Specified Representations”: The representations and warranties of Borrower set
forth in Section 4.1(a) (relating to corporate existence); Section 4.1(c);
Section 4.1(d); Section 4.1(e)(i) (as it relates to no conflicts with Governing
Documents (limited to the execution, delivery and performance of the applicable
Transaction Documents, incurrence of the debt thereunder and the granting of
guarantees and security interests in respect thereof)); Section 4.1(j); Section
4.1(l); Section 4.1(m)(i) (as relates to the effectiveness, validity, priority
and perfection of security interests); Section 4.1(m)(x) (as relates to the
effectiveness, validity, priority and perfection of security interests, subject
to the last paragraph of Section 3.1); Section 4.1(s); and Section 4.1(z).

-43-

--------------------------------------------------------------------------------

 

“SPE Subsidiary”:

(a)a direct or indirect Subsidiary of the Borrower to which the Borrower sells,
conveys or otherwise transfers (whether directly or indirectly) Investments,
which engages in no material activities other than in connection with the
purchase, holding, disposition or financing of such assets and which is
designated by the Borrower (as provided below) as an SPE Subsidiary, so long as:

(i)no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which (i) is Guaranteed by the Borrower (other than Guarantees in
respect of Standard Securitization Undertakings), (ii) is recourse to or
obligates the Borrower in any way other than pursuant to Standard Securitization
Undertakings or (iii) subjects any property of the Borrower, directly or
indirectly, contingently or otherwise, to the satisfaction thereof, other than
pursuant to Standard Securitization Undertakings or any Guarantee thereof,

(ii)the Borrower does not have any material contract, agreement, arrangement or
understanding other than on terms, taken as a whole, not materially less
favorable to the Borrower than those that might be obtained at the time from
Persons that are not Affiliates of the Borrower, other than fees payable in the
ordinary course of business in connection with servicing receivables, and

(iii)the Borrower does not have any obligation to maintain or preserve such
entity’s financial condition or cause such entity to achieve certain levels of
operating results; and

(b)any passive holding company that is designated by the Borrower (as provided
below) as a SPE Subsidiary, so long as:

(i)such passive holding company is the direct parent of a SPE Subsidiary
referred to in clause (a);

(ii)such passive holding company engages in no activities and has no assets
(other than in connection with the transfer of assets to and from a SPE
Subsidiary referred to in clause (a), and its ownership of all of the Capital
Stock of a SPE Subsidiary referred to in clause (a)) or liabilities;

(iii)the Borrower does not have any contract, agreement, arrangement or
understanding with such passive holding company; and

(iv)the Borrower does not have any obligation to maintain or preserve such
passive holding company’s financial condition or cause such entity to achieve
certain levels of operating results.

Any designation of a SPE Subsidiary by the Borrower shall be effected pursuant
to a certificate of a Responsible Officer delivered to the Administrative Agent,
which certificate shall include a statement to the effect that, to the best of
such Responsible Officer’s knowledge, such designation complied with each of the
conditions set forth in clause (a) or (b) above, as applicable. Each Subsidiary
of an SPE Subsidiary shall be deemed to be an SPE Subsidiary and shall comply
with the foregoing requirements of this definition.

-44-

--------------------------------------------------------------------------------

 

Notwithstanding anything to the contrary contained herein, CBDC Senior Loan Fund
LLC shall be deemed to be an SPE Subsidiary so long as (x) it complies with the
foregoing requirements of this definition other than the requirement that it be
a Subsidiary of the Borrower and (y) the Borrower has possession, directly or
indirectly, of the power to vote 50.0% or more of the voting securities of CBDC
Senior Loan Fund LLC.

“Structured Finance Obligation”:  Any obligation secured directly by, referenced
to, or representing ownership of, a pool of receivables or other Financial
Assets of any Obligor that is a single purpose bankruptcy remote special purpose
entity established to finance such Financial Assets, including collateralized
debt obligations and mortgage-backed securities, including (but not limited to)
collateral debt obligations, collateral loan obligations, asset backed
securities and commercial mortgage backed securities or any resecuritization
thereof.

“Standard Securitization Undertaking”: Collectively, (a) customary arm’s length
servicing obligations (together with any related performance guarantees), (b)
obligations (together with any related performance guarantees) to repurchase,
refund the purchase price or grant purchase price credits for dilutive events or
misrepresentations (in each case unrelated to the collectability of the assets
sold or the creditworthiness of the associated account debtors) and (c)
representations, warranties, covenants and indemnities (together with any
related performance guarantees) of a type that are reasonably customary in
accounts receivable securitizations.

“Subsidiary”:  As to any Person, a corporation, partnership or other entity of
which shares of stock or other ownership interests having ordinary voting power
(other than stock or such other ownership interests having such power only by
reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or other entity are
at the time owned, or the management of which is otherwise controlled, directly
or indirectly, through one or more intermediaries, or both, by such
Person.  Anything herein to the contrary notwithstanding, the term “Subsidiary”
shall not include any Person that constitutes an Investment held by the
Borrower, any Financing Subsidiary or any Tax Blocker Subsidiary in the ordinary
course of business and that is not, under GAAP, consolidated on the financial
statements of the Borrower and its Subsidiaries.

“Syndicate Communications”:  Collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Obligor
pursuant to any Transaction Document or the transactions contemplated therein
which is distributed to the Administrative Agent and each Lender by means of
electronic communications pursuant to Article XII, including through the
Platform.

“Target”:  Alcentra Capital Corporation, a Maryland corporation.

“Tax Blocker Subsidiaries”: (a) Any wholly-owned Subsidiary of the Borrower from
time to time designated in writing by the Borrower to the Administrative Agent
as a “Tax Blocker Subsidiary” and (b) on and after the Atlantis Acquisition,
Alcentra BDC Equity Holdings, LLC; provided that at no time shall any Tax
Blocker Subsidiary hold any assets other than Capital Stock.

“Taxes”:  The meaning specified in Section 2.13(a).

“Term SOFR”:  The forward-looking term rate based on SOFR that has been selected
or recommended by the Relevant Governmental Body.

-45-

--------------------------------------------------------------------------------

 

“Termination Date”:  The earlier of (a) the date that is one (1) year after the
Revolving Period End Date and (b) the date of the declaration of the Termination
Date or the date of the automatic occurrence of the Termination Date pursuant to
Section 9.2(a).

“Tier 1 Obligor”:  (a) With respect to First Lien Loans, Obligors for which the
Net Senior Leverage Ratio of the applicable Obligor with respect to such First
Lien Loan is less than 4.50 to 1.00, and (b) with respect to First Lien Last Out
Loans and Second Lien Loans, Obligors for which the Net Total Obligor Leverage
Ratio of the applicable Obligor with respect to such First Lien Last Out Loan
and Second Lien Loan is less than 5.25 to 1.00.

“Tier 2 Obligor”:  (a) With respect to First Lien Loans, Obligors for which the
Net Senior Leverage Ratio of the applicable Obligor with respect to such First
Lien Loan is less than 5.50 to 1.00, and (b) with respect to First Lien Last Out
Loans and Second Lien Loans, Obligors for which the Net Total Obligor Leverage
Ratio of the applicable Obligor with respect to such First Lien Last Out Loan
and Second Lien Loan is less than 6.25 to 1.00.

“Tier 3 Obligor”:  (a) With respect to First Lien Loans, Obligors for which the
Net Senior Leverage Ratio of the applicable Obligor with respect to such First
Lien Loan is less than 6.50 to 1.00, and (b) with respect to First Lien Last Out
Loans and Second Lien Loans, Obligors for which the Net Total Obligor Leverage
Ratio of the applicable Obligor with respect to such First Lien Last Out Loan
and Second Lien Loan is less than 7.25 to 1.00.

“Total Interest Coverage Ratio”:  With respect to Borrower, for the trailing
four-quarter period then ending, the ratio of (i) Consolidated EBIT during such
period to (ii) Consolidated Interest Expense for such period.

“Transaction”:  The meaning specified in Section 3.2.

“Transaction Documents”:  This Agreement, the Control Agreement, the Fee Letter,
each Note, any Joinder Supplement and any Transferee Letter.

“Transferee Letter”:  The meaning specified in Section 12.16(a).

“UCC”:  The Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction or jurisdictions.

“Unadjusted Benchmark Replacement”:  The Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

“Unasserted Contingent Obligations” All (i) unasserted contingent
indemnification obligations of the Borrower not then due and payable and (ii)
unasserted expense reimbursement obligations of the Borrower not then due and
payable.

“Uncertificated Security”:  The meaning specified in Section 8‑102(a)(l8) of the
UCC.

“Underlying Assets”:  With respect to a Loan, any property or other assets
designated and pledged as collateral to secure repayment of such Loan, including
to the extent provided for in the relevant Underlying Instruments, a pledge of
the stock, membership or other ownership interests in the related Obligor and
all Proceeds from any sale or other disposition of such property or other
assets.

-46-

--------------------------------------------------------------------------------

 

“Underlying Instruments”:  The loan agreement, credit agreement, indenture or
other agreement pursuant to which a Loan or Permitted Investment has been issued
or created and each other agreement that governs the terms of or secures the
obligations represented by such Loan or Permitted Investment or of which the
holders of such Loan or Permitted Investment are the beneficiaries.

“United States”:  The United States of America.

“Unrestricted Cash”:  The meaning of “Unrestricted Cash” or any comparable
definition in the Underlying Instruments for each Loan, and in any case that
“Unrestricted Cash” or such comparable definition is not defined in such
Underlying Instruments, all cash available for use for general corporate
purposes and not held in any reserve account or legally or contractually
restricted for any particular purposes or subject to any lien (other than
blanket liens permitted under or granted in accordance with such Underlying
Instruments), as reflected on the most recent financial statements of the
relevant Obligor that have been delivered to the Borrower.

“Unsecured Longer-Term Indebtedness”:  Indebtedness of Borrower that: (a) has no
scheduled amortization prior to, and a final maturity date not earlier than, six
(6) months after the Termination Date; provided that (A) none of: (x) the
conversion features under convertible notes; (y) the triggering and/or
settlement thereof; and (z) any cash payment made in respect thereof, shall
constitute “amortization” for the purposes of this definition; and (B) any
mandatory amortization that is contingent upon the happening of an event that is
not certain to occur (including, without limitation, a change of control or
bankruptcy) shall not in and of itself be deemed to disqualify such Indebtedness
under this clause (a), (b) is (x) incurred pursuant to terms that are
substantially comparable to market terms for substantially similar debt of
similarly situated borrowers as reasonably determined in good faith by the
Borrower or, (y) if such transaction is not one in which there are market terms
for substantially similar debt of other similarly situated borrowers, on terms
that are negotiated in good faith on an arm’s length basis (except, in each
case, other than financial covenants and events of default (other than events of
default customary in indentures or similar instruments that have no analogous
provisions in this Agreement or credit agreements generally), which shall be no
more restrictive upon the Borrower, while any Advances or the Commitment is
outstanding, than those set forth in the Transaction Documents; provided that,
upon the Borrower’s written request in connection with the incurrence of any
Unsecured Longer-Term Indebtedness that otherwise would not meet the
requirements set forth in this parenthetical of this clause (b), this Agreement
will be deemed automatically amended (and, upon the request of the
Administrative Agent or the Required Lenders, the Borrower shall promptly enter
into a written amendment evidencing such amendment), mutatis mutandis, solely to
the extent necessary such that the financial covenants and events of default, as
applicable, in this Agreement shall be as restrictive as such provisions in the
Unsecured Longer-Term Indebtedness); provided that put rights or repurchase or
redemption obligations (x) in the case of convertible securities, in connection
with the suspension or delisting of the Capital Stock of the Borrower or the
failure of the Borrower to satisfy a continued listing rule with respect to its
Capital Stock or (y) arising out of circumstances that would constitute a
“fundamental change” (as such term is customarily defined in convertible note
offerings) or be Events of Default under this Agreement shall not be deemed to
be more restrictive for purposes of this definition, and (c) is not secured by
any assets of Borrower.  For the avoidance of doubt, Unsecured Longer-Term
Indebtedness shall also include any refinancing, refunding, renewal or extension
of any Unsecured Longer-Term Indebtedness so long as such refinanced, refunded,
renewed or extended Indebtedness continues to satisfy the requirements of this
definition.

-47-

--------------------------------------------------------------------------------

 

“Unsecured Shorter-Term Indebtedness”:  Collectively, (a) any Indebtedness of
the Borrower for borrowed money that is not secured by any assets of Borrower
and that does not constitute Unsecured Longer-Term Indebtedness, and (b) any
Indebtedness of the Borrower that is designated as “Unsecured Shorter-Term
Indebtedness” pursuant to Section 5.3(v).  For the avoidance of doubt, Unsecured
Shorter-Term Indebtedness shall also include any refinancing, refunding, renewal
or extension of any Unsecured Shorter-Term Indebtedness so long as such
refinanced, refunded, renewed or extended Indebtedness continues to satisfy the
requirements of clause (a).

“Unused Facility Amount”:  At any time, (a) the Facility Amount minus (b) the
Advances Outstanding at such time.

“U.S. Government Securities”: Securities that are direct obligations of, and
obligations the timely payment of principal and interest on which is fully
guaranteed by, the United States or any agency or instrumentality of the United
States the obligations of which are backed by the full faith and credit of the
United States and in the form of conventional bills, bonds, and notes.

“USA Patriot Act”:  The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107‑56.

“U.S. Tax Person”:  A “United States person” within the meaning of Section
7701(a)(30) of the Code.

“Value Adjustment Event”:  With respect to any Eligible Loan, the occurrence of
any one or more of the following events after the related Funding Date:

(a)the occurrence of any Credit Quality Deterioration Event;

(b)an Obligor payment default of principal and interest due and payable
(including by acceleration) following any applicable grace period;

(c)any Obligor default has occurred for which the Borrower (or the agent or
required lenders pursuant to the Underlying Instruments, as applicable) has
elected to exercise any of its material rights and remedies under the applicable
Underlying Instruments in the case of default thereunder (including by
acceleration);

(d)the Borrower enters into a Material Modification with respect to such Loan;

(e)the occurrence of an Insolvency Event with respect to the Obligor;

-48-

--------------------------------------------------------------------------------

 

(f)the failure to deliver (i) with respect to quarterly reports required to be
delivered by the Obligor by the terms of the Underlying Instruments, any
financial statements (including unaudited financial statements) to the
Administrative Agent by the date that is no later than sixty (60) days after the
end of the first, second or third quarter of any fiscal year, and (ii) with
respect to annual reports required to be delivered by the Obligor by the terms
of the Underlying Instruments, any audited financial statements to the
Administrative Agent by the date that is no later than one hundred fifty (150)
days after the end of any fiscal year, in each case, following any grace period;
or

(g)other than with respect to any DIP Loan, the Obligor becomes the subject of
or the Borrower knows the Obligor is threatened with any proceeding which would
result in, an Insolvency Event with respect to such Obligor.

Notwithstanding the foregoing, if the circumstances giving rise to a Value
Adjustment Event are cured, as determined by the Administrative Agent in its
sole discretion, the Borrower may request that the Administrative Agent deem
(which determination shall be made in Administrative Agent’s sole discretion)
that such Value Adjustment Event shall no longer be in effect for the subsequent
Accrual Periods after such Value Adjustment Event has been cured.  For the
avoidance of doubt an Eligible Loan shall not cease to be an Eligible Loan
solely as a result of a reduction in Assigned Value pursuant to a Value
Adjustment Event, but will remain an Eligible Loan with the new Assigned Value.

“Weighted Average Advance Rate”: As of any date of determination with respect to
all Eligible Loans included in the Borrowing Base, the amount obtained by (x)
summing the products obtained by multiplying:

 

The Advance Rate at such time applicable to each such Eligible Loan

X

The portion of the Borrowing Base attributable to such Eligible Loan

 

and dividing such sum by (y) the Borrowing Base as of such date of
determination; provided that if the Borrowing Base contains fifteen (15)
Eligible Loans or fewer, the Weighted Average Advance Rate shall not exceed
50.0%.

“Withholding Agent”:  The Borrower and the Administrative Agent.

“Zero Coupon Obligation”:  A debt obligation that does not bear interest for all
or part of the period that it is outstanding or that provides for periodic
payments in cash less frequently than quarterly or that pays interest only at
its stated maturity.

Section 1.2Other Terms.

All accounting terms used but not specifically defined herein shall be construed
in accordance with GAAP.  All terms used in Article 8 and Article 9 of the UCC
in the State of New York, and used but not specifically defined herein, are used
herein as defined therein.

Section 1.3Computation of Time Periods.

Unless otherwise stated in this Agreement, in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”

-49-

--------------------------------------------------------------------------------

 

Section 1.4Interpretation.

In each Transaction Document, unless a contrary intention appears:

(a)the singular number includes the plural number and vice versa;

(b)reference to any Person includes such Person’s successors and assigns but, if
applicable, only if such successors and assigns are permitted by the Transaction
Documents;

(c)reference to any gender includes each other gender;

(d)reference to day or days without further qualification means calendar days;

(e)reference to any time means New York, New York time unless otherwise
specified in the respective Transaction Document;

(f)reference to any agreement (including any Transaction Document), document or
instrument means such agreement, document or instrument as amended, modified,
waived, supplemented, restated or replaced and in effect from time to time in
accordance with the terms thereof and, if applicable, the terms of the other
Transaction Documents, and reference to any promissory note includes any
promissory note that is an extension or renewal thereof or a substitute or
replacement therefor;

(g)reference to any Applicable Law means such Applicable Law as amended,
modified, codified, replaced or reenacted, in whole or in part, and in effect
from time to time, including rules and regulations promulgated thereunder and
reference to any Section or other provision of any Applicable Law means that
provision of such Applicable Law from time to time in effect and constituting
the substantive amendment, modification, codification, replacement or
reenactment of such Section or other provision;

(h)reference to any delivery or transfer to the Custodian with respect to the
Collateral in this Agreement means delivery or transfer to the Custodian for the
benefit of the Administrative Agent on behalf of the Secured Parties;

(i)for the purposes of calculating the Borrowing Base (including whether any
Borrowing Base Deficiency exists), the Excess Concentration Amount, the Minimum
Equity Amount, and for the purposes of any other calculation required hereunder,
the effect of the acquisition or disposition of Loans and Permitted Investments
shall be calculated on a settlement date basis;

(j)all calculations performed by the Administrative Agent hereunder or under any
Transaction Document shall be binding on the parties hereto and shall be deemed
to be accurate, absent manifest error;

(k)“including” means “including without limitation”; and

(l)multiple Loans of the same type to a single Obligor shall be treated as a
single Loan.

Section 1.5Calculation of Borrowing Base.  In connection with amounts to be
calculated for purposes of determining the Borrowing Base and generally
preparing the Borrowing Base Certificate, all amounts shall be expressed in
Dollars.

-50-

--------------------------------------------------------------------------------

 

Section 1.6Currencies; Currency Equivalents.  At any time, any reference in the
definition of the term Approved Foreign Currency or in any other provision of
this Agreement to the Currency of any particular nation or group of nations
means the lawful Currency of such nation or group of nations at such time
whether or not the name of such Currency is the same as it was on the Effective
Date.  For the purposes of determining compliance with any test hereunder or
whether any condition hereunder is satisfied (other than tests or conditions
required to be tested on a specific currency level), the Outstanding Balance or
Applicable Collateral Value of any Loan denominated in any Approved Foreign
Currency will be the Dollar Equivalent thereof using the Exchange Rate for such
currency in relation to Dollars in effect on the date on which such principal
amount, Outstanding Balance or Applicable Collateral Value is determined.  The
Dollar Equivalent (including, for the avoidance of doubt, any amounts included
in the calculation of the Borrowing Base) of any amount denominated in an
Approved Foreign Currency shall be recalculated on the date of such Transaction
or the date of the valuation of such Investment, as the case may be.

ARTICLE II

THE NOTES

Section 2.1The Notes.

(a)On the terms and conditions hereinafter set forth, the Borrower shall deliver
(i) promptly after the Effective Date, to each Lender at the applicable address
set forth on Annex A to this Agreement, and (ii) promptly after the effective
date of any Joinder Supplement, to each additional Lender, at the address set
forth in the applicable Joinder Supplement, a duly executed promissory note in
substantially the form of Exhibit B (each a “Note”), dated as of the date of
this Agreement or the effective date of such Joinder Supplement as applicable,
each in a face amount equal to the applicable Lender’s Commitment as of the
Effective Date or the effective date of such Joinder Supplement, as applicable,
and otherwise duly completed.  Each Note shall evidence obligations in an amount
equal, at any time, to the Advances Outstanding owing to such Lender under the
applicable Note on such day.

(b)On the terms and conditions set forth herein, each Lender severally agrees to
make Loan Advances in Dollars to the Borrower from time to time during the
Revolving Period in an aggregate principal amount that will not result in (i)
such Lender’s Advances Outstanding exceeding such Lender’s Commitment, (ii) the
aggregate Advances Outstanding of all of the Lenders exceeding the aggregate
Commitments or (iii) the total Advances Outstanding exceeding the Availability
then in effect.

Section 2.2Procedures for Advances by the Lenders.

(a)Subject to the limitations set forth in this Section 2.2, the Borrower may,
during the Revolving Period, request the Lenders to make advances of funds
(each, a “Loan Advance”) under the Notes by delivering to the Administrative
Agent the information and documents set forth in this Section 2.2 at the
applicable times provided herein. Upon receipt of such information and
documents, the Administrative Agent will provide notification to the Lenders
with respect thereto.

-51-

--------------------------------------------------------------------------------

 

(b)With respect to Advances, no later than 12:00 p.m. (New York City time) one
(1) Business Day (or such shorter period as permitted by Administrative Agent in
its sole discretion, but not later than 12:00 p.m. (New York City time) on the
date of the proposed Funding Date) prior to the proposed Funding Date, the
Borrower shall deliver:

(i)to the Administrative Agent a wire disbursement and authorization form, to
the extent not previously delivered; and

(ii)to the Administrative Agent a duly completed Funding Notice (including a
duly completed Borrowing Base Certificate updated to the date such Advance is
requested and giving pro forma effect to the Advance requested and the use of
proceeds thereof if required pursuant to Section 3.2) which shall (a) specify
the desired amount of such Advance, which amount shall not cause the Advances
Outstanding to exceed the Availability and must be at least equal to $500,000
(or, in the case of any Advance to be applied to fund any draw under a Revolving
Loan or Delayed Draw Loan, such lesser amount as may be required to fund such
draw), to be allocated to each Lender in accordance with its Pro Rata Share, (b)
specify the proposed Funding Date of such Advance, (c) specify whether the
Advance is to bear interest at the Base Rate or the LIBOR Rate (provided that if
no type of rate is specified, the Borrower shall be deemed to have selected the
LIBOR Rate with a LIBOR Rate index period of three (3) months’ duration), (d) if
the Advance is to bear interest at the LIBOR Rate, specify the desired LIBOR
Rate index period for such Advance (provided that if no LIBOR Rate index period
is specified, the Borrower shall be deemed to have selected a LIBOR Rate index
period of three (3) months’ duration), (e) specify any Loan(s) to be financed on
such Funding Date (including the appropriate Obligor, Outstanding Balance,
Assigned Value and Purchase Price for each Loan), (f) include a calculation
showing that, on a pro forma basis, no Borrowing Base Deficiency exists, and (g)
include a representation that all conditions precedent for an Advance described
in Section 3.2 have been met.  Each Funding Notice shall be irrevocable.  If any
Funding Notice is received by the Administrative Agent after 12:00 p.m. (New
York City time) or on a day that is not a Business Day, such Funding Notice
shall be deemed to be received by the Administrative Agent at 9:00 a.m. (New
York City time) on the next Business Day.

(c)On the proposed Funding Date, subject to the limitations set forth in this
Section 2.2 and upon satisfaction of the applicable conditions set forth in
Section 3.2:

(i)each Lender shall make available to the Administrative Agent in same day
funds, by no later than 12:00 p.m. (New York City time), an amount equal to such
Lender’s Pro Rata Share, of the least of (A) the amount requested by the
Borrower for such Advance, (B) the aggregate unused Commitments then in effect
and (C) the maximum amount that, after taking into account the proposed use of
the proceeds of such Advance, could be advanced to the Borrower hereunder
without causing the Advances Outstanding to exceed the Availability;

(ii)upon receipt of the amounts described in clause (i), the Administrative
Agent shall promptly fund such amounts by wire transfer to the account
designated by Borrower in the applicable Funding Notice given pursuant to this
Section 2.2; and

-52-

--------------------------------------------------------------------------------

 

(iii)notwithstanding clauses (i) and (ii) of this Section 2.2(c) with respect to
the funding of the initial Advance hereunder, at the Borrower’s option, the
Lenders and the Administrative Agent may net any fees and reimbursable expenses
owing to it on the Effective Date (as set forth in the executed closing
statement) from the amount funded by the Lenders to the Administrative Agent
pursuant to clause (i) and/or the amount of such Advance funded by the
Administrative Agent to the Borrower pursuant to clause (ii).

(d)On each Funding Date, the obligation of each Lender to remit its Pro Rata
Share of any Loan Advance shall be several from that of each other Lender and
the failure of any Lender to so make such amount available to the Borrower shall
not relieve any other Lender of its obligation hereunder.  Notwithstanding
anything to the contrary herein, no Lender shall be obligated to make any Loan
Advance on or after the earlier to occur of the Revolving Period End Date and
the Termination Date.

Section 2.3Principal Repayments.

(a)The Borrower shall be entitled at its option, at any time, to repay the
Advances Outstanding in whole or in part, without premium or penalty except for
any Breakage Costs owing hereunder; provided that (i) the Borrower shall give
prior written notice of such repayment in the form of Exhibit A-2 to the
Administrative Agent by at least (A) 12:00 p.m. (New York City time) on the date
of such repayment and (ii) any repayment of Advances Outstanding pursuant to
this clause (a) shall be in a minimum amount of $500,000 and in integral
multiples of $100,000 in excess thereof (other than any such partial repayment
of Advances Outstanding which is funded solely with proceeds from the repayment
of a Revolving Loan).  If the Borrower fails to make a timely selection of the
Advance(s) Outstanding to be repaid, such payment shall be applied, first, to
pay any Advance(s) Outstanding bearing interest at the Base Rate and, second, to
other Advance(s) Outstanding in the order of the remaining duration of their
respective LIBOR Rate index periods (the Advance Outstanding with the shortest
remaining LIBOR Rate index period to be repaid first).  In connection with any
such repayment of Advances Outstanding, the Borrower shall deliver to the
Administrative Agent by 1:00 p.m. (New York City time) on the date of such
repayment (1) instructions to repay such Advances Outstanding and (2) funds
sufficient to repay such Advances Outstanding together with all accrued and
unpaid Interest on the principal amount being repaid; provided that, the
Advances Outstanding will not be repaid unless sufficient funds have been
remitted to pay all such amounts in the immediately succeeding sentence in
full.  The Administrative Agent shall apply amounts received from the Borrower
pursuant to this Section 2.3(a) to the pro rata repayment of the Advances
Outstanding of the same type of rate and LIBOR Rate index period and to the
payment of accrued Interest on the amount of the Advances Outstanding of the
same type of rate and LIBOR Rate index period to be repaid.  Any amount so
repaid may, subject to the terms and conditions hereof, be reborrowed during the
Revolving Period.  Any Repayment Notice relating to any repayment pursuant to
this Section 2.3(a) shall be irrevocable; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.9, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.9.  Upon receipt of any notice or instructions from the Borrower
pursuant to this Section 2.3(a), the Administrative Agent will provide
notification to the Lenders with respect thereto.

-53-

--------------------------------------------------------------------------------

 

(b)If after the Revolving Period End Date, Borrower shall at any time or from
time to time make a disposition that results in the receipt by the Borrower of
Net Cash Proceeds in excess of $1,000,000 in the aggregate for any single
disposition or series of related dispositions, then the Borrower shall promptly
notify the Administrative Agent of such disposition (including the amount of the
estimated Net Cash Proceeds to be received by Borrower in respect thereof) and,
promptly upon receipt by Borrower of the Net Cash Proceeds of such disposition,
the Borrower shall prepay the Obligations in an aggregate amount equal to 100%
of the amount of all such Net Cash Proceeds, provided, however, upon the
disposition of any Eligible Loan included in the Borrowing Base, the Borrower
shall be required to prepay the Obligations with the Net Cash Proceeds of such
disposition in an amount that is no less than the applicable Adjusted Borrowing
Value of such Eligible Loan (regardless of the amount of proceeds the Borrower
has received from dispositions made prior to such disposition).  The
Administrative Agent shall apply amounts received from the Borrower pursuant to
this Section 2.3(b) to the pro rata repayment of the Advances Outstanding of the
same type of rate and LIBOR Rate index period and to the payment of accrued
Interest on the amount of the Advances Outstanding of the same type of rate and
LIBOR Rate index period to be repaid.  Upon receipt of any notice from the
Borrower pursuant to this Section 2.3(b), the Administrative Agent will provide
notification to the Lenders with respect thereto.

(c)If after the Revolving Period End Date Borrower shall issue new Equity
Securities (whether common or preferred stock or otherwise), the Borrower shall
promptly notify the Administrative Agent of the Net Cash Proceeds of such
issuance received by or for the account of Borrower in respect
thereof.  Promptly upon receipt by Borrower of Net Cash Proceeds of such
issuance, the Borrower shall prepay the Obligations in an aggregate amount equal
to 100% of the amount of such Net Cash Proceeds.  The Administrative Agent shall
apply amounts received from the Borrower pursuant to this Section 2.3(c) to the
pro rata repayment of the Advances Outstanding of the same type of rate and
LIBOR Rate index period and to the payment of accrued Interest on the amount of
the Advances Outstanding of the same type of rate and LIBOR Rate index period to
be repaid.  Upon receipt of any notice from the Borrower pursuant to this
Section 2.3(c), the Administrative Agent will provide notification to the
Lenders with respect thereto.

(d)If after the Revolving Period End Date, the Borrower shall issue any
Indebtedness, other than Indebtedness permitted by Section 5.2, the Borrower
shall promptly notify the Administrative Agent of the Net Cash Proceeds of such
issuance received by or for the account of Borrower in respect
thereof.  Promptly upon receipt by Borrower of Net Cash Proceeds of such
issuance, the Borrower shall prepay the Obligations in an aggregate amount equal
to 100% of the amount of such Net Cash Proceeds.  The Administrative Agent shall
apply amounts received from the Borrower pursuant to this Section 2.3(d) to the
pro rata repayment of the Advances Outstanding of the same type of rate and
LIBOR Rate index period and to the payment of accrued Interest on the amount of
the Advances Outstanding of the same type of rate and LIBOR Rate index period to
be repaid.  Upon receipt of any notice from the Borrower pursuant to this
Section 2.3(d), the Administrative Agent will provide notification to the
Lenders with respect thereto.

-54-

--------------------------------------------------------------------------------

 

(e)If on any date a Borrowing Base Deficiency exists, the Borrower shall, within
three (3) Business Days after delivery of the applicable Borrowing Base
Certificate, prepay the Obligations in an aggregate amount necessary such that
after giving effect to such payment no Borrowing Base Deficiency exists;
provided that if, within three (3) Business Days after delivery of a Borrowing
Base Certificate demonstrating such Borrowing Base Deficiency, the Borrower
shall present the Administrative Agent with a reasonably feasible plan
acceptable to the Administrative Agent and the Required Lenders in their sole
discretion to enable such Borrowing Base Deficiency to be cured within thirty
(30) Business Days (which 30-Business Day period shall (A) include the three (3)
Business Days permitted for delivery of such plan and (B) be subject to
extension beyond thirty (30) Business Days with the consent of the
Administrative Agent and the Required Lenders in their sole discretion), then
such prepayment shall not be required to be effected immediately but may be
effected in accordance with such plan (with such modifications as the Borrower
may reasonably determine), so long as such Borrowing Base Deficiency is cured
within such 30-Business Day period (or any extended period consented to by the
Administrative Agent and the Required Lenders in their sole discretion).  The
Administrative Agent shall apply amounts received from the Borrower pursuant to
this Section 2.3(e) to the pro rata repayment of the Advances Outstanding of the
same type of rate and LIBOR Rate index period and to the payment of accrued
Interest on the amount of the Advances Outstanding of the same type of rate and
LIBOR Rate index period to be repaid.  Upon receipt of any notice from the
Borrower pursuant to this Section 2.3(e), the Administrative Agent will provide
notification to the Lenders with respect thereto.

(f)After the Revolving Period End Date, the Borrower shall apply 100% of the
amount of Net Cash Proceeds received in connection with any Return of Capital
that is not otherwise included in clauses (b) through (d) above to prepay the
Obligations.  The Administrative Agent shall apply amounts received from the
Borrower pursuant to this Section 2.3(f) to the pro rata repayment of the
Advances Outstanding of the same type of rate and LIBOR Rate index period and to
the payment of accrued Interest on the amount of the Advances Outstanding of the
same type of rate and LIBOR Rate index period to be repaid.  Upon receipt of any
notice from the Borrower pursuant to this Section 2.3(f), the Administrative
Agent will provide notification to the Lenders with respect thereto.

(g)The Borrower may defer prepayment pursuant to Sections 2.3(b) through (f)
until the next Interest Payment Date applicable to such Advances Outstanding, so
long as the Borrower deposits an amount equal to such Net Cash Proceeds into a
segregated collateral account in the name and under the dominion and control of
the Administrative Agent, pending application of such amount to the prepayment
of the Loans on the next Interest Payment Date.

(h)Unless sooner prepaid pursuant to the terms hereof, the Advances Outstanding
shall be repaid in full on the Termination Date or on such later date as is
agreed to in writing by the Borrower, the Administrative Agent and each of the
Lenders.

Section 2.4Determination of Interest.

The Administrative Agent shall calculate and determine the Interest (including
unpaid Interest related thereto, if any, due and payable on a prior Interest
Payment Date) to be paid by the Borrower on each Interest Payment Date for the
related Accrual Period and shall advise the Borrower thereof in writing on the
second Business Day prior to such Interest Payment Date.

-55-

--------------------------------------------------------------------------------

 

Section 2.5Notations on Notes.

Each Lender is hereby authorized to enter on a schedule attached to the Note
with respect to such Lender, as applicable, a notation (which may be computer
generated) or to otherwise record in its internal books and records or computer
system with respect to each Advance under the Note made by the applicable Lender
of (a) the date and principal amount thereof, (b) the type of rate and LIBOR
Rate index period thereof and (c) each payment and repayment of principal
thereof.  Any such recordation shall, absent manifest error, constitute prima
facie evidence of the Advances Outstanding, as applicable, under each Note.  The
failure of any Lender to make any such notation on the schedule attached to the
applicable Note shall not limit or otherwise affect the obligation of the
Borrower to repay the Advances in accordance with the terms set forth herein.

Section 2.6Reduction of Borrowing Base Deficiency.

Any Borrowing Base Deficiency may, at the Borrower’s option, be reduced to zero
by the Borrower (i) repaying Advances Outstanding in accordance with Section
2.3(a), and/or (ii) posting additional Eligible Loans as part of the Borrowing
Base; provided that the amount by which the Borrowing Base Deficiency shall be
reduced pursuant to any such additional Eligible Loans shall be the Adjusted
Borrowing Value of such Eligible Loans less the Excess Concentration Amount, if
any, with respect to such Eligible Loans.

Section 2.7Settlement Procedures.

On each Interest Payment Date, so long as no Event of Default has occurred and
is continuing, the Borrower shall pay accrued and unpaid Interest and fees then
due hereunder in arrears, ratably among the parties entitled thereto in
accordance with the amounts of Interest and fees then due to such parties.

Section 2.8Post Default Collections.

Anything contained herein or in the other Transaction Documents to the contrary
notwithstanding, all payments and collections received in respect of the
Obligations and all proceeds of the Collateral received by the Administrative
Agent or any of the Lenders after acceleration or the final maturity of the
Obligations or termination of the Commitments as a result of an Event of Default
shall be remitted to the Administrative Agent and distributed as follows:

(a)first, to the payment of any outstanding costs and expenses incurred by the
Administrative Agent, and any security trustee therefor, in monitoring,
verifying, protecting, preserving or enforcing the Liens on the Collateral, in
protecting, preserving or enforcing rights under the Transaction Documents, and
in any event including all costs and expenses of a character which the Borrower
has agreed to pay the Administrative Agent under Section 12.9 (such funds to be
retained by the Administrative Agent for its own account unless it has
previously been reimbursed for such costs and expenses by the Lenders, in which
event such amounts shall be remitted to the Lenders to reimburse them for
payments theretofore made to the Administrative Agent);

(b)second, to the payment of any outstanding interest and fees then due and
owing by the Borrower to the Secured Parties under the Transaction Documents to
be allocated

-56-

--------------------------------------------------------------------------------

 

pro rata in accordance with the aggregate unpaid Advances Outstanding of the
same type of rate and LIBOR Rate index period owing to each Secured Party;

(c)third, to the payment of principal on the Advances Outstanding of the
Borrower then due and owing, to be allocated pro rata in accordance with the
aggregate unpaid Advances Outstanding of the same type of rate and LIBOR Rate
index period owing to each Secured Party;

(d)fourth, to the payment of all other unpaid Obligations and all other
indebtedness, obligations, and liabilities of the Borrower secured by the
Transaction Documents to be allocated pro rata in accordance with the aggregate
unpaid Advances Outstanding of the same type of rate and LIBOR Rate index period
owing to each Secured Party; and

(e)finally, to the Borrower or whoever else may be lawfully entitled thereto.

Section 2.9Termination or Reduction of the Facility Amount.

(a)The Borrower may, at any time, upon giving at least five (5) Business Days’
prior notice to the Administrative Agent and the Lenders substantially in the
form attached hereto as Exhibit H or in such other form reasonably acceptable to
the Administrative Agent, terminate or reduce in part the Facility Amount. Such
notice of termination or reduction shall be irrevocable and effective only upon
receipt; provided that a notice of termination delivered by the Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  If the Facility Amount is so reduced, the
Commitments of each of the Lenders will be reduced pro rata in the same
proportion that the amount of the reduction in the Facility Amount bears to the
Commitments of each of the Lenders thereunder in effect immediately prior to
such reduction; provided, however, that any reduction will be in a minimum
amount of $500,000 and increments of $100,000. If as a result of such reduction
the aggregate Advances Outstanding of all of the Lenders exceeds the aggregate
Commitments all of the Lenders, the Borrower will concurrently with such
reduction repay Loans in an aggregate principal amount equal to such
excess.  Once reduced, the Facility Amount may not be increased other than
pursuant to Section 2.18.

Section 2.10Payments, Computations, Etc.

(a)Unless otherwise expressly provided herein, all amounts to be paid or
deposited by the Borrower to the Administrative Agent or the other Secured
Parties hereunder shall be paid or deposited in accordance with the terms hereof
no later than 1:00 p.m. (New York City time) on the day when due in lawful money
of the United States in immediately available funds and any amount not received
before such time shall be deemed received on the next Business Day.  The
Borrower shall, to the extent permitted by law, pay to the Secured Parties
interest on all amounts not paid or deposited when due hereunder (after giving
effect to any applicable grace period) at the Interest Rate applicable during an
Event of Default, payable on demand; provided that such Interest Rate shall not
at any time exceed the maximum rate permitted by Applicable Law.  Such Interest
shall be for the account of the applicable Secured Party.  All computations of
interest and other fees hereunder shall be made on the basis of a year
consisting of 360 days (other than calculations with respect to the Base Rate,
which shall be based on a year consisting of 365 or 366 days) for the actual
number of days elapsed.

-57-

--------------------------------------------------------------------------------

 

(b)Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, the day for such payment shall be extended to the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of the payment of Interest or any fee payable
hereunder, as the case may be, payable thereon hereunder.

(c)If any LIBOR Rate Advance requested by the Borrower is not effectuated as a
result of the Borrower’s actions or failure to fulfill any condition under
Section 3.2 applicable to the Borrower, as the case may be, on the date
specified therefor, or if any payment by the Borrower of Advances Outstanding or
Interest occurs on a date other than an Interest Payment Date, the Borrower
shall compensate the applicable Lender for any Breakage Costs incurred by such
Lender in connection with such event.

(d)If at any time after the Effective Date, the Advances Outstanding of the same
type of rate and LIBOR Rate index period hereunder are not allocated among the
Lenders in accordance with their respective Pro Rata Shares, the Lenders agree
to make such purchases and sales of interests in the Advances Outstanding of the
same type of rate and LIBOR Rate index period between themselves so that each
Lender is then holding its relevant Pro Rata Share of Advances Outstanding of
the same type of rate and LIBOR Rate index period based on their Commitments at
such time (such purchases and sales shall be arranged through the Administrative
Agent and each Lender hereby agrees to execute such further instruments and
documents, if any, as the Administrative Agent may reasonably request in
connection therewith), with all subsequent extensions of credit under this
Agreement to be made in accordance with the respective Pro Rata Shares, of the
Lenders from time to time party to this Agreement as provided herein.

Section 2.11Manner of Designating Applicable Interest Rates.

(a)Each Advance shall bear interest initially at the type of rate specified in
the applicable Funding Notice and, in the case of an Advance bearing interest at
the LIBOR Rate, shall have the LIBOR Rate index period specified in such Funding
Notice.  Thereafter, subject to the terms and conditions hereof, the Borrower
may from time to time elect to change or continue the type of rate borne by each
Advance and, in the case of an Advance bearing interest at the LIBOR Rate, may
elect the LIBOR Rate index period therefor.  The Borrower may elect different
options with respect to different portions of the affected Advances, in which
case each such portion shall be allocated ratably among the Lenders holding such
Advance, and each portion shall thereafter be considered a separate
Advance.  The Borrower shall give all such notices requesting the continuation
or conversion of the Interest Rate for an Advance to the Administrative Agent by
telephone, telecopy, or other telecommunication device acceptable to the
Administrative Agent (which notice shall be irrevocable once given and, if by
telephone, shall be promptly confirmed in writing in a manner acceptable to the
Administrative Agent), substantially in the form attached hereto as Exhibit I or
in such other form reasonably acceptable to the Administrative Agent.  All such
notices concerning the continuation or conversion of the Interest Rate
applicable to an Advance and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Advance (in which case the information to be specified pursuant
to the remainder of this sentence shall be specified for each resulting Advance)
shall specify the date of the requested continuation or conversion of the
Interest Rate on such Advance (which shall be a Business Day), the amount of the
requested Advance to be continued or converted, whether the resulting Advance is
to bear interest at the Base Rate or the LIBOR Rate and, if such Advance is to
bear interest at the LIBOR Rate, the LIBOR Rate index period applicable

-58-

--------------------------------------------------------------------------------

 

thereto.  The Borrower agrees that the Administrative Agent may rely on any such
telephonic, telecopy or other telecommunication notice given by any person the
Administrative Agent in good faith believes is an authorized representative of
the Borrower without the necessity of independent investigation, and in the
event any such notice by telephone conflicts with any written confirmation such
telephonic notice shall govern if the Administrative Agent has acted in reliance
thereon.  For the avoidance of doubt, the conversion or continuation of an
Advance as the same or a different type of rate (without increase in the
principal amount thereof) shall not be considered to be the making of an
Advance.  Notwithstanding the foregoing, the Borrower may not convert the
Interest Rate on the Advances hereunder to another Interest Rate or change the
applicable LIBOR Rate index period more than three (3) times during any Accrual
Period.

(b)Notice to the Lenders.  The Administrative Agent shall give prompt
telephonic, telecopy or other telecommunication notice to each Lender of any
notice from the Borrower received pursuant to clause (a) above.

(c)Borrower’s Failure to Notify.  Unless such Advance is repaid as provided
herein, each Advance shall continue to bear interest at the type of rate and
LIBOR Rate index period, if applicable, last selected by the Borrower until the
Borrower gives notice to the Administrative Agent and selects a different
Interest Rate.

Section 2.12Increased Costs; Capital Adequacy; Illegality.

(a)If either (i) the introduction of or any change (including any change by way
of imposition or increase of reserve or liquidity requirements) in or in the
interpretation of, but excluding any proposals thereof, any Applicable Law after
the Effective Date or (ii) the compliance by a Lender with any guideline or
request from any central bank or other Governmental Authority issued or made
after the Effective Date, shall (a) subject a Lender to any Tax or increased Tax
of any kind whatsoever (other than (A) Non-Excluded Taxes that are covered under
Section 2.13(a) and (B) Excluded Taxes) with respect to this Agreement, or any
right or obligation to make Advances hereunder (or otherwise on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto), or on
any payment made hereunder, (b) impose, modify or deem applicable any reserve
requirement (including any reserve requirement imposed by the Board of Governors
of the Federal Reserve System, but excluding any reserve requirement, if any,
included in the determination of Interest), special deposit or similar
requirement against assets of, deposits with or for the amount of, or credit
extended by, any Lender or (c) impose any other condition affecting this
Agreement or LIBOR Rate Advances made by a Lender, the result of any of the
foregoing is to increase the cost to any Lender of making, converting to,
continuing or maintaining any LIBOR Rate Advance (or maintaining its obligation
to make any such Advance) or to reduce the amount of any sum received or
receivable by a Lender under this Agreement or under any other Transaction
Document, and in each case such Lender has made a similar determination with
respect to other facilities of other similarly situated borrowers other than for
the reason of identifiable legal differences between such facilities, then on
the Interest Payment Date following written demand by such Lender (which written
demand shall be accompanied by a statement setting forth in reasonable detail
the basis for such demand and the calculation of the amount or amounts necessary
to compensate such Lender), and in any case the Borrower shall pay directly to
such Lender such additional amount or amounts as will compensate such Lender for
such additional or increased cost incurred or such reduction suffered.

-59-

--------------------------------------------------------------------------------

 

(b)If either (i) the introduction of or any change in or in the interpretation
of any law, guideline, rule, regulation, directive or request after the
Effective Date or (ii) the compliance by a Lender with any law, guideline, rule,
regulation, directive or request from any central bank or other Governmental
Authority or agency (whether or not having the force of law) issued or made
after the Effective Date regarding compliance by a Lender with any capital
adequacy requirements has or would have the effect of reducing the rate of
return on the capital of such Lender as a consequence of its obligations
hereunder or arising in connection herewith to a level below that which any such
Lender could have achieved but for such introduction, change or compliance
(taking into consideration the policies of such Lender with respect to capital
adequacy) by an amount deemed by such Lender to be material, and in each case
such Lender has made a similar determination with respect to other facilities of
similarly situated borrowers other than for the reason of identifiable legal
differences between such facilities, then from time to time, on the Interest
Payment Date following written demand by such Lender (which written demand shall
be accompanied by a statement setting forth in reasonable detail the basis for
such demand and the calculation of the amount or amounts necessary to compensate
such Lender), the Borrower shall pay directly to such Lender such additional
amount or amounts as will compensate such Lender for any such reduction
suffered; provided that notwithstanding anything in this Section 2.12(b) to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “change in law” for the purposes of clause (i)
above, regardless of the date enacted, adopted or issued.

(c)If as a result of any event or circumstance similar to those described in
clause (a) or (b) of this Section 2.12, any Lender is required to compensate a
bank or other financial institution providing liquidity support, credit
enhancement or other similar support to such Lender in connection with this
Agreement or the funding or maintenance of Advances hereunder and such Lender
has made a similar determination with respect to other facilities of similarly
situated borrowers other than for the reason of identifiable legal differences
between such facilities, then within twenty-two (22) days after written demand
by such Lender (which written demand shall be accompanied by a statement setting
forth in reasonable detail the basis for such demand and the calculation of the
amount or amounts necessary to compensate such Lender), the Borrower shall pay
to such Lender such additional amount or amounts as may be necessary to
reimburse such Lender for any amounts payable or paid by it.

(d)In determining any amount provided for in this Section 2.12, a Lender may use
any reasonable averaging and attribution methods.  Any Lender making a claim
under this Section 2.12 shall submit to the Borrower a written description
setting forth in reasonable detail the basis for such additional or increased
cost or reduction and the calculation thereof, which written description shall
be conclusive absent manifest error.

-60-

--------------------------------------------------------------------------------

 

(e)If a Eurodollar Disruption Event as described in clause (a) of the definition
of “Eurodollar Disruption Event” with respect to any Lender occurred, such
Lender shall in turn so notify the Borrower, whereupon all Advances Outstanding
of the affected Lender in respect of which Interest accrues at the LIBOR Rate
shall immediately be converted into Advances Outstanding in respect of which
Interest accrues at the Base Rate.

(f)Failure or delay on the part of any Lender to demand compensation pursuant to
this Section 2.12 shall not constitute a waiver of such Lender’s right to demand
or receive such compensation.  Notwithstanding anything to the contrary in this
Section 2.12, the Borrower shall not be required to compensate a Lender pursuant
to this Section 2.12 for any amounts incurred more than six (6) months prior to
the date that such Lender notifies the Borrower of such Lender’s intention to
claim compensation therefor; provided that, if the circumstances giving rise to
such claim have a retroactive effect, then such six (6) month period shall be
extended to include the period of such retroactive effect.

(g)Each Lender agrees that it will take such commercially reasonable actions as
the Borrower may reasonably request that will avoid the need to pay, or reduce
the amount of, any increased amounts referred to in this Section 2.12 or Section
2.13; provided that no Lender shall be obligated to take any actions that would,
in the reasonable opinion of such Lender, be disadvantageous to such Lender.  In
no event will Borrower be responsible for increased amounts referred to in this
Section 2.12 which relates to any other entities to which any Lender provides
financing.

(h)The payment of amounts under this Section 2.12 shall be on an after-Tax
basis.

Section 2.13Taxes.

(a)Any and all payments by or on behalf of the Borrower under or in respect of
this Agreement or any other Transaction Documents to which the Borrower is a
party shall be made free and clear of, and without deduction or withholding for
or on account of, any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities (including penalties,
interest and additions to tax) with respect thereto, whether now or hereafter
imposed, levied, collected, withheld or assessed by any taxation authority or
other Governmental Authority (collectively, “Taxes”), unless required by
law.  If any Withholding Agent shall be required under any applicable
requirement of law to deduct or withhold any Taxes from or in respect of any sum
payable under or in respect of this Agreement or any of the other Transaction
Documents to any Secured Party (including for purposes of Section 2.12 and this
Section 2.13, any assignee, successor, or participant), (i) then the applicable
Withholding Agent shall make all such deductions and withholdings in respect of
Taxes, (ii) such Withholding Agent shall pay the full amount deducted or
withheld in respect of Taxes to the relevant taxation authority or other
Governmental Authority in accordance with any requirement of law, and (iii) if
such Taxes are Non-Excluded Taxes, the sum payable by Borrower shall be
increased as may be necessary so that after such Withholding Agent has made all
required deductions and withholdings (including deductions and withholdings
applicable to additional amounts payable under this Section 2.13(a)) such
Secured Party receives on the date on which the related payment is due an amount
equal to the sum it would have received had no such deductions or withholdings
been made.  For purposes

-61-

--------------------------------------------------------------------------------

 

of this Agreement “Non‑Excluded Taxes” are Taxes imposed on or with respect to a
Secured Party or required to be deducted or withheld from any payment made by or
on account of any obligation of the Borrower under this Agreement or any of the
other Transaction Documents other than (A) Taxes that are imposed on a Secured
Party’s overall net income (however denominated), franchise taxes, and branch
profits taxes by the jurisdiction under the laws of which such Secured Party is
organized (or, in the case of any Lender, where its applicable lending office
located in) or as a result of a present or former connection between such
Secured Party and the jurisdiction imposing such Taxes or any political
subdivision thereof, unless such Taxes are imposed solely as a result of such
Secured Party having executed, delivered or performed its obligations or
received payments under, or enforced, this Agreement or any of the other
Transaction Documents, (B) Taxes imposed under FATCA, (C) in the case of a
Secured Party that is a Foreign Lender, any withholding tax that is imposed on
amounts payable to such person at the time such person becomes a party hereto
(or designates a new lending office), except to the extent that such person (or
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to this Section 2.13(a) or (D) Taxes
attributable to such person’s failure to comply with Section 2.13(e).

(b)In addition, Borrower hereby agrees to pay any present or future stamp, court
or documentary, intangible, recording, filing or similar taxes that arise from
any payment made under or in respect of this Agreement or any other Transaction
Document or from the execution, delivery or registration of, any performance
under, or otherwise with respect to, this Agreement or any other Transaction
Document (collectively, “Other Taxes”) except any such Taxes that are imposed as
a result of a present or former connection between such Secured Party and the
jurisdiction imposing such Taxes or any political subdivision thereof with
respect to an assignment (other than an assignment made pursuant to Section
2.17(b)).

(c)Borrower hereby agrees to indemnify each Secured Party for, and to hold it
harmless against, the full amount of Non‑Excluded Taxes and Other Taxes, and the
full amount of Non-Excluded Taxes and Other Taxes imposed on amounts payable
under this Section 2.13(c), imposed on or paid by such Secured Party and any
reasonable expenses) arising therefrom or with respect thereto.  The indemnity
by Borrower provided for in this Section 2.13(c) shall apply and be made whether
or not the Non‑Excluded Taxes or Other Taxes for which indemnification hereunder
is sought have been correctly or legally asserted.  Amounts payable by the
Borrower under the indemnity set forth in this Section 2.13(c) shall be paid
within ten (10) days from the date on which the applicable Secured Party makes
written demand therefor. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Secured Party (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Secured Party, shall be conclusive absent manifest error. provided,
that the Borrower shall not be obligated to make a payment pursuant to this
Section 2.13(c) in respect of reasonable expenses attributable to any Taxes or
Other Taxes, if (i) such reasonable expenses are attributable to the failure of
the Secured Party to pay to the relevant Governmental Authority amounts received
by it from the Borrower in respect of Non-Excluded Taxes and Other Taxes within
thirty (30) calendar days after receipt of such amount from the Borrower or (ii)
such reasonable expenses are attributable to the gross negligence or willful
misconduct of the Secured Party.

-62-

--------------------------------------------------------------------------------

 

(d)Within thirty (30) days after the date of any payment of Taxes, Borrower (or
any Person making such payment on behalf of Borrower) shall furnish to the
applicable Secured Party for its own account a certified copy of the original
official receipt evidencing payment thereof or other evidence of such payment
reasonably satisfactory to the applicable Secured Party.

(e)Each Secured Party (including any assignee, successor or participant) shall
deliver or cause to be delivered to Borrower whichever of the following is
applicable:

(i)in the case of a Secured Party that is not a U.S. Tax Person, a complete and
executed (x) IRS Form W-8BEN or W-8BEN-E (or any successor forms thereto),
including all appropriate attachments in which such Secured Party claims the
benefits of a tax treaty with the United States with respect to payments of
interest under this Agreement or any of the other Transaction Documents
providing for a zero or reduced rate of withholding pursuant to the “interest”
article of such tax treaty and (y)with respect to any other applicable payments
under this Agreement or any of the other Transaction Documents, IRS Form W-8BEN
or IRS Form W-8BEN-E establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

(ii)executed copies of IRS Form W-8ECI (or any successor forms thereto);

(iii)in the case of a Secured Party that is not a U.S. Tax Person claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the applicable form attached as part of
Exhibit E to the effect that such Secured Party is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, or a
“controlled foreign corporation” related to the Borrower as described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and a complete
and executed IRS Form W-8BEN or W-8BEN-E (or any successor forms thereto); or

(iv)in the case of a Secured Party that is a U.S. Tax Person, a complete and
executed IRS Form W-9 (or any successor forms thereto); or

(v)in the case of a Secured Party that (A) is not the beneficial owner, and (B)
is not a U.S. Tax Person, (x)(i) a complete and executed IRS Form W‑8IMY (or any
successor forms thereto) (including all required documents and attachments) and
(ii) a U.S. Tax Compliance Certificate substantially in the applicable form
attached as part of Exhibit E, and (y) without duplication, the documents that
would be provided by each such beneficial owner pursuant to this Section 2.13(e)
if such beneficial owner were a Secured Party, provided, however, that no such
documents will be required with respect to a beneficial owner to the extent the
actual Secured Party is determined to be in compliance with the requirements for
certification on behalf of its beneficial owner as may be provided in applicable
U.S. Treasury regulations, or the requirements of this clause (iii) are
otherwise determined to be unnecessary, all such determinations under this
clause (iii) to be made in the sole discretion of Borrower, provided, however,
that the Secured Party shall be provided an opportunity to establish such
compliance as reasonable;

-63-

--------------------------------------------------------------------------------

 

(vi)any Secured Party shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or about the date on which such
Secured Party becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

Each Secured Party agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower in writing of
its legal inability to do so.  If the Secured Party provides a form pursuant to
clauses (i) through (iii) above and the form provided by the Secured Party at
the time such Secured Party first becomes a party to this Agreement or, with
respect to a grant of a participation, the effective date thereof, indicates a
United States interest withholding tax rate in excess of zero, withholding tax
at such rate shall be treated as Taxes other than “Non‑Excluded Taxes”
(“Excluded Taxes”) and shall not qualify as Non‑Excluded Taxes.  If, however, on
the date a Person becomes an assignee, successor or participant to this
Agreement, the Secured Party transferor was entitled to indemnification or
additional amounts under this Section 2.13, then the Secured Party assignee,
successor or participant shall be entitled to indemnification or additional
amounts to the extent (and only to the extent), that the Secured Party
transferor was entitled to such indemnification or additional amounts for
Non‑Excluded Taxes, and the Secured Party assignee, successor or participant
shall be entitled to additional indemnification or additional amounts for any
other or additional Non‑Excluded Taxes.

(f)[Reserved].

(g)Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
Section 2.13 shall survive the termination of this Agreement and the other
Transaction Documents.

(h)If a payment made to a Lender under or in respect of this Agreement or any
other Transaction Documents would be subject to U.S. Federal withholding tax
imposed pursuant to FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Sections 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
provide to the Administrative Agent and the Borrower, at the time or times
prescribed by law and as reasonably requested by the Administrative Agent or the
Borrower, such documentation prescribed by applicable law (including as
prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Administrative Agent or the Borrower
as may be necessary for the Administrative Agent or the Borrower to comply with
their obligations under FATCA and to determine whether such Lender has complied
with such Lender’s obligations under FATCA and the amount, if any, to deduct and
withhold from such payment. Thereafter, each such Lender shall provide
additional documentation (i) to the extent documentation previously provided has
become inaccurate or invalid or has otherwise ceased to be effective or (ii) as
reasonably requested by the Administrative Agent or the Borrower.  Solely for
purposes of this paragraph (h), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.

-64-

--------------------------------------------------------------------------------

 

(i)If any Secured Party determines, in its sole discretion exercised in good
faith, that it has received or realized a refund of any Taxes or Other Taxes as
to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 2.13 or any
reduction of its Tax liabilities or otherwise recovered any amount that is
attributable to any deduction or withholding or payment of Taxes with respect to
which the Borrower has paid any additional amounts pursuant to this Section
2.13, it shall pay to the Borrower an amount equal to such refund (but only to
the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section 2.13 with respect to the Taxes or Other Taxes giving
rise to such refund or any reduction of its Tax liabilities), net of all
reasonable out-of-pocket expenses of such Secured Party, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower, upon the
request of such Secured Party, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to such Secured Party in the event such Secured Party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this paragraph (i), in no event will the Secured
Party be required to pay any amount to the Borrower pursuant to this paragraph
(i) the payment of which would place the Secured Party in a less favorable net
after-Tax position than the Secured Party would have been in if the Tax subject
to indemnification and giving rise to such refund or reduction in Tax
liabilities had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.  This paragraph shall not be construed to require such Secured
Party to make available its tax returns (or any other information relating to
its taxes that it deems confidential) to the Borrower or any other Person.

(j)Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Non-Excluded Taxes attributable to such
Lender (but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 12.16 relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Administrative
Agent in connection with any Transaction Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant governmental
authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Transaction Document or otherwise payable by the Administrative Agent to the
Lender from any other source against any amount due to the Administrative Agent
under this paragraph (j).

-65-

--------------------------------------------------------------------------------

 

Section 2.14Discretionary Sales of Loans and Capital Contributions.

(a)During the Revolving Period, the Borrower shall be permitted (i) to sell,
transfer or otherwise dispose of Loans (or portions thereof, each, a
“Discretionary Sale”) so long as, if such Discretionary Sale is to any Person
other than a Financing Subsidiary, after giving effect to such Discretionary
Sale (and any concurrent acquisition of Investments or payment of Advances
Outstanding) either (x) there shall not exist a Borrowing Base Deficiency or (y)
if such Discretionary Sale is made pursuant to, and in accordance with, a plan
submitted and accepted in accordance with Section 2.3(e) or if the
Administrative Agent otherwise consents in writing, the amount of any Borrowing
Base Deficiency is reduced thereby or (ii) to make Discretionary Sales and
capital contributions, if such Discretionary Sale is to a Financing Subsidiary,
(x) after giving effect to such Discretionary Sale or capital contribution (and
any concurrent acquisition of Investments or payment of Advances Outstanding)
there shall not exist a Borrowing Base Deficiency and (y) either (A) the amount
by which the Availability exceeds the Advances Outstanding immediately prior to
such Discretionary Sale is not diminished as a result of such Discretionary Sale
or (B) the Availability immediately after giving effect to such Discretionary
Sale is at least 110% of the Advances Outstanding.

(b)After the Revolving Period End Date, the Borrower shall be permitted to make
Discretionary Sales upon notice by the Borrower (unless waived by Administrative
Agent) so long as, immediately after giving effect to such Discretionary Sale
(and any concurrent acquisition of Investments or payment of Advances
Outstanding), (i) no Event of Default has occurred and is continuing, (ii) there
shall not exist a Borrowing Base Deficiency and (iii) the net cash price
received pursuant to the sale of such Loan is greater than such Loan’s Adjusted
Borrowing Value.

Section 2.15[Reserved].

Section 2.16Defaulting Lenders.

(a)Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as that Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:

(i)That Defaulting Lender’s right to approve or disapprove any amendment, waiver
or consent with respect to this Agreement shall be restricted as set forth in
Section 12.1.

(ii)Any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, or otherwise), shall be applied at such
time or times as may be determined by the Administrative Agent as
follows:  first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, as the Borrower may request (so
long as no Default or Event of Default exists), to the funding of any Advance in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; third,
if so determined by the Administrative Agent and the Borrower, to be held in a
non-interest

-66-

--------------------------------------------------------------------------------

 

bearing deposit account and released pro rata in order to satisfy obligations of
such Defaulting Lender to fund Advances under this Agreement; fourth, to the
payment of any amounts owing to the Lenders, as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if such payment is a payment of
the principal amount of any Advances in respect of which such Defaulting Lender
has not fully funded its appropriate share, such payment shall be applied solely
to pay the Advances of all non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Advances of such Defaulting Lender.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender pursuant
to this Section 2.16 shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(b)If the Borrower and the Administrative Agent agree in writing that a Lender
should no longer be deemed to be a Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein, such former
Defaulting Lender will, to the extent applicable, purchase at par that portion
of Advances Outstanding of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Advances to be
held on a pro rata basis by the Lenders in accordance with their Pro Rata
Shares, whereupon such Lender will cease to be a Defaulting Lender; provided
that no adjustments will be made retroactively with respect to fees accrued or
payments made by or on behalf of the Borrower while such Lender was a Defaulting
Lender; and provided, further, that except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Defaulting Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from such Lender’s having been a Defaulting Lender.

Section 2.17Mitigation Obligations; Replacement of Lenders.

(a)Designation of a Different Lending Office.  If any Lender requests
compensation under Section 2.12, or requires the Borrower to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.13, then such Lender shall (at the request of the
Borrower) use reasonable efforts to designate a different lending office for
funding or booking its Advances hereunder or assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.12 or Section 2.13, as the case may be, in
the future and (ii) would not otherwise be disadvantageous to such Lender.  Upon
receipt of such estimate, the Borrower may approve the proposed designation or
assignment, in which case the Lender shall use reasonable efforts to effect the
same.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such approved designation or
assignment.

-67-

--------------------------------------------------------------------------------

 

(b)Replacement of Lenders.  If any Lender requests compensation under Section
2.12, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
2.13, or if any Lender is a Defaulting Lender hereunder, or if any Lender does
not consent to any amendment or modification (including in the form of a consent
or waiver) which is approved by the Borrower, the Administrative Agent and the
Required Lenders, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in, and consents required by, Section 12.16), all of its
interests, rights and obligations under this Agreement and the Transaction
Documents to an assignee (which has met the restrictions contained in Section
12.16 and has received the required consents under Section 12.16) that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:

(i)such Lender shall have received payment of an amount equal to the outstanding
principal of its Advances, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);

(ii)in the case of any such assignment resulting from a claim for compensation
under Section 2.12 or payments required to be made pursuant to Section 2.13,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(iii)such assignment does not conflict with Applicable Law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

Section 2.18Increase of Commitment; Facility Amount.

(a)At any time during the Revolving Period, provided that no Event of Default
has occurred and is continuing, the Commitment for any Lender may be increased
in connection with a corresponding increase in the Facility Amount upon the
written request of the Borrower with the prior written consent of the
Administrative Agent and such Lender (an “Increased Commitment”).  Except for
upfront fees payable to Lenders providing any Increased Commitment, any such
Increased Commitment shall be on the same terms (including the pricing and
maturity date) as, and pursuant to the documentation applicable to (other than
any documentation evidencing such Increased Commitment), the Commitments
provided pursuant to the Agreement as of the Effective Date.  Promptly after the
effectiveness of any such Increased Commitment, the Borrower shall execute and
deliver to the applicable Lender a revised Note in an aggregate face amount
equal to the revised Commitment.  The Borrower confirms that each Lender, in its
sole and absolute discretion, without regard to the value or performance of the
Loan or any other factor, may elect not to increase its Commitment.  Upon such
increase, Annex B shall be deemed to be revised to reflect such increase in such
Lender’s Commitment.

(b)The Borrower may, with the written consent of the Administrative Agent, add
additional Persons as Lenders.  Each additional Lender shall become a party
hereto by executing and delivering to the Administrative Agent and the Borrower
a Joinder Supplement and a Transferee Letter.

-68-

--------------------------------------------------------------------------------

 

ARTICLE III

CONDITIONS TO THE EFFECTIVE DATE AND ADVANCES

Section 3.1Conditions to Effective Date.

The availability and/or initial Advance under this Agreement on the Effective
Date is solely subject to prior or concurrent satisfaction of the following
conditions (or waiver thereof by the Administrative Agent), subject in all
respects to the last paragraph of this Section 3.1:

(a)The Administrative Agent (or its counsel) shall have received from each party
hereto or thereto, as applicable, either (i) a counterpart of this Agreement and
the Control Agreement signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include facsimile or other
electronic transmission of a signed counterpart of this Agreement and the
Control Agreement) that such party has signed a counterpart of this Agreement or
the Control Agreement, as applicable;

(b)[Reserved];

(c)[Reserved];

(d)The Borrower shall have delivered to the Administrative Agent a solvency
certificate substantially in the form of Exhibit C;

(e)The Borrower shall each have delivered to the Administrative Agent a
certification in the form of Exhibit D, and such certification shall include a
representation that no Default or Event of Default has occurred and is
continuing;

(f)The Administrative Agent shall have received a customary written legal
opinion of Dechert LLP, New York counsel to the Borrower, covering (A)
authority, (B) enforceability of this Agreement and the other Transaction
Documents dated as of the Effective Date and (C) UCC, perfection and other
closing matters; in each case, in form and substance acceptable to the
Administrative Agent in its reasonable discretion;

(g)The Borrower and the Administrative Agent shall have executed the Fee Letter,
and the Borrower shall have paid all fees due, owing and unpaid on the Effective
Date under the Fee Letter;

(h)Each applicable Lender as of the Effective Date shall have received a duly
executed copy of its Note, in a principal amount equal to the Commitment of such
Lender as of the Effective Date;

-69-

--------------------------------------------------------------------------------

 

(i)The Administrative Agent shall have received a certificate executed by a
corporate secretary or Responsible Officer of the Borrower (i) that includes a
copy of the resolutions, in form and substance reasonably satisfactory to the
Administrative Agent, of the board of directors, manager(s) or member(s) of the
Borrower, as applicable, authorizing (A) the execution, delivery and performance
of this Agreement and the other Transaction Documents to which it is a party,
and (B) the borrowings contemplated hereunder, and a certification that such
resolutions have not been amended, modified, revoked or rescinded, (ii) that
includes a copy of the Governing Documents of the Borrower and a certification
that, except as disclosed therein, there has not been any amendment,
modification or supplement to such Governing Documents, (iii) that includes a
certification as to the incumbency and signature of the officers of the Borrower
executing any Transaction Document to which it is a party and (iv) that includes
certificates dated as of a recent date from the Secretary of State or other
appropriate authority, evidencing the good standing of the Borrower in the
jurisdiction of its organization;

(j)The Administrative Agent shall have received the results of a recent
customary search by a Person satisfactory to the Administrative Agent, of the
UCC, judgment and tax lien filings which may have been filed with respect to
personal property of the Borrower, and bankruptcy and pending lawsuits with
respect to the Borrower and the results of such search shall be satisfactory to
the Administrative Agent;

(k)The Administrative Agent shall have received (i) all documentation and other
information required by regulatory authorities with respect to the Borrower
under applicable “know your customer” and anti-money laundering rules and
regulations, including the USA Patriot Act, as requested by the Administrative
Agent and (ii) to the extent the Borrower qualifies as a “legal entity customer”
under the Beneficial Ownership Regulation, a Beneficial Ownership Certification
with respect to the Borrower;

(l)[Reserved];

(m)The Specified Representations and the Specified Purchase Agreement
Representations shall be true and correct in all material respects on and as of
the Effective Date to the extent required by the last paragraph of this Section
3.1;

(n)The Administrative Agent shall have received interim financial statements of
Borrower and its Subsidiaries for the fiscal month and year-to-date period most
recently ended at least 45 days prior to the Effective Date; and

(o)All corporate and other proceedings, and all documents, instruments and other
legal matters in connection with the transactions contemplated by this Agreement
and the other Transaction Documents shall be reasonably satisfactory in form and
substance to the Administrative Agent.

-70-

--------------------------------------------------------------------------------

 

For purposes of determining compliance with the conditions specified in this
Section 3.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Effective Date specifying its
objection thereto.

Notwithstanding anything in the Fee Letter, this Agreement, any other
Transaction Document or any other letter agreement or other undertaking
concerning the financing of the Atlantis Acquisition to the contrary, (i) the
only representations relating to Borrower and its business the accuracy of which
shall be a condition to availability and/or initial funding of the Advance on
the Effective Date shall be (a) Specified Purchase Agreement Representations and
(b) the Specified Representations made by the Borrower in this Agreement and the
other Transaction Documents, and (ii) the terms of the Transaction Documents
shall be in a form such that they do not impair the availability of the Advance
on the Effective Date if the conditions set forth in this Section 3.1 are
satisfied or waived by the Administrative Agent (it being understood that, to
the extent any lien search or Lien on the Collateral (other than to the extent
that a Lien on the Collateral may be perfected by the filing of a financing
statement under the UCC) is not or cannot be provided on the Effective Date
after the Borrower’s use of commercially reasonable efforts to do so without
undue burden or expense, the provision of such lien search(es) or perfection of
such Liens shall not constitute a condition precedent to the availability and/or
initial funding of the Advance on the Effective Date, but shall be required to
be perfected after the Effective Date pursuant to Section 5.1(z).

Section 3.2Conditions Precedent to All Advances after the Effective Date.

Each Loan Advance under this Agreement after the Effective Date (each, a
“Transaction”) shall be subject to the further conditions precedent that:

(a)With respect to any Loan Advance, the Borrower shall have delivered to the
Administrative Agent, by not later than the deadline set forth in Section 2.2(b)
(or such shorter period as may be agreed to by the Administrative Agent and each
Lender), a Funding Notice in the form of Exhibit A‑1 and a Borrowing Base
Certificate in connection with such Transaction evidencing that no Borrowing
Base Deficiency exists or will exist after giving effect to such Loan Advance,
provided, however, that if the Availability has not changed since the most
recently delivered Borrowing Base Certificate, in lieu of delivering a new
Borrowing Base Certificate the Borrower may certify in the Funding Notice that
the calculation on the Availability on such date is exactly the same as it was
on the most recently delivered Borrowing Base Certificate and there have been no
financial statements, compliance certificates or other deliveries with respect
to any Eligible Loan or any change in the amount of Cash and Cash Equivalents on
deposit in an account subject to an account control agreement that would require
a change to the calculation of Availability;

-71-

--------------------------------------------------------------------------------

 

(b)On the date of such Transaction the following shall be true and correct, and
the Borrower shall have certified in the related Funding Notice that all
conditions precedent to such Transaction have been satisfied and shall thereby
be deemed to have certified that:

(i)(x) With respect to any Loan Advance (other than any Loan Advance, the
proceeds of which are or are intended to be used substantially concurrently to
consummate the Atlantis Acquisition), the representations and warranties of the
Borrower contained in Section 4.1 and Section 4.2 are true and correct in all
material respects on and as of the date of such Transaction as though made on
and as of such day and shall be deemed to have been made on such day (other than
any representation and warranty that is expressly made as of another specific
date which were true, correct, and complete in all material respects as of such
date) and (y) with respect to any Loan Advance, the proceeds of which are or are
intended to be used substantially concurrently to consummate the Atlantis
Acquisition, the Specified Representations, the Specified Purchase Agreement
Representations and the representations and warranties of the Borrower contained
in Section 4.2 shall be true and correct in all material respects on and as of
the date of such Transaction;

(ii)(x) With respect to any Loan Advance (other than any Loan Advance, the
proceeds of which are or are intended to be used substantially concurrently to
consummate the Atlantis Acquisition), at the time of and immediately after
giving effect to such Transaction, no Event of Default or Default shall have
occurred and be continuing and (y) with respect to any Loan Advance, the
proceeds of which are or are intended to be used substantially concurrently to
consummate the Atlantis Acquisition, no Event of Default under Section 9.1(a),
Section 9.1(d) (with respect to a failure on the part of the Borrower to observe
or perform the covenants set forth in Section 5.2(n)) or Section 9.1(f) shall
have occurred and be continuing; and

(iii)On and as of such day, immediately after giving effect to such Loan
Advance, the Borrower shall not have violated any borrowing limits or leverage
limitations under Applicable Law (including the 1940 Act);

(c)The Revolving Period End Date shall not have occurred and the Termination
Date shall not have occurred; and

(d)The Advances Outstanding (after giving effect to such Transaction) shall not
exceed the Availability (after giving effect to such Transaction as well as any
concurrent acquisitions of Investments or payment of Advances Outstanding)
reflected on the Borrowing Base Certificate delivered (or if the Borrower Base
has not changed, the most recently delivered Borrowing Base Certificate) in
connection with such Loan Advance.

-72-

--------------------------------------------------------------------------------

 

Section 3.3Delivery.

(a)The Borrower shall cause any Loan or other Collateral to be delivered to and
held, registered or covered by a recorded UCC-1 financing statement as described
below (upon meeting the below, such Loan or other Collateral shall be deemed to
be “Delivered”), in each case in a manner reasonably satisfactory to the
Administrative Agent (it being agreed that, until the Administrative Agent
advises the Borrower in writing with reasonable specificity that it is not
satisfied, the conditions set forth below shall be deemed to have been met):

(i)in the case of an Instrument or a Certificated Security (other than a U.S.
Government Security) represented by a Security Certificate in registered form by
(x) having it Indorsed to the Administrative Agent or in blank by an effective
Indorsement or registered in the name of the Administrative Agent (or its
nominee) and by delivering it to the Custodian or (y) having it Indorsed to the
Custodian or in blank by an effective Indorsement or registered in the name of
the Administrative Agent (or its nominee) and delivering it to the Custodian and
the Custodian has either (A) agreed to hold such Instrument or Security
Certificate as agent or bailee of the Administrative Agent or (B) has credited
the same to a Securities Account for which the Custodian is a Securities
Intermediary and has agreed that such Instrument or Security Certificate, as
applicable, constitutes a Financial Asset and that the Administrative Agent has
Control over such Securities Account;

(ii)in the case of an Uncertificated Security (other than a U.S. Government
Security), by (x) causing the Administrative Agent (or its nominee) to become
the registered owner of such Uncertificated Security or (y) causing the
Custodian (or its nominee) to become the registered owner of such Uncertificated
Security and causing such Uncertificated Security to be credited to a Securities
Account for which the Custodian is a Securities Intermediary and has agreed that
such Uncertificated Security constitutes a Financial Asset and that the
Administrative Agent has Control over such Securities Account;

(iii)in the case of any Security Entitlement, by causing each such Security
Entitlement to be credited to a Securities Account in the name of the Borrower
and that the Administrative Agent has Control over;

(iv)in the case of General Intangibles (including any Loan or Permitted
Investment not evidenced by an Instrument) by filing a financing statement
naming the Borrower as debtor and the Administrative Agent as secured party and
describing such General Intangible (as the case may be) as the collateral at the
filing office of the jurisdiction of organization of the Borrower (it being
understood that a UCC financing statement describing the collateral as “all
assets of the Borrower” or words of similar effect will be deemed to satisfy the
requirements of this clause (iv) in the case of any General Intangibles to be
delivered by the Borrower);

-73-

--------------------------------------------------------------------------------

 

(v)in the case of each U.S. Government Security, that such U.S. Government
Security is either:  (i) credited to a Securities Account of the Administrative
Agent at a Federal Reserve Bank, or (ii) credited to a Securities Account of the
Custodian at a Federal Reserve Bank and the Security Entitlement of the
Custodian in such Federal Reserve Bank Securities Account has been credited by
the Custodian to a Securities Account for which the Custodian is a Securities
Intermediary and the Custodian has agreed in an account control agreement in
form and substance reasonably acceptable to the Administrative Agent that the
rights of the Custodian in such U.S. Government Securities constitute a
Financial Asset and that the Administrative Agent has Control over such
Securities Account;

(vi)in the case of any Deposit Account or Securities Account, that the bank or
Securities Intermediary at which such Deposit Account or Securities Account, as
applicable, is maintained has agreed in an account control agreement in form and
substance reasonably acceptable to the Administrative Agent that the
Administrative Agent has Control over such Deposit Account or Securities
Account, or that such Deposit Account or Securities Account is in the name of
the Custodian and the Custodian has credited its rights in respect of such
Deposit Account or Securities Account (the “Underlying Accounts”) to a
Securities Account for which the Custodian is a Securities Intermediary and the
Custodian has agreed in an account control agreement in form and substance
reasonably acceptable to the Administrative Agent that the rights of the
Custodian in such Underlying Accounts constitute a Financial Asset and that the
Administrative Agent has Control over such Securities Account; and

(vii)in the case of each Loan or other Collateral not of a type covered by the
foregoing clauses (i) through (v) that such Loan or other Collateral has been
transferred as collateral security to the Administrative Agent in accordance
with applicable law and regulation.

(b)It is hereby acknowledged and agreed that a failure of the Borrower to
Deliver any particular Loan or other Collateral shall result in such Loan or
other Collateral not being included in the Borrowing Base but shall not (in and
of itself) be, or result in, a Default or an Event of Default.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.1Representations and Warranties of the Borrower.

The Borrower represents and warrants as follows as of the Effective Date, each
Funding Date and each other date provided under this Agreement or the other
Transaction Documents on which such representations and warranties are required
to be (or deemed to be) made:

(a)Organization.  The Borrower has been duly organized, and is validly existing
as a corporation, under the laws of its jurisdiction of formation, with all
requisite corporate power and authority to own or lease its properties and
conduct its business as such business is presently conducted, and has all
necessary power, authority and legal right to acquire, own and sell the
Collateral.

-74-

--------------------------------------------------------------------------------

 

(b)Due Qualification.  The Borrower is (i) duly qualified to do business and is
in good standing as a corporation in its jurisdiction of formation, and (ii) has
obtained all necessary qualifications, licenses and approvals, in all
jurisdictions in which the ownership or lease of property or the conduct of its
business requires such qualifications, licenses or approvals, except where the
failure to be so qualified, licensed or approved could not reasonably be
expected to have a Material Adverse Effect.

(c)Power and Authority; Due Authorization; Execution and Delivery.  The Borrower
(i) has all necessary corporate power, authority and legal right to (x) execute
and deliver each Transaction Document to which it is a party, and (y) carry out
the terms of the Transaction Documents to which it is a party, and (ii) has duly
authorized by all necessary corporate action, the execution, delivery and
performance of each Transaction Document to which it is a party and the transfer
and assignment of an ownership and security interest in the Collateral on the
terms and conditions herein provided.  The Collateral Administration Agreement,
the Custodian Agreement, this Agreement and each other Transaction Document to
which the Borrower is a party have been duly executed and delivered by the
Borrower.

(d)Binding Obligation.  Each Transaction Document to which the Borrower is a
party when executed and delivered by the Borrower constitutes a legal, valid and
binding obligation of the Borrower, enforceable against the Borrower in
accordance with its terms, except as such enforceability may be limited by
Insolvency Laws and by general principles of equity (whether considered in a
suit at law or in equity).

(e)No Violation.  The consummation of the transactions contemplated by the
Collateral Administration Agreement, the Custodian Agreement and each
Transaction Document to which it is a party and the fulfillment of the terms
thereof will not (i) conflict with, result in any breach of any of the terms and
provisions of, or constitute (with or without notice or lapse of time or both) a
default under, the Governing Documents of the Borrower or any Contractual
Obligation of the Borrower, (ii) result in the creation or imposition of any
Lien (other than the security interest granted to the Administrative Agent, on
behalf of the Secured Parties, pursuant to this Agreement, and Permitted Liens)
upon any of the Borrower’s properties pursuant to the terms of any such
Contractual Obligation, or (iii) violate any Applicable Law.

(f)Collateral Administration Agreement and Custodian Agreement.  The Collateral
Administration Agreement and the Custodian Agreement each constitute a legal,
valid and binding obligation of the parties thereto, enforceable in accordance
with its terms, except as such enforceability may be limited by Insolvency Laws
and by general principles of equity (whether considered in a suit at law or in
equity).  The Borrower has duly authorized by all necessary corporate action,
the execution, delivery and performance of the Collateral Administration
Agreement and the Custodian Agreement and has all necessary corporate power,
authority and legal right to carry out the terms thereof.

-75-

--------------------------------------------------------------------------------

 

(g)No Proceedings.  (i) As of the Effective Date, there is no litigation,
proceeding or investigation pending or, to the knowledge of the Borrower,
threatened against the Borrower, before any Governmental Authority, and, (ii) as
of any date thereafter, there is no litigation, proceeding or investigation
pending or, to the knowledge of the Borrower, threatened against the Borrower,
before any Governmental Authority (x) asserting the invalidity of the Collateral
Administration Agreement, the Custodian Agreement, or any Transaction Document
to which the Borrower is a party, (y) seeking to prevent the consummation of any
of the transactions contemplated by the Collateral Administration Agreement, the
Custodian Agreement, or any Transaction Document to which the Borrower is a
party or (z) as to which there is a reasonable possibility of an adverse
determination and that, if adversely determined, could reasonably be expected to
have a Material Adverse Effect.

(h)All Consents Required.  All approvals, authorizations, consents, orders,
licenses, filings or other actions of any Person or of any Governmental
Authority (if any) required for the due execution, delivery and performance by
the Borrower of the Collateral Administration Agreement, the Custodian
Agreement, and each Transaction Document to which the Borrower is a party have
been obtained, except (x) such as have been obtained or made and are in full
force and effect, (y) filings and recordings in respect of the Liens created
pursuant to this Agreement or (z) where the failure to obtain such approval,
authorization, consent, order, license, filing or other action could not
reasonably be expected to have a Material Adverse Effect.

(i)[Reserved].

(j)Solvency.  The transactions under the Transaction Documents to which the
Borrower is a party do not and will not render the Borrower not Solvent.

(k)Taxes.

(i)The Borrower has timely filed or caused to be timely filed (taking into
account valid extensions of the time for filing) all material Tax returns
required to be filed by it and has timely paid all material Taxes due, except
Taxes that are being contested in good faith by appropriate proceedings and for
which it has set aside on its books adequate reserves in accordance with GAAP.

(l)Exchange Act Compliance; Regulations T, U and X.  None of the transactions
contemplated herein or in the other Transaction Documents (including the use of
the proceeds from the transfer of the Collateral) will violate or result in a
violation of Section 7 of the Exchange Act, or any regulations issued pursuant
thereto, including Regulations T, U and X of the Board of Governors of the
Federal Reserve System, 12 C.F.R., Chapter II.  The Borrower does not own or
intend to carry or purchase, and no proceeds from the Advances will be used to
carry or purchase, any Margin Stock or to extend “purpose credit” within the
meaning of Regulation U (provided that, so long as no violation of Regulation U
would result therefrom, the Borrower may use proceeds of the Advances (x) to
purchase its common stock in connection with the redemption (or buyback) of its
shares and (y) for any (i) cash consideration paid or payable and (ii) cash paid
on account of fractional shares, in each case of this clause (y), in connection
with the Atlantis Acquisition).

-76-

--------------------------------------------------------------------------------

 

(m)Security Interest.

(i)Subject to the last paragraph of Section 3.1, this Agreement creates a valid
and continuing security interest (as defined in the UCC as in effect from time
to time in the State of New York) in the Collateral in favor of the
Administrative Agent, on behalf of the Secured Parties, which security interest
is validly perfected under Article 9 of the UCC and is prior to all other Liens
other than Permitted Liens, and is enforceable as such against creditors of and
purchasers from the Borrower except as such enforceability may be limited by
Insolvency Laws and by general principles of equity (whether considered in a
suit at law or in equity);

(ii)This Agreement constitutes a security agreement within the meaning of
Section 9‑102(a)(74) of the UCC as in effect from time to time in the State of
New York;

(iii)[Reserved];

(iv)with respect to Collateral that constitutes Deposit Accounts:

(1)the Borrower has taken all steps necessary and required hereunder to Deliver
each such Deposit Account; and

(2)such Deposit Accounts are not in the name of any Person other than the
Borrower, subject to the Lien of the Administrative Agent and other Permitted
Liens.  The Borrower has not instructed the depository bank of any Deposit
Account to comply with the instructions of any Person other than the Borrower
and the Administrative Agent; provided that, until the Administrative Agent
delivers a Notice of Exclusive Control, the Borrower may direct the use of Cash
in such Deposit Accounts in accordance with this Agreement.

(v)with respect to Collateral that constitutes Security Entitlements:

(1)the Borrower has taken all steps necessary and required hereunder to Deliver
each such Securities Account; and

(2)the Securities Accounts are not in the name of any Person other than the
Borrower, subject to the Lien of the Administrative Agent and other Permitted
Liens.  The Borrower has not instructed the Securities Intermediary of any
Securities Account to comply with the entitlement order of any Person other than
the Borrower and the Administrative Agent; provided that, until the
Administrative Agent delivers a Notice of Exclusive Control, the Borrower may
direct the use of Cash in such Securities Accounts in accordance with this
Agreement.

(vi)[Reserved];

(vii)the Borrower owns and has good and marketable title to the Collateral free
and clear of any Lien of any Person (other than Permitted Liens);

-77-

--------------------------------------------------------------------------------

 

(viii)[Reserved];

(ix)the Borrower has taken all necessary steps required hereunder to authorize
the Administrative Agent to file all appropriate financing statements in the
proper filing office in the appropriate jurisdictions under Applicable Law in
order to perfect the security interest in that portion of the Collateral in
which a security interest may be perfected by filing pursuant to Article 9 of
the UCC as in effect in the Borrower’s jurisdiction of organization;

(x)upon the delivery to the Custodian of all Collateral constituting Instruments
and Certificated Securities, the crediting of all Collateral that constitutes
Financial Assets (as defined in the UCC as in effect from time to time in the
State of New York) to a Securities Account subject to a customary account
control agreement in form and substance reasonably acceptable to and in favor of
the Administrative Agent and the filing of the financing statements described in
this Section 4.1(m) in the jurisdiction of organization of the Borrower, such
security interest shall be a valid and first priority (subject to Permitted
Liens) perfected security interest in that portion of the Collateral in which a
security interest may be created under Article 9 of the UCC as in effect from
time to time in the State of New York;

(xi)other than Permitted Liens and the security interest granted to the
Administrative Agent, on behalf of the Secured Parties, pursuant to this
Agreement, (1) the Borrower has not pledged or granted a security interest in
any of the Collateral, (2) the Borrower has not authorized the filing of and is
not aware of any financing statements against the Borrower that include a
description of any collateral included in the Collateral other than any
financing statement that has been terminated and/or fully and validly assigned
to the Administrative Agent on or prior to the date hereof and (3) there are no
judgments or tax lien filings against the Borrower;

(xii)all original executed copies of each underlying promissory note that
constitute or evidence each Loan have been or, subject to the delivery
requirements contained herein, will be, to the extent required to be hereunder,
delivered to the Custodian;

(xiii)none of the underlying promissory notes that constitute or evidence the
Loans has any marks or notations indicating that the Borrower has pledged or
granted a security interest in such promissory notes to any Person other than
the Administrative Agent on behalf of the Secured Parties; and

(xiv)The Borrower has taken all steps necessary and required hereunder to
Deliver Collateral that constitutes a Certificated Security or an Uncertificated
Security.

-78-

--------------------------------------------------------------------------------

 

(n)Reports Accurate.  As of the Effective Date, the Borrower has disclosed to
the Administrative Agent and the Lenders all agreements, instruments and
corporate or other restrictions to which the Borrower is subject, and all other
matters known to it, that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.  All written
information, exhibits, financial statements, documents, books, records or
reports relating to the Borrower furnished or to be furnished by or on behalf of
the Borrower to the Administrative Agent or any Lender by the Borrower in
connection with this Agreement (as modified or supplemented by other information
so furnished), when furnished and taken as a whole (and after giving effect to
all updates, modifications and supplements), are true, complete and correct in
all material respects in light of the circumstances under which they were made;
provided that, with respect to projected or pro forma financial information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time of preparation and
delivery (it being understood that such projected information may vary from
actual results and that such variances may be material).

(o)Location of Offices.  (i) Prior to the Atlantis Acquisition, the Borrower’s
jurisdiction of organization is, and at all times has been, the State of
Delaware and (ii) on and after the Atlantis Acquisition, the Borrower’s
jurisdiction of organization is the State of Maryland.  The Borrower has not
changed its name (whether by amendment of its certificate of formation, by
reorganization or otherwise) or its jurisdiction of organization the four (4)
months preceding the Effective Date, in each case other than any change of name
or other corporate change for which notice has been duly provided pursuant to
Section 5.1(o)(vii).

(p)Legal Name.  As of the Effective Date, the Borrower’s exact legal name is as
set forth on its signature page hereto.

(q)[Reserved].

(r)Beneficial Ownership Certification. As of the Effective Date or, if
applicable, more recent date updated pursuant to Section 5.1(v), the information
included in the Beneficial Ownership Certification delivered as of the Effective
Date, as updated from time to time in accordance with this Agreement, is true
and correct in all material respects.

(s)Investment Company Act.  The Borrower has elected to be regulated as a
“business development company” within the meaning of the 1940 Act and the
Borrower is in compliance in all material respects with all the provisions of
the 1940 Act applicable to it.

(t)ERISA.  The Borrower does not maintain, nor are any employees of the Borrower
permitted to participate in, an “employee pension benefit plan,” as such term is
defined in Section 3(2) of ERISA which is subject to Title IV of ERISA (other
than a Multiemployer Plan, a “Pension Plan”) or a Multiemployer Plan.  No
Reportable Event has occurred and the Borrower is not aware of any fact, event
or circumstance that, either individually or in the aggregate, could reasonably
be expected to constitute or result in a Reportable Event with respect to any
Pension Plan maintained by the Borrower or any ERISA Affiliate that, either
individually or in the aggregate, has had or could reasonably be expected to
have a Material Adverse Effect.

(u)Compliance with Law.  The Borrower is in compliance with all Applicable Law
to which it may be subject, and no item of Collateral contravenes any Applicable
Law, in each case, except for instances of non-compliance or contravention that
could not reasonably be expected to have a Material Adverse Effect.

-79-

--------------------------------------------------------------------------------

 

(v)No Default.  No Default or Event of Default has occurred and is continuing or
would result from the consummation of the transactions contemplated by this
Agreement or any other Transaction Document.

(w)Subsidiaries.  As of the Effective Date, other than as set forth on Schedule
III, the Borrower has no Subsidiaries.

(x)USA Patriot Act.  Neither the Borrower nor any Affiliate of the Borrower is
(i) a person or entity named on an Office of Foreign Asset Control (OFAC) most
current list of “specifically designated material and Blocked Persons”; (ii) a
Person that resides or has a place of business in a country or territory named
on such lists or which is designated as a “Non‑Cooperative Jurisdiction” by the
Financial Action Task Force on Money Laundering, or whose subscription funds are
transferred from or through such a jurisdiction; (iii) a “Foreign Shell Bank”
within the meaning of the USA Patriot Act, i.e., a foreign bank that does not
have a physical presence in any country and that is not affiliated with a bank
that has a physical presence and an acceptable level of regulation and
supervision; or (iv) a person or entity that resides in or is organized under
the laws of a jurisdiction designated by the United States Secretary of the
Treasury under Sections 311 or 312 of the USA Patriot Act as warranting special
measures due to money laundering concerns.

(y)Investment Management Agreement.  No party to the Investment Management
Agreement is in breach of any of its representations, warranties, agreements
and/or covenants thereunder that has a material adverse effect on the Lenders,
except as a result of insufficient funds being available to make any payments on
any Interest Payment Date.

The representations and warranties in Section 4.1(m) shall survive the
termination of this Agreement and such representations and warranties may not be
waived by any party hereto without the consent of the Administrative Agent and
the Required Lenders.

Section 4.2Representations and Warranties of the Borrower Relating to the
Agreement and the Collateral.

The Borrower represents and warrants as follows:

(a)Eligibility of Collateral included in Borrowing Base.  The Borrower has
conducted such due diligence and other review as it considered necessary with
respect to the Loans set forth on the Loan List.  As of the Effective Date and
each date on which a Borrowing Base Certificate is delivered, (i) the Loan List
is an accurate and complete listing of all Loans included in the Borrowing Base
as of such date and the information contained therein with respect to the
identity of such Loans and the amounts owing thereunder is true, correct and
complete in all material respects as of such date, (ii) each such Loan included
in the Borrowing Base is an Eligible Loan, (iii) each Loan included in the
Collateral is free and clear of any Lien of any Person (other than Permitted
Liens) and in compliance with all Applicable Laws and (iv) subject to the last
paragraph of Section 3.1, with respect to each Loan included in the Borrowing
Base, all consents, licenses, approvals or authorizations of or registrations or
declarations of any Governmental Authority or any Person required to be
obtained, effected or given by the Borrower in connection with the transfer of
an ownership interest or security interest in such Collateral to the
Administrative Agent as agent for the benefit of the Secured Parties have been
duly obtained, effected or given and are in full force and effect.

(b)No Fraud.  Each Loan was originated or acquired, as applicable, without any
fraud or material misrepresentation by the Borrower or its Affiliates or, to the
knowledge of the Borrower or its Affiliates, of the related Obligors.

-80-

--------------------------------------------------------------------------------

 

ARTICLE V

GENERAL COVENANTS

Section 5.1Affirmative Covenants of the Borrower.

During the Covenant Compliance Period:

(a)Compliance with Laws.  The Borrower will comply in all material respects with
all Applicable Laws, including those with respect to the Collateral or any part
thereof, except for instances of non-compliance that could not reasonably be
expected to have a Material Adverse Effect.

(b)Preservation of Corporate Existence.  The Borrower will preserve and maintain
its corporate existence, rights, franchises and privileges material to the
conduct of its business in the jurisdiction of its formation; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation, dissolution
or other corporate change expressly permitted under this Agreement (including,
without limitation, pursuant to Section 5.2(d)).

(c)Performance and Compliance.  The Borrower will, at its expense, timely and
fully perform and comply with all provisions, covenants and other promises
required to be observed by it under the Collateral Administration Agreement, the
Custodian Agreement, the Transaction Documents and all other agreements related
to the Collateral except for instances of non-performance or non-compliance that
could not reasonably be expected to have a Material Adverse Effect.

(d)Keeping of Records and Books of Account; Inspection Rights.

(i)The Borrower will keep proper books of record and account in which full, true
and correct entries in accordance with GAAP.  The Borrower will permit
representatives and agents designated by the Administrative Agent to visit and
inspect any of its properties, to examine its corporate, financial and operating
records relating to the Collateral included in the Borrowing Base, and to
discuss its affairs, finances and accounts with its directors and officers
(provided, that (i) representatives and advisers of the Borrower may be present
at any such inspection or discussion and (ii) any third party’s confidential
information subject to a confidentiality agreement with the Borrower that
prohibits the disclosure of such third party’s information to Administrative
Agent may be redacted from the information provided to Administrative Agent
pursuant to this Section 5.1(d)), all at the expense of the Borrower and at such
reasonable times during normal business hours, upon reasonable (and in any event
not less than two (2) Business Days’) advance written notice from Administrative
Agent to such Person; provided, that when an Event of Default exists the
Administrative Agent (or any representative or agent thereof) may do any of the
foregoing at any time and without advance notice (other than discussions with
auditors and other third parties, for which reasonable prior notice shall still
be required); provided, further, that so long as no Event of Default shall have
occurred and be continuing, (x) no more than two (2) such inspections or audits
shall be conducted in any one year and (y) the Borrower shall not be obligated
to reimburse Administrative Agent for more than one (1) inspection or audit in
any calendar year.  For purposes of clarity, any Lender or its designated
representatives having requested to attend in the case of physical inspections
may, at such Lender’s expense, accompany Administrative Agent in the case of
such physical inspections.

-81-

--------------------------------------------------------------------------------

 

(ii)In connection with the foregoing paragraph, the Administrative Agent
(through any of its officers, employees, or agents) shall have the right, at any
time that an Event of Default has occurred and is continuing, to communicate
directly with any and all of the Borrower’s account debtors and Obligors to
verify the existence and terms thereof.  The Borrower shall reimburse
Administrative Agent for any expense incurred in the exercise of the foregoing
provisions.  Audit fees and other charges for the inspections contemplated in
this Section 5.1(d) shall be as follows: (a) a fee of $1,000 per day, per
auditor, plus reasonable and documented out-of-pocket expenses for each field
audit of the Borrower or any other Person performed by personnel employed by
Administrative Agent, and (b) the reasonable and documented out-of-pocket
charges and expenses paid or incurred by Administrative Agent if it elects to
employ the services of one or more third Persons to perform field audits of the
Borrower or to appraise the Collateral included in the Borrowing Base, or any
portion thereof.

(e)Protection of Interest in Collateral.  With respect to the Collateral
originated or acquired by the Borrower, the Borrower will (i) originate or
acquire, as applicable, such Collateral and (ii) at the Borrower’s expense, take
all action necessary to perfect, protect and more fully evidence the Borrower’s
ownership of such Collateral and maintain the first priority (subject to
Permitted Liens) perfected security interest of the Administrative Agent, on
behalf of the Secured Parties, in the Collateral free and clear of any Lien
(other than Permitted Liens), including (a) with respect to the Loans and that
portion of the Collateral in which a security interest may be perfected by
filing and maintaining (at the Borrower’s expense), effective financing
statements against the Obligor in all necessary or appropriate filing offices,
(including any amendments thereto or assignments thereof) and filing
continuation statements, amendments or assignments with respect thereto in such
filing offices, (including any amendments thereto or assignments thereof), (b)
within ten (10) Business Days after the acquisition by the Borrower of any Loan
constituting part of the Collateral, the Borrower shall take such actions as
shall be necessary to effect Delivery of such Loan; provided that such ten (10)
Business Day period may be extended by the Administrative Agent for an
additional period of up to sixty (60) days in the sole discretion of the
Administrative Agent and (c) executing or causing to be executed such other
instruments or notices as may be necessary or appropriate.  Unless released from
the Collateral pursuant to Section 8.2, once any Loan has been Delivered, the
Borrower shall not take or permit any action that would result in such Loan no
longer being Delivered and shall promptly from time to time give, execute,
deliver, file, record, authorize or obtain all such financing statements,
continuation statements, notices, instruments, documents, account control
agreements or any other agreements or consents or other papers as may be
necessary or desirable in the reasonable judgment of the Administrative Agent to
continue the Delivered status of any Collateral.

(f)Deposit of Collections.  The Borrower shall instruct each Obligor or relevant
administrative agent, as applicable, to deliver all payments in respect of the
Eligible Loans included in the Borrowing Base to Deposit Account(s) and/or
Securities Account(s) subject to account control agreements in form and
substance reasonably acceptable to the Administrative Agent.

(g)Maintenance of Properties.  The Borrower will maintain, preserve and protect
all of its properties and equipment necessary in the operation of its business
in good working order and condition (ordinary wear and tear excepted).

-82-

--------------------------------------------------------------------------------

 

(h)Credit Policies.  The Borrower will (i) comply in all material respects with
the Credit Policies in regard to the Collateral, (ii) furnish to the
Administrative Agent and the Lenders prior to its effective date prompt written
notice of any changes in the Credit Policies, and (iii) furnish to the
Administrative Agent and the Lenders after their effective dates copies of all
changes in the Credit Policies.

(i)Events of Default.  Promptly following the Borrower’s knowledge or notice of
the occurrence of any Event of Default or Default, the Borrower will provide the
Administrative Agent with written notice of the occurrence of such Event of
Default or Default of which the Borrower has knowledge or has received
notice.  In addition, such notice will include a written statement of a
Responsible Officer of the Borrower setting forth the details of such event and
the action that the Borrower proposes to take with respect thereto.  The
Administrative Agent will provide each Lender with a copy of any such notice
promptly upon receipt thereof.

(j)Obligations.  The Borrower shall pay its Indebtedness and other material
obligations promptly and in accordance with their terms and pay and discharge
promptly when due all lawful claims for labor, materials and supplies or
otherwise, in each case, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) the Borrower has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP or (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.

(k)Taxes.  The Borrower will timely file or cause to be timely filed (taking
into account valid extensions of the time for filing) all material Tax returns
required to be filed by it and will timely pay all material Taxes due (including
all Taxes due and payable on the income and gain of the Borrower), except Taxes
that are being contested in good faith by appropriate proceedings and for which
it has set aside on its books adequate reserves in accordance with GAAP.

(l)Use of Proceeds.  The Borrower will use the proceeds of the Advances only (i)
for general corporate purposes of the Borrower in the ordinary course of
business, including (w) to acquire Loans, (x) to fund unfunded commitments with
respect to Loans, (y) to purchase its common stock in connection with the
redemption (or buyback) of its shares and (z) for any (i) cash consideration
paid or payable and (ii) cash paid on account of fractional shares, in each case
of this clause (z), in connection with the Atlantis Acquisition, (ii) to
consummate the Atlantis Acquisition, (iii) to repay certain Indebtedness
(including in connection with the Atlantis Acquisition), (iv) to make Restricted
Payments and other distributions to its members in accordance with the terms
hereof or (v) to pay expenses (including expenses payable hereunder) or other
liabilities.

(m)Obligor Notification Forms.  The Administrative Agent may, in its discretion
after the occurrence and during the continuance of an Event of Default, send
notification forms giving each relevant administrative agent or Obligor, as
applicable, notice of the Secured Parties’ interest in the Collateral and the
obligation to make payments as directed by the Administrative Agent.

-83-

--------------------------------------------------------------------------------

 

(n)Sale of Excluded Capital Stock.  If at any time the Borrower shall sell or
otherwise dispose in any manner of any Excluded Capital Stock, the Borrower
shall promptly after the receipt thereof, except as otherwise permitted or
required hereunder (including pursuant to Section 2.3(b)), deposit any cash
proceeds of such Excluded Capital Stock into Deposit Account(s) and/or
Securities Account(s) subject to account control agreements in form and
substance reasonably acceptable to the Administrative Agent.

(o)Notices.  The Borrower will furnish each of the following documents to the
Administrative Agent, which shall forward copies of the same to the Lenders:

(i)[Reserved];

(ii)Auditors’ Management Letters.  Promptly after the receipt thereof, copies of
any significant reports submitted by the Borrower’s independent public
accountants in connection with each annual, interim or special audit or review
of any type of the financial statements or related internal control systems of
the Borrower delivered by such accountants to the management or board of
directors of the Borrower;

(iii)[Reserved];

(iv)ERISA.  Promptly after the Borrower receives notice of any Reportable Event
with respect to any Pension Plan sponsored or maintained by the Borrower (or any
ERISA Affiliate thereof), a copy of such notice;

(v)Proceedings.  As soon as possible and in any event within two (2) Business
Days after an executive officer of the Borrower receives notice or obtains
knowledge thereof or at the request of the Administrative Agent, notice of any
settlement of, material judgment (including a material judgment with respect to
the liability phase of a bifurcated trial) in or commencement of any material
labor controversy, material litigation, material action, material suit or
material proceeding before any court or governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, affecting the
Collateral, the Transaction Documents, the Secured Parties’ interest in the
Collateral, or the Borrower or any of its Affiliates that, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;

(vi)Notice of Certain Events.  Promptly upon becoming aware thereof (and in any
event within two (2) Business Days), notice of (1) any Value Adjustment Event,
(2) any other event or circumstance (excluding matters of a general economic,
financial or political nature to the extent that they could not reasonably be
expected to have a disproportionate effect on the Borrower) that could
reasonably be expected to result in a Material Adverse Effect, or (3) any event
or circumstance whereby any Loan which was included in the latest calculation of
the Availability as an Eligible Loan shall fail to meet one or more of the
criteria (other than criteria waived by the Administrative Agent on or prior to
the related Funding Date in respect of such Loan) listed in the definition of
“Eligible Loan”; and

-84-

--------------------------------------------------------------------------------

 

(vii)Corporate Changes.  As soon as possible and in any event within five (5)
Business Days after the effective date thereof, notice of any change in the
name, jurisdiction of organization, corporate structure, tax characterization or
location of records of the Borrower; provided that the Borrower agrees not to
effect or permit any change referred to in the preceding sentence unless all
filings have been made under the UCC or otherwise that are required in order for
the Administrative Agent to continue at all times following such change to have
a valid, legal and perfected security interest in all the Collateral.

(viii)Collateral Administration Agreement and the Custodian Agreement.  As soon
as possible and in any event within five (5) Business Days after an executive
officer of the Borrower receives notice or obtains knowledge thereof, notice of
(x) any modification, amendment, termination, or assignment of either of the
Collateral Administration Agreement or the Custodian Agreement, (y) any waiver
of any duties or obligations of State Street Bank and Trust Company under either
of the Collateral Administration Agreement or the Custodian Agreement, or (z)
any breach or default by State Street Bank and Trust Company with respect to any
material term of either of the Collateral Administration Agreement or the
Custodian Agreement.

(p)Maintenance of Insurance.  The Borrower will maintain with financially sound
and reputable insurance companies insurance in such amounts (after giving effect
to any self-insurance reasonable and customary for similarly situated Persons
engaged in the same or similar businesses as the Borrower) and against such
risks as are customarily maintained by Persons engaged in the same or similar
business operating in the same or similar locations.

(q)Compliance Reporting.  Concurrent with delivery of the financial statements
delivered pursuant to Section 5.1(s)(i) and Section 5.1(s)(ii), the Borrower
shall deliver a Compliance Certificate to the Administrative Agent, for the
applicable period.

(r)Status of RIC and BDC.  The Borrower shall at all times maintain its status
as a “business development company” under the 1940 Act.  The Borrower has
elected to be treated as a RIC commencing with its taxable year ending December
31, 2015, and will at all times beginning in that taxable year and thereafter
continue to be treated as a RIC.  The Borrower will at all times to, subject to
Section 851(d) of the Code and applicable grace periods, set forth in the Code,
comply with the portfolio diversification requirements set forth in the Code
applicable to RICs, to the extent applicable.

(s)Financial Statements.  The Borrower shall furnish to the Administrative Agent
for distribution to each Lender:

(i)as soon as available, but in any event within one hundred twenty (120) days
after the end of each fiscal year of Borrower, a copy of the audited
consolidated balance sheet of the Borrower and the unaudited consolidated
balance sheet of the Borrower, in each case, as at the end of such year and the
related statements of income and retained earnings and of cash flows for such
year, setting forth in each case in comparative form the figures for the
previous year, and, in the case of financial statements of Borrower, reported on
without a “going concern” or like qualification or exception, or qualification
arising out of the scope of the audit, by an independent certified public
accountants of nationally recognized standing;

-85-

--------------------------------------------------------------------------------

 

(ii)as soon as available, but in any event not later than forty-five (45) days
after the end of each of the first three quarterly periods of each fiscal year
of Borrower, the unaudited consolidated balance sheet of the Borrower as at the
end of such quarter and the related unaudited statements of income and retained
earnings and of cash flows of the Borrower for such quarter and the portion of
the fiscal year through the end of such quarter, setting forth in each case in
comparative form the figures for the previous year, certified by a Responsible
Officer as being fairly stated in all material respects (subject to normal
year-end audit adjustments and the absence of footnotes);

(iii)all such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).

(t)Certificates; Other Information.  The Borrower shall furnish to the
Administrative Agent for distribution to each Lender:

(i)[Reserved];

(ii)once each month on the 20th day of such month (or if such day is not a
Business Day the next succeeding Business Day), a Borrowing Base Certificate
showing a calculation of the Availability, and a calculation of the Borrower’s
Total Interest Coverage Ratio, Asset Coverage Ratio and Available Liquidity, in
each case, to the extent tested pursuant to Section 5.2(n), as at the last day
of the immediately preceding month certified as complete and correct by a
Responsible Officer;

(iii)promptly but no later than five (5) Business Days after any Responsible
Officer of the Borrower shall at any time have knowledge that there is a
Borrowing Base Deficiency, a Borrowing Base Certificate as at the date such
Person has knowledge of such Borrowing Base Deficiency indicating the amount of
the Borrowing Base Deficiency as at the date such Person obtained knowledge of
such deficiency and the amount of the Borrowing Base Deficiency as of the date
not earlier than one (1) Business Day prior to the date the Borrowing Base
Certificate is delivered pursuant to this paragraph; and

(iv)within five (5) Business Days after the same are filed, copies of all
financial statements, filings and reports which the Borrower may make to, or
file with, the Securities and Exchange Commission or any successor or analogous
Governmental Authority;

(v)[Reserved];

(vi)within ninety (90) days after the end of each fiscal year, a static pool
report in the form of Exhibit A-3 shall be provided to Administrative Agent; and

-86-

--------------------------------------------------------------------------------

 

(vii)to the extent not otherwise provided by the Custodian, (a) promptly upon
the written request of the Administrative Agent (and in no event later than five
(5) Business Days after such request), copies of material custody reports
(including, to the extent available, an itemized list of each Loan held in any
custodian account owned by the Borrower) delivered to the Borrower by the
Custodian with respect to any Account with the Custodian owned by the Borrower
and (b) within five (5) Business Days of the receipt thereof, copies of any
other material reports or notices delivered to the Borrower by the Custodian
with respect to any Account with the Custodian owned by the Borrower;

(u)Further Assurances.  The Borrower will execute any and all further documents,
financing statements, agreements and instruments, and take all further action
(including filing UCC and other financing statements, agreements or instruments)
that may be required under applicable law, or that the Administrative Agent may
reasonably request, in order to effectuate the transactions contemplated by the
Transaction Documents and in order to grant, preserve, protect, perfect or more
fully evidence the validity and first priority (subject to Permitted Liens) of
the security interests and Liens created or intended to be created hereby.  Such
security interests and Liens will be created hereunder and the Borrower shall
deliver or cause to be delivered to the Administrative Agent all such
instruments and documents (including legal opinions and lien searches) as it
shall reasonably request to evidence compliance with this Section 5.1(u). The
Borrower agrees to provide such evidence as the Administrative Agent shall
reasonably request as to the perfection and priority status of each such
security interest and Lien.

(v)Know Your Customer Laws.  The Borrower will furnish to the Administrative
Agent promptly, from time to time, information and documentation requested by
Administrative Agent or any Lender for the purpose of compliance with “know your
customer” laws, including the Beneficial Ownership Regulation.

(w)Loan Register.  The Borrower will maintain, or cause to be maintained, with
respect to each Noteless Loan a register (which may be in physical or electronic
form and readily identifiable as the loan asset register) (each, a “Loan
Register”) in which it will record, or cause to be recorded, (v) the principal
amount of such Noteless Loan, (w) the amount of any principal or interest due
and payable from the Obligor thereunder, (x) the amount of any sum in respect of
such Noteless Loan received from the related Obligor, (y) the date of
origination of such Noteless Loan and (z) the maturity date of such Noteless
Loan.  At any time a Noteless Loan is included in the Collateral, the Borrower
shall deliver to the Administrative Agent and the Custodian a copy of the
related Loan Register, together with a certificate of a Responsible Officer of
the Borrower certifying to the accuracy of such Loan Register as of the date of
acquisition of such Noteless Loan by the Borrower.

(x)Other.  The Borrower will furnish to the Administrative Agent promptly, from
time to time, such other information, documents, records or reports reasonably
available to it respecting the Collateral or the condition or operations,
financial or otherwise, of the Borrower as the Administrative Agent or any
Lender may from time to time reasonably request in order to protect the
interests of the Administrative Agent or the other Secured Parties under or as
contemplated by this Agreement.

-87-

--------------------------------------------------------------------------------

 

(y)Public Delivery.  Notwithstanding anything in this Section 5.1 to the
contrary, the Borrower shall be deemed to have satisfied its requirements of
this Section 5.1 if its reports, documents and other information of the type
otherwise so required are publicly available when required to be filed on EDGAR
at the www.sec.gov website or any successor service provided by the SEC;
provided that the Borrower shall give notice of any such filing (other than any
report of the Borrower to the SEC on Form 10-K or Form 10-Q, as applicable, for
any period) to the Administrative Agent.

(z)Certain Post-Closing Obligations.  The Borrower will take each of the actions
described on Schedule I, notwithstanding anything to the contrary contained
herein or in any other Transaction Document with respect to any such action, in
each case, in the form or manner specified thereon, and no later than the dates
specified thereon (or such later dates as may be agreed by the Administrative
Agent in its sole discretion). All representations and warranties contained in
this Agreement and the other Transaction Documents shall be deemed modified (or
waived on a limited basis) to the extent necessary to give effect to the
foregoing (and to permit the taking of the actions described on Schedule I
within the time periods specified thereon), and, to the extent any provision of
this Agreement or any other Transaction Document would be violated or breached
(or any noncompliance with any such provision would result in a Default or Event
of Default hereunder) as a result of any such extended deadline, such provision
shall be deemed modified (or waived on a limited basis) to the extent necessary
to give effect to this Section 5.1(z).

Section 5.2Negative Covenants of the Borrower.

During the Covenant Compliance Period:

(a)Other Business.  The Borrower will not (i) engage in any business if as a
result the general nature of the business of the Borrower would be changed in
any material respect from the general nature of the business engaged in by it as
of the Effective Date, or (ii) form any Subsidiary or make any Investment in any
other Person (other than in connection with the Atlantis Acquisition or
otherwise permitted hereunder (including, without limitation, the Permitted
Investments).

(b)Excluded Capital Stock.  The Borrower will not grant a Lien on or pledge any
Excluded Capital Stock to any Person other than the Administrative Agent.

(c)Security Interests.  Except as otherwise permitted herein, the Borrower will
not sell, pledge, assign or transfer to any other Person, or grant, create,
incur, assume or suffer to exist any Lien (other than the security interest
granted to the Administrative Agent, on behalf of the Secured Parties, pursuant
to this Agreement or Permitted Liens) on any Collateral, whether now existing or
hereafter transferred hereunder, or any interest therein.  The Borrower will
promptly notify the Administrative Agent of the existence of any Lien (other
than the security interest granted to the Administrative Agent, on behalf of the
Secured Parties, pursuant to this Agreement or Permitted Liens) on any
Collateral and the Borrower shall defend the right, title and interest of the
Administrative Agent, as agent for the Secured Parties in, to and under the
Collateral against all claims of third parties (other than Permitted Liens).

-88-

--------------------------------------------------------------------------------

 

(d)Mergers, Acquisitions, Sales, etc.  The Borrower will not be a party to any
merger or consolidation, or purchase or otherwise acquire any of the assets or
any stock of any class of, or any partnership or joint venture interest in, any
other Person, or sell, transfer, convey or lease any of its assets, or sell or
assign with or without recourse any Collateral or any interest therein (other
than (i) purchases or acquisitions of Investments and other assets in the normal
course of the day-to-day business activities of the Borrower and not in
violation of the terms and conditions of this Agreement or any other Transaction
Document, (ii) sales, transfers or other conveyances of assets (other than
Loans) sold or disposed of in the ordinary course of business (including to make
expenditures of cash in the normal course of the day-to-day business activities
of the Borrower), (iii) transfers of assets to a Financing Subsidiary for the
sole purpose of facilitating the transfer of assets from one Financing
Subsidiary (or a Subsidiary that was a Financing Subsidiary immediately prior to
such disposition) to another Financing Subsidiary, directly or indirectly
through the Borrower (such assets, the “Transferred Assets”); provided that,
after giving effect to such transfer, (x) no Default or Event of Default shall
have occurred and be continuing, (y) there exists no Borrowing Base Deficiency
and (z) the Transferred Assets were transferred to the Borrower by the
transferor Financing Subsidiary on the same Business Day that such assets are
transferred by the Borrower to the transferee Financing Subsidiary, (iv) the
Atlantis Acquisition, (v) mergers or consolidations of the Borrower with (or
acquisitions of all or substantially all of the assets of) any other Person so
long as (x) the Borrower is the continuing or surviving entity in such
transaction and (y) at the time thereof and after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing; in each case,
as permitted pursuant to this Agreement, or as otherwise permitted hereunder
(including pursuant to Section 2.14)), (vi) sales, transfers or other
dispositions of (including by way of consolidation or merger) (x) the Equity
Securities of any Subsidiary of the Borrower to any Person and (y) Equity
Securities to any Tax Blocker Subsidiary, in each case, so long as such
transaction results in the Borrower receiving the proceeds of such disposition
and (vii) sales, leases, transfers or other dispositions of equipment or other
property or assets that do not consist of Loans so long as the aggregate amount
of all such sales, leases, transfers and dispositions does not exceed $1,000,000
in any fiscal year.

(e)Restricted Payments.  The Borrower will not declare or make, or agree to pay
or make, directly or indirectly, any Restricted Payment, except that:

(i)the Borrower may declare and pay dividends with respect to the equity
interests of the Borrower (including, for the avoidance of doubt, pursuant to
any distribution reinvestment plan of the Borrower) payable solely in additional
shares of the Borrower’s common stock;

(ii)the Borrower may declare and pay dividends and distributions in either case
in cash or other property in or with respect to any taxable year of the Borrower
(or any calendar year, as relevant) in amounts not to exceed 115% of the amounts
that are required to be distributed to: (i) allow the Borrower to satisfy the
minimum distribution requirements imposed by Section 852(a) of the Code (or any
successor thereto) to maintain its eligibility to be taxed as a RIC for any such
taxable year or any previous taxable year or years, (ii) reduce to zero for any
such taxable year or any taxable year or years its liability for federal income
taxes imposed on (x) its investment company taxable income pursuant to Section
852(b)(1) of the Code (or any successor thereto), and (y) its net capital gain
pursuant to Section 852(b)(3) of the Code (or any successor thereto), and (iii)
reduce to zero its liability for federal excise taxes for any such calendar year
or any previous calendar year or years imposed pursuant to Section 4982 of the
Code (or any successor thereto); and

-89-

--------------------------------------------------------------------------------

 

(iii)during the Revolving Period, the Borrower may declare and pay other
Restricted Payments so long as (i) on the date of such other Restricted Payment
and after giving effect thereto (x) the Advances Outstanding do not exceed 90%
of the Availability and (y) no Default shall have occurred and be continuing or
would result therefrom and (ii) on the date of such other Restricted Payment the
Borrower delivers to the Administrative Agent and each Lender a Borrowing Base
Certificate as at such date demonstrating compliance with subclause (x) after
giving effect to such Restricted Payment.

(f)[Reserved].

(g)ERISA Matters.  Except as would not reasonably be expected to have a Material
Adverse Effect, the Borrower will not (i) knowingly engage or permit any ERISA
Affiliate to engage in any transaction that is a prohibited transaction within
the meaning of Section 406 of ERISA or Section 4975 of the Code with respect to
a Pension Plan for an ERISA Affiliate for which an exemption is not available or
has not previously been obtained from the United States Department of Labor,
(ii) knowingly permit to exist any accumulated funding deficiency, as defined in
Section 302(a) of ERISA and Section 412(a) of the Code, or funding deficiency
with respect to any Pension Plan of an ERISA Affiliate, (iii) fail to make or
knowingly permit any ERISA Affiliate to fail to make, any payments to a
Multiemployer Plan that the Borrower or any ERISA Affiliate may be required to
make under the agreement relating to such Multiemployer Plan or any law
pertaining thereto, (iv) terminate any Pension Plan of an ERISA Affiliate, or
(v) knowingly permit to exist any occurrence of any Reportable Event with
respect to a Pension Plan of an ERISA Affiliate.

(h)Bylaws.  The Borrower will not amend, modify, waive or terminate any
provision of its bylaws in any matter that is materially adverse to the Lenders
or otherwise prohibited under this Agreement without the prior written consent
of the Administrative Agent.

(i)[Reserved].

(j)Extension or Amendment of Collateral Included in the Borrowing Base.  The
Borrower will not, except as otherwise permitted in Section 6.4(a), extend,
amend or otherwise modify the terms of any Loan included in the Borrowing Base.

(k)Fiscal Year.  The Borrower shall not change its fiscal year or method of
accounting (except as permitted under GAAP or required by law or rule or
regulation of any Governmental Authority) without providing the Administrative
Agent with prior written notice (i) providing a detailed explanation of such
changes and (ii) including pro forma financial statements demonstrating the
impact of such change.

(l)Change of Control.  The Borrower shall not enter into any transaction or
agreement which results or, upon consummation, would result, in a Change of
Control.

(m)Changes to Credit Policies.  The Borrower will not agree to or otherwise
permit to occur any change in the Credit Policies that could, individually or in
the aggregate, reasonably be expected to materially adversely affect the
interests of Administrative Agent or any Lender without the prior written
consent of the Administrative Agent; provided that no consent shall be required
from the Administrative Agent in connection with any change mandated by
Applicable Law or a Governmental Authority.

-90-

--------------------------------------------------------------------------------

 

(n)Financial Covenants.

(i)Minimum Interest Coverage Ratio.  As of the end of any fiscal quarter, the
Borrower shall not permit its Total Interest Coverage Ratio to be less than 1.50
to 1.00.

(ii)Asset Coverage Ratio.  As of the end of any fiscal quarter, the Borrower
shall not permit its Asset Coverage Ratio to be less than the lower of 2.00 to
1.00 and the applicable regulatory limit as of such date of determination.

(iii)Available Liquidity. At all times, the Borrower shall not permit its
Available Liquidity to be less than 7.5% of the Facility Amount.

(iv)Net Assets. At all times, the Borrower shall not permit its Net Assets to be
less than the sum of (x) $240,000,000, plus (y) the product of 65% multiplied by
the Net Cash Proceeds received in connection with the issuance of new Equity
Securities (whether common or preferred stock or otherwise) after the Effective
Date.

(o)Investment Management Agreement.

(i)The Borrower shall not (A) permit the Investment Management Agreement to be
modified, amended or terminated, or (B) waive any material duties or obligations
of the Investment Adviser (or any of its permitted assigns) thereunder, in each
case, in a manner that materially adversely affects any Secured Party without
the prior written consent of the Administrative Agent unless such modification
or amendment is not materially less favorable to the Borrower than in good faith
is believed could be obtained on an arm’s length basis from unrelated third
parties.

(ii)The Borrower shall not permit the Investment Management Agreement to be
assigned (except to an Affiliate of the Investment Adviser) and shall not waive
any duties or obligations of the Investment Adviser (or any of its permitted
assigns) thereunder, without giving the Administrative Agent at least 10
Business Days prior written notice.

(p)Eligible Loans.  At any time there are fewer than thirty (30) Eligible Loans
included in the Borrowing Base, the three (3) largest Eligible Loans included in
the Borrowing Base shall not be any combination of the following:  (x) First
Lien Last Out Loans, (y) Second Lien Loans and/or (z) Eligible Loans relating to
Obligors with EBITDA of less than $10,000,000.

-91-

--------------------------------------------------------------------------------

 

(q)Indebtedness. The Borrower will not create, incur, assume or suffer to exist
any Indebtedness, obligation, liability or contingent obligation of any kind
other than:

(i)Indebtedness under the Transaction Documents;

(ii)(A) Unsecured Shorter-Term Indebtedness (including any refinancing or
replacement thereof) assumed by Borrower in connection with the Atlantis
Acquisition in an aggregate principal amount not to exceed $55,000,000 and (B)
other Unsecured Shorter-Term Indebtedness (including any refinancing or
replacement thereof) in an aggregate principal amount not to exceed $5,000,000,
so long as (w) no Default or Event of Default exists at the time of the
incurrence, refinancing or replacement thereof or would result therefrom, (x) on
the date of incurrence, refinancing or replacement thereof, the Borrower is in
pro forma compliance with each of the covenants set forth in Sections 5.2(n)(i)
and (ii) immediately after giving effect to the incurrence, refinancing or
replacement thereof and on the date of such incurrence, refinancing or
replacement the Borrower delivers to the Administrative Agent a certificate of a
Responsible Officer to such effect, (y) prior to and immediately after giving
effect to the incurrence, refinancing or replacement thereof, no Borrowing Base
Deficiency exists, and (z) on the date of incurrence, refinancing or replacement
thereof, the Borrower delivers to the Administrative Agent a Borrowing Base
Certificate as at such date demonstrating compliance with (or a certification
that the Borrower is in compliance with) subclause (y) immediately after giving
effect to such incurrence, refinancing or replacement (for clarity, with respect
to Revolving Loans and Delayed Draw Loans, “incurrence” shall be deemed to take
place only at the time such Loan is entered into or the aggregate commitments
thereunder are increased or extended).

(iii)Unsecured Longer-Term Indebtedness (including any refinancing or
replacement thereof), so long as (x) no Default or Event of Default exists at
the time of the incurrence, refinancing or replacement thereof, (y) on the date
of incurrence, refinancing or replacement thereof, the Borrower is in pro forma
compliance with each of the covenants set forth in Sections 5.2(n)(i) and (ii)
immediately after giving effect to the incurrence, refinancing or replacement
thereof and (z) on the date of such incurrence, refinancing or replacement the
Borrower delivers to the Administrative Agent a certificate of a Responsible
Officer to such effect (for clarity, with respect to Revolving Loans and Delayed
Draw Loans, “incurrence” shall be deemed to take place only at the time such
Loan is entered into or the aggregate commitments thereunder are increased or
extended);

(iv)Indebtedness evidenced by Hedging Agreements incurred for bona fide hedging
purposes and not for speculation;

(v)Guarantees of Indebtedness otherwise permitted hereunder;

(vi)Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations not in connection
with money borrowed, in each case provided in the ordinary course of business,
including those incurred to secure health, safety and environmental obligations
in the ordinary course of business;

-92-

--------------------------------------------------------------------------------

 

(vii)Indebtedness (i) resulting from a bank or other financial institution
honoring a check, draft or similar instrument in the ordinary course of business
or (ii) arising under or in connection with cash management services in the
ordinary course of business;

(viii)Other Permitted Indebtedness;

(ix)repurchase obligations arising in the ordinary course of business with
respect to U.S. Government Securities;

(x)obligations payable or payments of margin or posting of margin collateral to
clearing agencies, brokers, dealers or others in connection with the purchase or
sale of securities or other Investments, credit default swaps or other
derivative transactions, in each case in the ordinary course of business;

(xi)obligations (including Guarantees) in respect of Standard Securitization
Undertakings; and

(xii)other Indebtedness in an aggregate principal amount outstanding not to
exceed $1,000,000 at any time.

(r)Transactions with Affiliates.  The Borrower will not enter into any
transaction of any kind with any Affiliate of the Borrower, whether or not in
the ordinary course of business (other than (i) on fair and reasonable terms,
taken as a whole, not materially less favorable to the Borrower as in good faith
believed to be obtainable by the Borrower at the time in a comparable
arm’s-length transaction with a Person other than an Affiliate, (ii)
transactions described on Schedule IV (as amended, supplemented, restated or
otherwise modified by notice from the Borrower to the Administrative Agent so
long as (x) in the aggregate, payments by the Borrower are not materially
increased, and (y) such amendment, supplement, restatement or other modification
is not materially adverse to the Lenders), (iii) the payment of reasonable fees
to, and indemnities and director’s and officer’s insurance provided for the
benefit of, directors, managers and officers of the Investment Adviser, the
Borrower or any Subsidiary in the ordinary course of business, (iv) issuance by
and sale of the Borrower Equity Interests to its Affiliates, (v) transactions
and documents governing transactions permitted under Sections 2.14, 5.2(d) and
5.2(u), (vi) transactions with one or more Affiliates permitted by an exemptive
order granted by the Securities and Exchange Commission, (vii) the Atlantis
Acquisition and (viii) the Investment Management Agreement); provided that the
foregoing restriction shall not apply to Restricted Payments permitted by
Section 5.2(e).

(t)Restrictive Agreements.  The Borrower will not enter into any agreement,
instrument, deed or lease (other than this Agreement, any other Transaction
Documents or any other document creating Permitted Liens prohibiting further
Liens on the assets encumbered thereby, customary restrictions contained in
leases not subject to a waiver and, for the avoidance of doubt, any such
document, agreement or instrument that imposes customary restrictions on any
Capital Stock) that, directly or indirectly, (i) limits the ability of the
Borrower to create, incur, assume or suffer to exist Liens on property of such
Person to secure the Obligations; provided that this clause (i) shall not
prohibit any negative pledge incurred or provided in favor of any holder of
Indebtedness permitted under Section 5.2(q) solely to the extent that any such
negative pledge relates to the property financed by or the subject of such
Indebtedness; or (ii) requires the grant of a Lien to secure an obligation of
such Person if a Lien is granted to secure another obligation of such Person.

-93-

--------------------------------------------------------------------------------

 

(u)Investments. The Borrower will not make any Investments, except for Permitted
Investments.

(v)Modifications of Indebtedness. The Borrower will not consent to any
modification, supplement or waiver of any of the provisions of any agreement,
instrument or other document evidencing or relating to any Unsecured Longer-Term
Indebtedness or Unsecured Shorter-Term Indebtedness that would result in such
Indebtedness not meeting the requirements of the definition thereof, as
applicable, unless, in the case of Unsecured Longer-Term Indebtedness, such
Indebtedness would have been permitted to be incurred as Unsecured Shorter-Term
Indebtedness at the time of such modification, supplement or waiver and the
Borrower so designates such Indebtedness as “Unsecured Shorter-Term
Indebtedness” (whereupon such Indebtedness shall be deemed to constitute
“Unsecured Shorter-Term Indebtedness” for all purposes of this Agreement).

(w)Payments of Longer-Term Indebtedness. The Borrower will not purchase, redeem,
retire or otherwise acquire for value, or set apart any money for a sinking,
defeasance or other analogous fund for the purchase, redemption, retirement or
other acquisition of or make any voluntary payment or prepayment of the
principal of or interest on, or any other amount owing in respect of any
Unsecured Longer-Term Indebtedness (other than the refinancing of Unsecured
Longer-Term Indebtedness with (i) Indebtedness permitted under Section 5.02(q)
or (ii) with the proceeds of any issuance of Equity Securities), except for, so
long as no Default or Event of Default exists at the time of such payment or
would result therefrom, regularly scheduled payments of interest in respect
thereof required pursuant to the instruments evidencing such Indebtedness and
the payment when due of the types of fees and expenses that are customarily paid
in connection with such Indebtedness (it being understood that: (A) the
conversion features under convertible notes; (B) the triggering and/or
settlement thereof and (C) any cash payment on account of fractional shares made
in respect thereof, shall be permitted) and so long as no Default or Event of
Default shall exist or be continuing, any payment that, if treated as a
Restricted Payment for purposes of Section 5.2(e)(iii), would be permitted to be
made pursuant to the provisions set forth in Section 5.2(e)(iii).

(x)Payments of Unsecured Shorter-Term Indebtedness Assumed in Connection with
the Atlantis Acquisition. The Borrower will not purchase, redeem, retire or
otherwise acquire for value, or set apart any money for a sinking, defeasance or
other analogous fund for the purchase, redemption, retirement or other
acquisition of or make any voluntary payment or prepayment of the principal of
or interest on, or any other amount owing in respect of any Unsecured
Shorter-Term Indebtedness assumed in connection with the Atlantis Acquisition
unless no Default or Event of Default exists at the time of such payment or
would result therefrom.

(y)Collateral Administration Agreement and Custodian Agreement.

(i)The Borrower shall not (A) permit either of the Collateral Administration
Agreement or the Custodian Agreement to be modified, amended, or terminated, or
(B) waive any material duties or obligations of State Street Bank and Trust
Company (or any of its permitted assigns) thereunder, in each case, in a manner
that materially adversely affects any Secured Party without the prior written
consent of the Administrative Agent.

(ii)The Borrower shall not permit either of the Collateral Administration
Agreement or the Custodian Agreement to be assigned (except to an Affiliate of
State Street Bank and Trust Company).

-94-

--------------------------------------------------------------------------------

 

ARTICLE VI

COLLATERAL ADMINISTRATION

Section 6.1[Reserved].

Section 6.2Duties of the Borrower.

(a)The servicing, administering and collection of the Collateral shall be
conducted by the Borrower, Collateral Administrator pursuant to the Collateral
Administration Agreement and the Custodian pursuant to the Custodian Agreement.
The Borrower may, with the prior written consent of the Administrative Agent,
subcontract with any other Person for servicing, administering or collecting the
Collateral; provided that (i) the Borrower shall select any such Person with
reasonable care and shall be solely responsible for the fees and expenses
payable to such Person, (ii) the Borrower shall not be relieved of, and shall
remain liable for, the performance of the duties and obligations of the Borrower
pursuant to the terms hereof without regard to any subcontracting arrangement
and (iii) any such subcontract shall be subject to the provisions hereof.

(b)Duties.  The Borrower shall take or cause to be taken all such actions as may
be necessary or advisable to collect on the Collateral from time to time, all in
accordance with Applicable Law and the Credit Policies.  Without limiting the
foregoing, the duties of the Borrower shall include the following:

(i)preparing and submitting claims to, and acting as post‑billing liaison with,
Obligors on each Loan (for which no administrative or similar agent exists);

(ii)maintaining all necessary records and reports with respect to the Collateral
and providing such reports to the Administrative Agent in respect of the
management and administration of the Collateral (including information relating
to its performance under this Agreement) as may be required hereunder or as the
Administrative Agent may reasonably request;

(iii)maintaining and implementing administrative and operating procedures
(including an ability to recreate management and administration records
evidencing the Collateral in the event of the destruction of the originals
thereof) and keeping and maintaining all documents, books, records and other
information reasonably necessary or advisable for the collection of the
Collateral;

(iv)promptly delivering to the Administrative Agent from time to time, such
information and management and administration records (including information
relating to its performance under this Agreement) as the Administrative Agent
may from time to time reasonably request;

(v)identifying each Loan clearly and unambiguously in its records to reflect
that such Loan is owned by the Borrower and that the Borrower is granting a
security interest therein to the Administrative Agent for the benefit of the
Secured Parties pursuant to this Agreement; and

(vi)preparing such other reports as required pursuant to Section 6.6.

-95-

--------------------------------------------------------------------------------

 

It is acknowledged and agreed that in circumstances in which a Person other than
the Borrower acts as lead agent with respect to any Loan, the Borrower shall
perform its administrative and management duties hereunder only to the extent
that, as a lender under the related loan syndication Underlying Instruments, it
has the right to do so.

(c)In performing its duties, the Borrower shall perform its obligations with
reasonable care and in a manner consistent with the customary and usual
servicing practices that a prudent loan investor or lender would use in
servicing loans like the Loans for its own account.

(d)Notwithstanding anything to the contrary contained herein, the exercise by
the Administrative Agent or the Secured Parties of their rights hereunder, shall
not release the Borrower from any of its duties or responsibilities with respect
to the Collateral.  The Secured Parties and the Administrative Agent shall not
have any obligation or liability with respect to any Collateral, other than to
use reasonable care in the custody and preservation of collateral in such
party’s possession, nor shall any of them be obligated to perform any of the
obligations of the Borrower hereunder.

Section 6.3Authorization of the Borrower.

(a)The Borrower shall take any and all reasonable steps in its name and on its
behalf necessary or desirable in the determination of the Borrower to collect
all amounts due under any and all Collateral, including endorsing its name on
checks and other instruments, executing and delivering any and all instruments
of satisfaction or cancellation, or of partial or full release or discharge, and
all other comparable instruments, with respect to the Collateral and, after the
delinquency of any Collateral and to the extent permitted under and in
compliance with Applicable Law, to commence proceedings with respect to
enforcing payment thereof.  In no event shall the Borrower be entitled to make
any Secured Party a party to any litigation without such party’s express prior
written consent.

(b)After the declaration of the Termination Date, at the direction of the
Administrative Agent, the Borrower shall take such action as the Administrative
Agent may deem necessary or advisable to enforce collection of the Collateral;
provided that the Administrative Agent may, in accordance with Section 5.1(m),
notify any relevant administrative agent or Obligor, as applicable, with respect
to any Collateral of the assignment of such Collateral to the Administrative
Agent, on behalf of the Secured Parties, and direct that payments of all amounts
due or to become due be made directly to the Administrative Agent or any
collection agent, sub‑agent or account designated by the Administrative Agent
and, upon such notification and at the expense of the Borrower, the
Administrative Agent may enforce collection of any such Collateral, and adjust,
settle or compromise the amount or payment thereof.

Section 6.4Collection of Payments; Accounts.

(a)Collection Efforts, Modification of Collateral.  The Borrower will collect or
use its commercially reasonable efforts to cause to be collected, all payments
called for under the terms and provisions of the Loans included in the
Collateral as and when the same become due in accordance with the Credit
Policies.  The Borrower may not waive, modify or otherwise vary any provision of
an item of Collateral (including, but not limited to, any Loan) in any manner
contrary to the Credit Policies without the approval of Administrative Agent in
its sole discretion.

-96-

--------------------------------------------------------------------------------

 

(b)Taxes and other Amounts.  The Borrower will collect all payments with respect
to amounts due for Taxes, assessments and insurance premiums relating to each
Loan to the extent required to be paid to the Borrower for such application
under the Underlying Instrument and remit such amounts to the appropriate
Governmental Authority or insurer as required by the Underlying Instruments.

(c)[Reserved].

(d)[Reserved].

(e)Underlying Instruments. Notwithstanding any term hereof or elsewhere to the
contrary, it is hereby expressly acknowledged that (a) interests in Loans may be
acquired and delivered by the Borrower to the Custodian hereunder from time to
time which are not evidenced by, or accompanied by delivery of, a “security” (as
that term is defined in UCC Section 8-102) or an “instrument” (as that term is
defined in Section 9-102(a)(4a) of the UCC), and may be evidenced solely by
delivery to the Custodian of a facsimile copy of a transfer or assignment
document or instrument relating to such Loan, signed by the Borrower, as
assignor, and the administrative agent (only in the event such administrative
agent is an Affiliate of the Borrower) but not dated and not specifying an
assignee (such document, a “Loan Assignment Agreement”) in favor of the Borrower
as assignee and (b) any such Loan Assignment Agreement (and the registration of
the related Loans on the books and records of the applicable obligor or bank
agent) shall be registered in the name of the Borrower.

Section 6.5Realization Upon Defaulted or Delinquent Loans.

The Borrower will use commercially reasonable efforts consistent with the
Underlying Instruments to exercise available remedies relating to a Loan that is
delinquent in the payment of any amounts due thereunder or with respect to which
the related Obligor defaults in the performance of any of its obligations
thereunder in order to maximize recoveries thereunder.  The Borrower will comply
with the Credit Policies and Applicable Law in exercising such remedies,
including but not limited to acceleration and foreclosure, and employ practices
and procedures including commercially reasonable efforts to enforce all
obligations of Obligors by foreclosing upon and causing the sale of such
Underlying Assets at public or private sale.

Section 6.6Reports.

(a)Funding Notice.  On each Funding Date, the Borrower will provide the
applicable Funding Notice and a Borrowing Base Certificate, each updated as of
such date, to the Administrative Agent.

(b)[Reserved].

-97-

--------------------------------------------------------------------------------

 

(c)Obligor Financial Statements; Other Reports.  The Borrower will deliver to
the Administrative Agent, to the extent received by the Borrower pursuant to the
Underlying Instruments, the complete financial reporting package with respect to
each Obligor and with respect to each Loan for such Obligor (including any
financial statements, management discussion and analysis, executed covenant
compliance certificates and related covenant calculations with respect to such
Obligor and with respect to each Loan for such Obligor) provided to the Borrower
for the periods required by the Underlying Instruments, which delivery shall be
made within five (5) Business Days after receipt by the Borrower as specified in
the Underlying Instruments.  Upon demand by the Administrative Agent or any
Lender, the Borrower will provide such other information reasonably available to
it as the Administrative Agent or such Lender may reasonably request with
respect to any Obligor.

(d)Amendments to Loans.  The Borrower will furnish via electronic communication
pursuant to procedures approved by the Administrative Agent, to the
Administrative Agent, a copy of any material amendment, restatement, supplement,
waiver or other modification to the Underlying Instruments of any Loan (along
with any internal documents prepared by the Borrower and provided to its credit
committee in connection with such amendment, restatement, supplement, waiver or
other modification) within ten (10) Business Days of the effectiveness of such
amendment, restatement, supplement, waiver or other modification.

Notwithstanding any of the foregoing, the Borrower shall not be obligated to
breach any of its duties or responsibilities under any Underlying Instruments to
comply with this Article VI.

ARTICLE VII

[Reserved]

ARTICLE VIII

SECURITY INTEREST

Section 8.1Grant of Security Interest.

(a)This Agreement constitutes a security agreement and the Advances effected
hereby constitute secured loans by the applicable Lenders to the Borrower under
Applicable Law.  As collateral security for the payment in full when due,
whether by lapse of time, acceleration or otherwise, of its Obligations, the
Borrower hereby pledges and grants as of the Effective Date to the
Administrative Agent, as agent for the Secured Parties, a lien and continuing
security interest in all of the Borrower’s right, title and interest in, to and
under (in each case, whether now owned or existing, or hereafter acquired or
arising and wherever the same may be located) all Accounts, Chattel Paper,
Deposit Accounts, Documents, Equipment, Financial Assets, Fixtures, General
Intangibles, Instruments, Inventory, Investment Property, Letter‑of‑Credit
Rights, Securities Accounts and other Supporting Obligations relating to the
foregoing and any and all other property of any type or nature owned by it
(other than the property excluded pursuant to the last paragraph of this Section
8.1(a), the “Collateral”), including but not limited to:

(i)all Loans, Permitted Investments and Equity Securities, all payments thereon
or with respect thereto and all contracts to purchase, commitment letters,
confirmations and due bills relating to any Loans, Permitted Investments or
Equity Securities;

-98-

--------------------------------------------------------------------------------

 

(ii)the Deposit Accounts and Securities Accounts and all monies, Cash and
Financial Assets credited thereto and all income from the investment of funds
therein;

(iii)all Transaction Documents to which the Borrower is a party, the Collateral
Administration Agreement and the Custodian Agreement;

(iv)all rights in Underlying Assets and Underlying Instruments, Insurance
Policies, all Required Loan Documents and related records and assets; and

(v)all accounts, accessions, profits, income benefits, proceeds, substitutions
and replacements, whether voluntary or involuntary, of and to any of the
property of the Borrower described in the preceding clauses;

(vi)all security interests, liens, collateral, property, guaranties, supporting
obligations, insurance and other agreements or arrangements of whatever
character from time to time supporting or securing payment of the assets,
investments and properties described above; and

(vii)all Proceeds of any and all of the foregoing;

Notwithstanding any of the other provisions set forth in this Agreement, this
Agreement shall not constitute a grant of a lien or a security interest in (and
there shall be excluded from the definition of “Collateral”) (A) any Excluded
Amounts, (B) any amounts received by the Borrower from an Obligor following the
sale of the related Loan by the Borrower pursuant to Section 2.14 which the
Borrower is required to pay to the purchaser of such Loan, (C) any contract,
property rights, Capital Stock, obligation, instrument or agreement to which the
Borrower is a party (or to any of its rights or interests thereunder) if the
grant (or perfection) of such security interest would constitute or result in
either (x) the abandonment, invalidation or unenforceability of any right, title
or interest of the Borrower therein, or (y) in a breach or termination pursuant
to the terms of, or a default under, any such contract, property rights, Capital
Stock, obligation, instrument or agreement (other than to the extent that any
such term is rendered ineffective by Section 9-406, 9-407, 9-408 or 9-409 of the
UCC as in effect in the relevant jurisdiction), (D) any Excluded Assets, (E) any
property that, were it “Collateral” hereunder, would be subject to release
pursuant to Section 8.2 or (F) any property to the extent that such grant of a
security interest is prohibited by any Applicable Law or requires a consent not
obtained of any Governmental Authority pursuant to such Applicable Law, provided
that (x) immediately at such time as the prohibition shall no longer be
applicable, such security interest shall attached immediately to such assets and
(y) the Collateral includes any Proceeds of any such assets.  The powers
conferred on the Administrative Agent and the other Secured Parties hereunder
are solely to protect the Administrative Agent’s and the other Secured Parties’
interests in the Collateral and shall not impose any duty upon the
Administrative Agent or any Secured Party to exercise any such powers.  Each of
the Administrative Agent and each Secured Party shall be accountable only for
amounts that it actually receives as a result of the exercise of such powers,
and neither they nor any of their officers, directors, employees or agents shall
be responsible to the Borrower for any act or failure to act hereunder, except
for its own gross negligence, bad faith, fraud or willful misconduct as
determined by a court of competent

-99-

--------------------------------------------------------------------------------

 

jurisdiction by final non-appealable judgment.  If the Borrower fails to perform
or comply with any of its agreements contained herein, the Administrative Agent,
at its option, but without any obligation to do so, may itself perform or
comply, or otherwise cause performance or compliance, with such agreement.  The
expenses of the Administrative Agent incurred in connection with such
performance or compliance, together with interest thereon at the rate per annum
applicable to Advances, shall be payable by the Borrower to the Administrative
Agent on demand and shall constitute Obligations secured hereby.

(b)The grant of a security interest under this Section 8.1 does not constitute
and is not intended to result in a creation or an assumption by the
Administrative Agent or any of the other Secured Parties of any obligation of
the Borrower or any other Person in connection with any or all of the Collateral
or under any agreement or instrument relating thereto.  Anything herein to the
contrary notwithstanding, (i) the Borrower shall remain liable under any
applicable Collateral to the extent set forth therein to perform all of its
duties and obligations thereunder to the same extent as if this Agreement had
not been executed, (ii) the exercise by the Administrative Agent, as agent for
the Secured Parties, of any of its rights in the Collateral shall not release
the Borrower from any of its duties or obligations under any applicable
Collateral, and (iii) none of the Administrative Agent or any other Secured
Party shall have any obligations or liability under the Collateral by reason of
this Agreement, nor shall the Administrative Agent or any other Secured Party be
obligated to perform any of the obligations or duties of the Borrower thereunder
or to take any action to collect or enforce any claim for payment assigned
hereunder.

Section 8.2Release of Lien on Collateral.

At the same time as (i) any Collateral that is subject to a sale, transfer,
pledge or other disposition permitted hereunder or to which the Required Lenders
have consented (including, without limitation, any Loan has been the subject of
a Discretionary Sale and any Collateral has been posted as margin to secure any
Hedging Agreement) or (ii) this Agreement terminates in accordance with Section
12.6, the Administrative Agent, as agent for the Secured Parties will promptly
(and in any event within two (2) Business Days of such request), to the extent
requested by the Borrower, release its interest in such Collateral; provided
that, such Collateral shall be automatically released from the Lien of this
Agreement and the other Transaction Documents, without any action of the
Administrative Agent or any Secured Party to the extent such sale, pledge,
transfer or other disposition (i) occurs in the ordinary course of the
Borrower’s business and (ii) is not prohibited under this Agreement.  In
connection with any sale, pledge, transfer or other disposition of such
Collateral, the Administrative Agent will promptly (and in any event within two
(2) Business Days of any request), at the sole expense of the Borrower, (i)
execute and deliver to the Borrower any assignments, bills of sale, termination
statements and any other releases and instruments (in recordable form if
appropriate), (ii) deliver any portion of the Collateral in its possession and
(iii) otherwise take such actions, and cause or permit the Custodian to take
such actions, in each case as the Borrower may reasonably request in order to
evidence and/or effect the release and transfer of such Collateral; provided
that, the Administrative Agent, as agent for the Secured Parties, will make no
representation or warranty, express or implied, with respect to any such
Collateral in connection with such sale, pledge, transfer or other
disposition.  Nothing in this section shall diminish the Borrower’s obligations
pursuant to Section 6.5 with respect to the Proceeds of any such sale.

-100-

--------------------------------------------------------------------------------

 

Section 8.3Remedies.

Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent and Secured Parties shall have, with respect to the
Collateral granted pursuant to Section 8.1, and in addition to all other rights
and remedies available to the Administrative Agent and Secured Parties under
this Agreement or other Applicable Law, all rights and remedies set forth in
Section 9.2.

Section 8.4Waiver of Certain Laws.

Borrower agrees, to the full extent that it may lawfully so agree, that neither
it nor anyone claiming through or under it will set up, claim or seek to take
advantage of any appraisement, valuation, stay, extension or redemption law now
or hereafter in force in any locality where any Collateral may be situated in
order to prevent, hinder or delay the enforcement or foreclosure of this
Agreement, or the absolute sale of any of the Collateral or any part thereof, or
the final and absolute putting into possession thereof, immediately after such
sale, of the purchasers thereof, and Borrower, for itself and all who may at any
time claim through or under it, hereby waives, to the full extent that it may be
lawful so to do, the benefit of all such laws, and any and all right to have any
of the properties or assets constituting the Collateral marshaled upon any such
sale, and agrees that the Administrative Agent or any court having jurisdiction
to foreclose the security interests granted in this Agreement may sell the
Collateral as an entirety or in such parcels as the Administrative Agent or such
court may determine.

Section 8.5Power of Attorney.

Borrower hereby irrevocably appoints the Administrative Agent its true and
lawful attorney (with full power of substitution) in its name, place and stead
and at the Borrower’s expense, in connection with the enforcement of the rights
and remedies provided for (and subject to the terms and conditions set forth) in
this Agreement during the continuance of an Event of Default, including the
following powers:  (a) to give any necessary receipts or acquittance for amounts
collected or received hereunder, (b) to make all necessary transfers of the
Collateral in connection with any such sale or other disposition made pursuant
hereto, (c) to execute and deliver for value all necessary or appropriate bills
of sale, assignments and other instruments in connection with any such sale or
other disposition, the Borrower hereby ratifying and confirming all that such
attorney (or any substitute) shall lawfully do hereunder and pursuant hereto,
and (d) to sign any agreements, orders or other documents in connection with or
pursuant to any Transaction Document, the Collateral Administration Agreement or
the Custodian Agreement.  Nevertheless, if so requested by the Administrative
Agent, the Borrower shall ratify and confirm any such sale or other disposition
by executing and delivering to the Administrative Agent or such purchaser all
proper bills of sale, assignments, releases and other instruments as may be
designated in any such request.

-101-

--------------------------------------------------------------------------------

 

ARTICLE IX

EVENTS OF DEFAULT

Section 9.1Events of Default.

The following events shall be events of default (“Events of Default”) hereunder:

(a)any failure by the Borrower to pay (x) any principal when due or (y) all
Obligations on the Termination Date; or

(b)any failure by the Borrower to pay all accrued and unpaid Interest and
Non-Usage Fees on any Interest Payment Date when due and payable and the same
continues unremedied for a period of five (5) Business Days; provided that if
such failure is a result of a failure by the Administrative Agent to determine
and/or provide a calculation of the applicable Interest pursuant to Section 2.4,
then there shall be no Default or Event of Default hereunder, unless such
failure shall continue unremedied for a period of seven (7) Business Days after
the Borrower receives written notice of the determination or calculation of the
applicable Interest; or

(c)the Borrower fails to make any payments not addressed by Section 9.1(a) and
(b) when due under the Transaction Documents and the same continues unremedied
for a period of thirty (30) days after the earlier to occur of (i) the date on
which written notice of such failure shall have been given to the Borrower by
the Administrative Agent and (ii) the date on which the Borrower acquires
knowledge thereof; or

(d)the failure on the part of the Borrower to observe or perform the covenants
set forth in (i) Sections 5.1(b)(with respect to Borrower’s existence), 5.1(i),
5.1(o)(vi) or 5.2 (including, without limitation, Section 5.2(n) (Financial
Covenants)) and (ii) Sections 5.1(c), 5.1(d), 5.1(e), 5.1(f), 5.1(h),
5.1(o)(i)-(v), 5.1(o)(vii) and 5.1(v), and such failure in the case of this
clause (ii) shall continue unremedied for a period of five (5) or more Business
Days after the earlier to occur of (i) the date on which written notice of such
failure shall have been given to the Borrower by the Administrative Agent and
(ii) the date on which the Borrower acquires knowledge thereof; or

(e)any failure on the part of the Borrower duly to observe or perform in any
material respect any other covenants or agreements of the Borrower (other than
those specifically addressed by a separate Event of Default), as applicable, set
forth in this Agreement or the other Transaction Documents to which the Borrower
is a party and the same continues unremedied for a period of thirty (30) days
(if such failure can be remedied in the Administrative Agent’s reasonable
judgment) after the earlier to occur of (i) the date on which written notice of
such failure requiring the same to be remedied shall have been given to the
Borrower by the Administrative Agent and (ii) the date on which the Borrower
acquires knowledge thereof; or

(f)the occurrence of an Insolvency Event relating to the Borrower; or

(g)the occurrence of a Change of Control with respect to the Borrower or the
Borrower shall merge into any other Person (with such other Person surviving),
or

-102-

--------------------------------------------------------------------------------

 

(h)the rendering of one or more final judgments, decrees or orders by a court or
arbitrator of competent jurisdiction against the Borrower for the payment of
money in excess individually or in the aggregate of $2,000,000 which remains
undischarged, unvacated, unbonded and unstayed for a period of 30 consecutive
days, or any action shall be legally taken by a judgment creditor to attach or
levy upon any Property of the Borrower to enforce any such judgment; or

(i)the Borrower shall assign or attempt to assign any of its rights, obligations
or duties under this Agreement without the prior written consent of the
Administrative Agent (such consent to be provided) in the sole and absolute
discretion of the Administrative Agent; or

(j)any failure by the Borrower or the Custodian to provide to the Administrative
Agent any reporting required pursuant to the terms of Section 5.1(t)(vii) (or in
such other form and substance reasonably satisfactory to the Administrative
Agent) and such failure shall continue unremedied for a period of five (5) or
more Business Days after the earlier to occur of (i) the date on which the
Borrower acquires knowledge thereof and (ii) the date on which the Borrower
receives written notice of such failure from the Administrative Agent; or

(k)the occurrence of any Key Person Event; or

(l)breach or default by State Street Bank and Trust Company with respect to its
obligations under either of the Collateral Administration Agreement or the
Custodian Agreement that has a material adverse effect on the Lenders and the
same continues unremedied for a period of thirty (30) days (or such later date
as agreed by the Administrative Agent) after the earlier to occur of (i) the
date on which written notice of such failure shall have been given to the
Borrower by the Administrative Agent and (ii) the date on which the Borrower
acquires knowledge thereof; provided that any Default or Event of Default under
this clause (l) may be remedied by replacing State Street Bank and Trust Company
in its capacities as Collateral Administrator and Custodian, as applicable,
within such 30-day period (or such longer period as agreed by the Administrative
Agent) with another Person reasonably satisfactory to the Administrative Agent;
or

(m)any Transaction Document, or any material portion of a Lien granted
thereunder, shall (except in accordance with its terms), in whole or in part,
terminate, cease to be effective or cease to be the legally valid, binding and
enforceable obligation of any party thereto; provided that if such failure is as
a result of any action of the Administrative Agent, then there shall be no
Default or Event of Default hereunder unless such failure shall continue
unremedied for a period of ten (10) consecutive Business Days after the earlier
to occur of (i) the date on which the Borrower acquires knowledge thereof and
(ii) the date on which the Borrower receives written notice of such default
thereof from the Administrative Agent; or

(n)except upon the expiration in accordance with its terms, the Borrower shall,
directly or indirectly, contest in any manner the effectiveness, validity,
binding nature or enforceability of the Collateral Administration Agreement, the
Custodian Agreement, any Transaction Document or any lien or security interest
thereunder; or

-103-

--------------------------------------------------------------------------------

 

(o)(i) failure of the Borrower to pay when due any principal of, interest on or
any regularly scheduled payments of fees to the administrative agent and/or
lenders in respect of one or more items of Indebtedness for borrowed money with
an aggregate principal amount of $2,000,000 or more, in each case, beyond any
applicable grace or cure period, if any, provided therefor; or (ii) breach or
default by the Borrower with respect to any other material term of (1) one or
more items of Indebtedness in the individual or aggregate principal amounts
referred to in clause (i) above, or (2) any loan agreement, mortgage, indenture
or other agreement relating to such item(s) of Indebtedness, in each case beyond
any applicable grace or cure period, if any, provided therefor, if the effect of
such breach or default is to cause such Indebtedness to become or be declared
due and payable (or subject to a compulsory repurchase or redeemable) prior to
its stated maturity or the stated maturity of any underlying obligation, as the
case may be; provided that this clause (o) shall not apply to convertible debt
that becomes due as a result of a conversion or redemption event, other than to
the extent it becomes due or is paid in cash (other than interest, expenses or
fractional shares, which may be paid in cash in accordance with conversion
provisions of such convertible Indebtedness); or

(p)any security interest securing any obligation under any Transaction Document
shall, in whole or in part, cease to be a first priority perfected security
interest (subject only to the Permitted Liens) except as otherwise expressly
permitted to be released in accordance with the applicable Transaction Document;
provided that if such failure is as a result of any action of the Administrative
Agent, then there shall be no Default or Event of Default hereunder unless such
failure shall continue unremedied for a period of ten (10) consecutive Business
Days after the earlier to occur of (i) the date on which the Borrower acquires
knowledge thereof and (ii) the date on which the Borrower receives written
notice of such default thereof from the Administrative Agent; or

(q)any Borrowing Base Deficiency exists and the same continues unremedied for a
period of three (3) Business Days after the date on which such Borrowing Base
Deficiency is discovered as a result of the calculation of the Availability and
delivery of a Borrowing Base Certificate pursuant to the terms hereof; provided
that it shall not be an Event of Default hereunder if the Borrower shall present
the Administrative Agent with a reasonably feasible plan acceptable to the
Administrative Agent and the Required Lenders in their sole discretion to enable
such Borrowing Base Deficiency to be cured within 30 Business Days (which
30-Business Day period shall (A) include the three (3) Business Days permitted
for delivery of such plan and (B) be subject to extension beyond 30 Business
Days with the consent of the Administrative Agent and the Required Lenders in
their sole discretion), so long as such Borrowing Base Deficiency is cured
within such 30-Business Day period (or any extended period consented to by the
Administrative Agent and the Required Lenders in their sole discretion); or

(r)the Borrower shall become required to register as an “investment company”
within the meaning of the 1940 Act and the Borrower shall fail to be so
registered; or

(s)the IRS or any other Governmental Authority shall file notice of a lien
pursuant to Section 6323 of the Code with regard to any assets of the Borrower,
or the Pension Benefit Guaranty Corporation shall file notice of a lien pursuant
to Section 4068 of ERISA with regard to any assets of the Borrower and such lien
shall not have been released within five (5) Business Days, unless in each case,
a reserve has been established therefor in accordance with GAAP and such lien is
being diligently contested in good faith by the Borrower (except to the extent
that the amount secure by such lien exceeds $1,000,000); or

-104-

--------------------------------------------------------------------------------

 

(t)any representation, warranty or certification made by the Borrower in any
Transaction Document or in any certificate delivered pursuant to any Transaction
Document shall prove to have been incorrect in any material respect when made or
deemed made (except for such representations and warranties as are qualified by
materiality, a Material Adverse Effect or any similar qualifier, which
representations and warranties shall have been incorrect in any respect) and the
same continues unremedied for a period of ten (10) days (if such failure can be
remedied in the Administrative Agent’s reasonable judgment) after the earlier to
occur of (i) the date on which written notice of such failure requiring the same
to be remedied shall have been given to the Borrower by the Administrative Agent
and (ii) the date on which the Borrower acquires knowledge thereof; or

(u)Crescent Capital Group LP shall fail to maintain assets under management of
$1,000,000,000; or

(v)the occurrence of a Material Adverse Effect with respect to the Borrower; or

(w)the Borrower agrees to or otherwise permits to occur any change in the Credit
Policies that could, individually or in the aggregate, reasonably be expected to
adversely affect the interests of Administrative Agent or any Lender without the
prior written consent of the Administrative Agent; provided that no consent
shall be required from the Administrative Agent in connection with any change
mandated by Applicable Law or a Governmental Authority; or

(x)the Borrower shall cease to be managed by the Investment Advisor or the
Investment Management Agreement shall terminate.

Section 9.2Remedies.

(a)Upon the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, or, at the direction of the Required Lenders shall, by
notice to the Borrower (it being agreed that the failure to give such notice
shall not impair the rights of the Administrative Agent or the Lenders
hereunder), declare (i) the Termination Date to have occurred and the Notes and
all other Obligations to be immediately due and payable in full (without
presentment, demand, protest or notice of any kind all of which are hereby
waived by the Borrower) or (ii) the Revolving Period End Date to have occurred;
provided that in the case of any event involving the Borrower described in
Section 9.1(g), the Notes and all other Obligations shall be immediately due and
payable in full (without presentment, demand, notice of any kind, all of which
are hereby expressly, waived by the Borrower) and the Termination Date shall be
deemed to have occurred automatically upon the occurrence of any such
event.  The Administrative Agent shall forward a copy of any notice delivered to
the Borrower pursuant to this Section 9.2(a) to the Lenders.

-105-

--------------------------------------------------------------------------------

 

(b)On and after the declaration or occurrence of the Termination Date, the
Administrative Agent, for the benefit of the Secured Parties, shall have, in
addition to all other rights and remedies under this Agreement or otherwise, all
other rights and remedies provided under the UCC of each applicable jurisdiction
and other Applicable Laws, which rights shall be cumulative.  The Borrower
hereby agrees that it will, at the Borrower’s expense and at the direction of
the Administrative Agent, forthwith, (i) assemble all or any part of the Loans
as directed by the Administrative Agent and make the same available to the
Administrative Agent at a place reasonably convenient to both the Administrative
Agent and the Borrower to be designated by the Administrative Agent and (ii)
without notice except as specified below, sell the Loans or any part thereof
upon such terms, in such lots, to such buyers, and according to such other
instructions as the Administrative Agent may deem commercially reasonable;
provided that, notwithstanding anything to the contrary set forth herein, the
Administrative Agent will not cause or direct the sale of any Loans or other
Collateral on and after the declaration or occurrence of the Termination Date
unless either (i) the Administrative Agent determines that the anticipated
proceeds of a sale or liquidation of all or any portion of the Collateral (after
deducting the reasonable expenses of such sale or liquidation) would be
sufficient to discharge in full the Obligations (other than Unasserted
Contingent Obligations) (or in the case of a sale of less than all of the
Collateral, an amount sufficient to discharge the amount of the Obligations
attributable to such portion of the Collateral); or (ii) the Required Lenders
direct such sale and liquidation.  The Borrower agrees that, to the extent
notice of sale shall be required by law, ten (10) days’ notice to the Borrower
of any sale hereunder shall constitute reasonable notification.  All cash
Proceeds received by the Administrative Agent in respect of any sale of,
collection from, or other realization upon, all or any part of the Loans (after
payment of any amounts incurred in connection with such sale) shall be applied
to repay the Obligations pursuant to Section 2.8.  The occurrence of a
Termination Date as defined in clauses (a) through (c), inclusive, of the
definition of “Termination Date” shall constitute a Termination Date for the
purposes of this Section 9.2.

ARTICLE X

INDEMNIFICATION

Section 10.1Indemnities by the Borrower.

(a)Without limiting any other rights that any such Person may have hereunder or
under Applicable Law, the Borrower hereby agrees to indemnify the Administrative
Agent, the Secured Parties, the Lenders and each of their respective assigns and
directors, officers, employees, agents and advisors (collectively, the
“Indemnified Parties”), forthwith on demand, from and against any and all
damages, losses, claims, liabilities and related costs and expenses, which, in
the case of legal expenses, shall be limited to the reasonable and documented
out-of-pocket expenses of one primary legal counsel to all indemnified persons
(and, to the extent necessary, one local counsel in each relevant material
jurisdiction, but no other advisors without the Borrower’s prior consent)
awarded against or incurred by such Indemnified Party and other non‑monetary
damages of any such Indemnified Party or any of them arising out of or as a
result of this Agreement, the Advances made hereunder or having an interest in
the Collateral or in respect of any Loan included in the Collateral (all of the
foregoing being collectively referred to as the “Indemnified Amounts”,
excluding, however, any Indemnified Amounts to the extent found by a final,
non-appealable judgment of a court of competent jurisdiction (i) to arise or
result from (A)

-106-

--------------------------------------------------------------------------------

 

the willful misconduct, bad faith, fraud or gross negligence of such Indemnified
Party as determined by a court of competent jurisdiction by final non-appealable
judgment or (B) a breach in bad faith of the funding obligation of such
Indemnified Party or any of such Indemnified Party’s Affiliates or (ii) not to
result from an act or omission by the Borrower or any of its Affiliates and to
have been brought by an Indemnified Party against any other Indemnified Party
(other than any claims against an Indemnified Party in its capacity or in
fulfilling its role as an arranger or agent or any similar role hereunder).  If
the Borrower has made any indemnity payment pursuant to this Section 10.1 and
Section 10.3 and such payment fully indemnified the recipient thereof and the
recipient thereafter collects any payments from others in respect of such
Indemnified Amounts then, the recipient shall repay to the Borrower an amount
equal to the amount it has collected from others in respect of such Indemnified
Amounts.

(b)Any amounts subject to the indemnification provisions of this Section 10.1
that has been invoiced at least two (2) Business Days prior to such Interest
Payment Date shall be paid by the Borrower to the Indemnified Party on the
Interest Payment Date following such Person’s demand therefor, accompanied by a
reasonably detailed description in writing of the related damage, loss, claim,
liability and related costs and expenses.

(c)If for any reason the indemnification provided above in this Section 10.1 is
unavailable to the Indemnified Party or is insufficient to hold an Indemnified
Party harmless, then the Borrower shall contribute to the amount paid or payable
by such Indemnified Party as a result of such loss, claim, damage or liability
in such proportion as is appropriate to reflect not only the relative benefits
received by such Indemnified Party on the one hand and the Borrower on the other
hand but also the relative fault of such Indemnified Party as well as any other
relevant equitable considerations; provided that the Borrower shall not be
required to contribute in respect of any Indemnified Amounts excluded in Section
10.1(a).

(d)The Borrower shall not be liable to any Indemnified Party for any special,
indirect, consequential or punitive damages in connection with this Agreement or
any other Transaction Document asserted by an Indemnified Party against the
Borrower, provided that the foregoing limitation shall not otherwise be deemed
to impair or affect the Borrower’s obligations under this Section 10.1 to
indemnify such Indemnified Party with respect to any such Indemnified Amounts
asserted against such Indemnified Party. The obligations of the Borrower under
this Section 10.1 shall survive the resignation or removal of the Administrative
Agent and the termination of this Agreement.

Section 10.2After‑Tax Basis.

Section 10.1 shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

-107-

--------------------------------------------------------------------------------

 

ARTICLE XI

THE ADMINISTRATIVE AGENT

Section 11.1Appointment.

Each Secured Party hereby appoints and authorizes the Administrative Agent as
its agent and bailee for purposes of perfection pursuant to the applicable UCC
and hereby further authorizes the Administrative Agent to appoint additional
agents and bailees to act on its behalf and for the benefit of each of the
Secured Parties.  Each Secured Party further authorizes the Administrative Agent
to take such action as agent on its behalf and to exercise such powers under
this Agreement and the other Transaction Documents as are delegated to the
Administrative Agent by the terms hereof and thereof, together with such powers
as are reasonably incidental thereto.  In furtherance, and without limiting the
generality, of the foregoing, each Secured Party hereby appoints the
Administrative Agent as its agent to execute and deliver all further instruments
and documents, and take all further action that the Administrative Agent may
deem necessary or appropriate or that a Secured Party may reasonably request in
order to perfect, protect or more fully evidence the security interests granted
by the Borrower hereunder, or to enable any of them to exercise or enforce any
of their respective rights hereunder, including the execution by the
Administrative Agent as secured party/assignee of such financing or continuation
statements, or amendments thereto or assignments thereof, relative to all or any
of the Collateral now existing or hereafter arising, and such other instruments
or notices, as may be necessary or appropriate for the purposes stated
hereinabove.  The Lenders may direct the Administrative Agent to take any such
incidental action hereunder.  With respect to other actions which are incidental
to the actions specifically delegated to the Administrative Agent hereunder, the
Administrative Agent shall not be required to take any such incidental action
hereunder, but shall be required to act or to refrain from acting (and shall be
fully protected in acting or refraining from acting) upon the direction of the
Lenders; provided that the Administrative Agent shall not be required to take
any action hereunder if the taking of such action, in the reasonable
determination of the Administrative Agent, shall be in violation of any
Applicable Law or contrary to any provision of this Agreement or shall expose
the Administrative Agent to liability hereunder or otherwise.  In the event the
Administrative Agent requests the consent of a Lender pursuant to the foregoing
provisions and the Administrative Agent does not receive a consent (either
positive or negative) from such Person within ten (10) Business Days of such
Person’s receipt of such request, then such Lender shall be deemed to have
declined to consent to the relevant action.

The Administrative Agent shall also act as the “collateral agent” under the
Transaction Documents, and each of the Lenders hereby irrevocably appoints and
authorizes the Administrative Agent to act as the agent of such Lender for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by the Borrower to secure any of the Obligations, together with such
powers and discretion as are reasonably incidental thereto.  In this connection,
the Administrative Agent, as “collateral agent” and any co-agents, sub-agents
and attorneys-in-fact appointed by the Administrative Agent pursuant to this
Article XI for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Transaction Documents, or for exercising
any rights and remedies thereunder at the direction of the Administrative Agent,
shall be entitled to the benefits of all provisions of this Article XI and
Articles X and XII (as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Transaction Documents) as if set forth in
full herein with respect thereto.

-108-

--------------------------------------------------------------------------------

 

Section 11.2Standard of Care; Exculpatory Provisions.

(a)The Administrative Agent shall exercise such rights and powers vested in it
by this Agreement and the other Transaction Documents, and use the same degree
of care and skill in their exercise as a prudent person would exercise or use
under the circumstances in the conduct of such person’s own affairs.

(b)The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Transaction
Documents.  Without limiting the generality of the foregoing, the Administrative
Agent:

(i)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(ii)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Transaction Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Transaction Documents), provided
that the Administrative Agent shall not be required to take any action that, in
its opinion or the opinion of its counsel, may expose the Administrative Agent
to liability or that is contrary to any Transaction Document or Applicable Law;
and

(iii)shall not, except as expressly set forth herein and in the other
Transaction Documents, have any duty to disclose, and shall not be liable for
the failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

(c)The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary) or (ii) in
the absence of its own gross negligence, bad faith, fraud or willful misconduct
as determined by a court of competent jurisdiction by final non-appealable
judgment.  The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the
Administrative Agent by the Borrower or a Lender.

(d)The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Transaction Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other
Transaction Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Article III or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.

-109-

--------------------------------------------------------------------------------

 

Section 11.3Administrative Agent’s Reliance, Etc.

Neither the Administrative Agent nor any of its Related Parties shall be liable
for any action taken or omitted to be taken by it or them as Administrative
Agent under or in connection with this Agreement or any of the other Transaction
Documents, except for its or their own gross negligence, bad faith, fraud or
willful misconduct as determined by a court of competent jurisdiction by final
non-appealable judgment.  Without limiting the foregoing, the Administrative
Agent:  (i) may consult with legal counsel (including counsel for the Borrower),
independent public accountants and other experts selected by it and shall not be
liable for any action taken or omitted to be taken in good faith by it in
accordance with the advice of such counsel, accountants or experts; (ii) makes
no warranty or representation and shall not be responsible for any statements,
warranties or representations made by any other Person in or in connection with
this Agreement; (iii) shall not have any duty to ascertain or to inquire as to
the performance or observance of any of the terms, covenants or conditions of
this Agreement or any of the other Transaction Documents on the part of the
Borrower or to inspect the property (including the books and records) of the
Borrower; (iv) shall not be responsible for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any of the other Transaction Documents or any other instrument or document
furnished pursuant hereto or thereto; (v) may rely upon and shall incur no
liability under or in respect of this Agreement or any of the other Transaction
Documents by acting upon any notice (including notice by telephone), consent,
certificate or other instrument or writing (which may be by facsimile) believed
by it to be genuine and signed or sent by the proper party or parties, or upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person.  In determining compliance with any condition
hereunder to the making of an Advance, that by its terms must be fulfilled to
the satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Advance.

Section 11.4Credit Decision with Respect to the Administrative Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, or any of the Administrative Agent’s Affiliates, and
based upon such documents and information as it has deemed appropriate, made its
own evaluation and decision to enter into this Agreement and the other
Transaction Documents to which it is a party.  Each Lender also acknowledges
that it will, independently and without reliance upon the Administrative Agent,
or any of the Administrative Agent’s Affiliates, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
decisions in taking or not taking action under this Agreement and the other
Transaction Documents to which it is a party.

Section 11.5Indemnification of the Administrative Agent.

Each Lender agrees to indemnify the Administrative Agent (to the extent not
reimbursed by the Borrower), ratably in accordance with its Pro Rata Share from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may be imposed on, incurred by, or asserted against the
Administrative Agent in any way relating to or arising out of this Agreement or
any of the other Transaction Documents, or any action taken or omitted by the
Administrative Agent hereunder or thereunder; provided that, the Lenders shall
not be liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from the Administrative Agent’s gross negligence, bad faith, fraud or

-110-

--------------------------------------------------------------------------------

 

willful misconduct as determined by a court of competent jurisdiction by final
non-appealable judgment.  The payment of amounts under this Section 11.5 shall
be on an after‑Tax basis.  Without limitation of the foregoing, each Lender
agrees to reimburse the Administrative Agent, ratably in accordance with its Pro
Rata Share promptly upon demand for any out‑of‑pocket expenses (including
counsel fees) incurred by the Administrative Agent in connection with the
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement and the other Transaction
Documents, to the extent that such expenses are incurred in the interests of or
otherwise in respect of the Lenders hereunder and/or thereunder and to the
extent that the Administrative Agent is not reimbursed for such expenses by the
Borrower.

Section 11.6Successor Administrative Agent.

The Administrative Agent may resign as Administrative Agent upon thirty (30)
days’ notice to the Lenders.  If the Administrative Agent resigns under this
Agreement, the Required Lenders shall appoint from among the Lenders a successor
administrative agent for the Lenders, with the approval of the Borrower at all
times other than during the existence of a Default or an Event of Default (which
approval of the Borrower shall not be unreasonably withheld, conditioned or
delayed).  Upon the acceptance of its appointment as successor administrative
agent hereunder, the Person acting as such successor administrative agent shall
succeed to all the rights, powers and duties of the retiring Administrative
Agent and the term “Administrative Agent” means such successor administrative
agent and the retiring Administrative Agent’s appointment, powers and duties as
Administrative Agent shall be terminated.  After any retiring Administrative
Agent’s resignation or removal hereunder as Administrative Agent, the provisions
of this Article XI and Sections 12.9 and 12.11 shall continue to inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement.

Section 11.7Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Transaction Document by or
through any one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facility as well as activities as Administrative
Agent.

Section 11.8Payments by the Administrative Agent.

Unless specifically allocated to a specific Lender pursuant to the terms of this
Agreement, all amounts received by the Administrative Agent on behalf of the
Lenders shall be paid by the Administrative Agent to the Lenders in accordance
with their respective Pro Rata Shares in the applicable Advances Outstanding, or
if there are no Advances Outstanding in accordance with their most recent
Commitments, on the Business Day received by the Administrative Agent, unless
such amounts are received after 12:00 noon (New York City time) on such Business
Day, in which case the Administrative Agent shall use its reasonable efforts to
pay such amounts to each Lender on such Business Day, but, in any event, shall
pay such amounts to such Lender not later than the following Business Day.  The
Administrative Agent shall pay amounts owing to each Lender in accordance with
the written instructions delivered by each such Lender to the Administrative
Agent.

-111-

--------------------------------------------------------------------------------

 

Section 11.9Collateral Matters.

Each of the Lenders irrevocably authorize the Administrative Agent, at its
option and in its discretion:

(a)to release any Lien on any Collateral granted to or held by the
Administrative Agent, for the ratable benefit of the Secured Parties, under any
Transaction Document (i) upon the termination of the Commitment and payment in
full of all Obligations (other than contingent indemnification obligations),
(ii) that is sold or to be sold as part of or in connection with any sale
permitted hereunder or under any other Transaction Document, or (iii) if
approved, authorized or ratified in writing in accordance with Section 12.1; and

(b)to subordinate or release any Lien on any Collateral granted to or held by
the Administrative Agent under any Transaction Document to the holder of any
other Lien on the Collateral.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property pursuant to
this Section 11.9.  In each case as specified in this Section 11.9, the
Administrative Agent will, at the Borrower’s expense, execute and deliver to the
Borrower such documents as the Borrower may reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted under the Transaction Documents or to subordinate its interest in such
item, in each case in accordance with the terms of the Transaction Documents and
this Section 11.9.

ARTICLE XII

MISCELLANEOUS

Section 12.1Amendments and Waivers.

Except as provided in this Section 12.1, no amendment, waiver or other
modification of any provision of this Agreement shall be effective without the
written agreement of the Borrower, the Administrative Agent and the Required
Lenders; provided, that no amendment, waiver or consent shall:

(a)increase the Commitment of any Lender or the amount of Advances of any
Lender, in any case, without the written consent of such Lender;

(b)waive, extend or postpone any date fixed by this Agreement or any other
Transaction Document for any payment or mandatory prepayment of principal,
interest, fees or other amounts due to the Lenders (or any of them) or any
scheduled or mandatory reduction of the Commitments hereunder or under any other
Transaction Document without the written consent of each Lender directly and
adversely affected thereby;

(c)reduce the principal of, or the rate of interest specified herein on, any
Advance or Obligation, or any fees or other amounts payable hereunder or under
any other Transaction Document without the written consent of each Lender
directly and adversely affected thereby;

-112-

--------------------------------------------------------------------------------

 

(d)change Section 2.7 or any related definitions or provisions in a manner that
would alter the order of application of proceeds or would alter the pro rata
sharing of payments required thereby, in each case, without the written consent
of each Lender directly and adversely affected thereby;

(e)change any provision of this Section or reduce the percentages specified in
the definition of “Required Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender directly affected thereby;

(f)consent to the assignment or transfer by the Borrower of the Borrower’s
rights and obligations under any Transaction Document to which it is a party
(except as expressly permitted hereunder), in each case, without the written
consent of each Lender;

(g)make any modification to the definition of (i) “Availability”, “Advance
Rate”, “Adjusted Borrowing Value”, “Borrowing Base”, “Borrowing Base
Deficiency”, “Dollar Equivalent” or “Excess Concentration Amount”, in each case,
which would have a material adverse effect on the calculation of the Borrowing
Base or the Availability or (ii) “Eligible Loan” in a manner that would reduce
or make less restrictive the requirements for a Loan to be an Eligible Loan, in
either case without the written consent of each Lender; or

(h)release all or substantially all of the Collateral or release any Transaction
Document (other than as specifically permitted or contemplated in this Agreement
or the applicable Transaction Document) without the written consent of each
Lender;

provided further, that (i) any amendment of the Agreement that is solely for the
purpose of adding a Lender or waiving, extending or postponing any fee to the
Administrative Agent may be effected without the written consent of any Lender
and, at any time that an Event of Default has occurred and is continuing, the
Borrower, (ii) [reserved], (iii) no amendment, waiver or consent shall, unless
in writing and signed by the Administrative Agent, affect the rights or duties
of the Administrative Agent under this Agreement or any other Transaction
Document, (iv) any amendment of the Agreement that a Lender is advised by its
legal or financial advisors to be necessary or desirable in order to avoid the
consolidation of the Borrower with such Lender for accounting purposes may be
effected without the written consent of the Borrower or any other Lender and (v)
the Administrative Agent and the Borrower shall be permitted to amend any
provision of the Transaction Documents (and such amendment shall become
effective without any further action or consent of any other party to any
Transaction Document) if the Administrative Agent and the Borrower shall have
jointly identified a facial error or any error or omission of a technical or
immaterial nature in any such provision.  Notwithstanding anything to the
contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased or extended without the consent
of such Lender.

-113-

--------------------------------------------------------------------------------

 

Section 12.2Notices, Etc.

(a)Except in the case of notices and other communications expressly permitted to
be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i)if to the Borrower or Ally Bank, as set forth on Annex A;

(ii)if to the Administrative Agent, to Ally Bank, 300 Park Avenue, 4th Floor,
New York, New York 10022, Attention: SFD Portfolio Manager;

(iii)if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

(b)Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communication (including e-mail and internet or intranet
websites) pursuant to procedures approved by the Administrative Agent; provided
that, the foregoing shall not apply to notices to any Lender pursuant to Article
II if such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication.  The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that, approval of such
procedures may be limited to particular notices or communications.  Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement); provided that, if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c)The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make Syndicate Communications available to the Lenders by posting
such Syndicate Communications on the Platform. The Platform is provided by the
Administrative Agent “as is” and “as available”. The Agent Parties (defined
below) do not warrant the accuracy or completeness of the Syndicate
Communications or the adequacy of the Platform and expressly disclaim liability
for errors or omissions in the Syndicate Communications. No warranty of any
kind, express, implied or statutory, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Syndicate Communications or the Platform. In no event shall
the Administrative Agent or any of its Affiliates (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lenders or any other Person
for losses, claims, damages, liabilities or expenses of any kind (whether in
tort, contract or otherwise) arising out of the Borrower’s or any Agent Party’s
transmission or posting of Obligor materials through the Platform or via email,

-114-

--------------------------------------------------------------------------------

 

except to the extent such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by a final and non-appealable
judgment to have resulted from the gross negligence, bad faith, fraud or willful
misconduct of such Agent Party as determined by a court of competent
jurisdiction by final non-appealable judgment; provided, however, that in no
event shall any Agent Party have any liability to Borrower, any Lender or any
other Person for indirect, incidental, consequential or punitive damages (as
opposed to direct or actual damages).

(d)Notwithstanding the foregoing, the Borrower hereby acknowledges that certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Person’s securities. The Borrower hereby agrees that (i) all Syndicate
Communications that are to be made available to Public Lenders shall be clearly
and conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (ii) by marking
Syndicate Communications “PUBLIC”, the Borrower shall be deemed to authorize the
Administrative Agent and the Lenders to treat such Syndicate Communications as
not containing any material non-public information with respect to the Borrower
or any Affiliate thereof or their respective securities for purposes of United
States Federal and state securities laws; (iii) all Syndicate Communications
marked “PUBLIC” are permitted to be made available through the Platform; and
(iv) the Administrative Agent shall be entitled to treat any Syndicate
Communications that are not marked “PUBLIC” as being suitable only for posting
on a portion of the Platform designated as “Non-Public Information”.

Section 12.3Ratable Payments.

If any Secured Party, whether by setoff or otherwise, has payment made to it
with respect to any portion of the Obligations owing to such Secured Party
(other than payments received pursuant to Section 10.1) in a greater proportion
than that received by any other Secured Party, such Secured Party agrees,
promptly upon demand, to purchase for cash without recourse or warranty a
portion of the Obligations held by the other Secured Parties so that after such
purchase each Secured Party will hold its ratable proportion of the Obligations;
provided that if all or any portion of such excess amount is thereafter
recovered from such Secured Party, such purchase shall be rescinded and the
purchase price restored to the extent of such recovery, but without interest.

Section 12.4No Waiver; Remedies.

No failure on the part of the Administrative Agent or a Secured Party to
exercise, and no delay in exercising, any right or remedy hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right or remedy hereunder preclude any other or further exercise thereof or the
exercise of any other right.  The rights and remedies herein provided are
cumulative and not exclusive of any rights and remedies provided by law.

-115-

--------------------------------------------------------------------------------

 

Section 12.5Binding Effect; Benefit of Agreement.

This Agreement shall be binding upon and inure to the benefit of the Borrower,
the Administrative Agent, the Secured Parties and their respective successors
and permitted assigns.  Each Indemnified Party and each Indemnified Party shall
be an express third party beneficiary of this Agreement.

Section 12.6Term of this Agreement.

This Agreement, including the Borrower’s representations and covenants set forth
in Articles IV and V, create and constitute the continuing obligation of the
parties hereto in accordance with its terms, and shall remain in full force and
effect during the Covenant Compliance Period; provided that the rights and
remedies with respect to any breach of any representation and warranty made or
deemed made by the Borrower pursuant to Articles IV and V, the provisions,
including the indemnification and payment provisions, of Article X, Section
2.13, Section 12.9 and Section 12.11, shall be continuing and shall survive any
termination of this Agreement.

Section 12.7Governing Law; Jury Waiver.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK; provided that, notwithstanding the
foregoing to the contrary, it is understood and agreed that any determinations
as to (x) the interpretation of the provisions of the Atlantis acquisition
Agreement regarding the atlantis acquisition and whether the atlantis
acquisition has been consummated as contemplated by the atlantis acquisition
Agreement, (y) whether any Specified Purchase Agreement Representations have
been breached and whether the Borrower or its affiliates have the right to
terminate its obligations under the atlantis acquisition Agreement as a result
of a breach of any such Specified Purchase Agreement Representations and (z)
whether each of an Adviser Material Adverse Effect or a Company Material Adverse
Effect (each as defined in the atlantis acquisition Agreement) has occurred,
shall, in each case, be governed by and construed in accordance with the laws of
the State of Maryland without giving effect to any choice or conflict of law
provision or rule (whether of the State of Maryland or any other jurisdiction)
that would cause the application of Laws (as defined in the Purchase Agreement)
of any jurisdiction other than those of the State of Maryland.  EACH OF THE
PARTIES HERETO WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY RIGHT IT MAY
HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION ARISING DIRECTLY OR
INDIRECTLY OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREUNDER.

-116-

--------------------------------------------------------------------------------

 

Section 12.8Consent to Jurisdiction; Waivers.

Each of the Borrower, the Lenders and the Administrative Agent hereby
irrevocably and unconditionally:

(a)submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Transaction Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non-exclusive general jurisdiction of the courts of the State of New York
sitting in New York City, the courts of the United States of America for the
Southern District of New York, and appellate courts from any thereof;

(b)consents that any such action or proceeding may be brought in such courts and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient forum and agrees not to plead or claim the same;

(c)agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to its address as provided
in Section 12.2;

(d)agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e)waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this Section
12.8 any special, exemplary, punitive or consequential damages.

Section 12.9Costs and Expenses.

(a)In addition to the rights of indemnification granted to the Indemnified
Parties under Article X, Borrower agrees to pay on demand all reasonable and
documented out-of-pocket expenses of the Administrative Agent and the Secured
Parties incurred in connection with the preparation, execution, delivery,
administration (including periodic auditing), renewal, amendment or modification
of, or any waiver or consent issued in connection with, this Agreement and the
other Transaction Documents, which, in the case of legal expenses, shall be
limited to the reasonable and documented out-of-pocket expenses of one primary
legal counsel to all indemnified persons (and, to the extent necessary, one
local counsel in each relevant material jurisdiction but no other legal counsel
without the Borrower’s prior consent) for the Administrative Agent and the
Secured Parties collectively with respect thereto and with respect to advising
the Administrative Agent and the Secured Parties as to their respective rights
and remedies under this Agreement and the other Transaction Documents, and all
reasonable and documented out-of-pocket costs and expenses, if any (including
reasonable and documented out-of-pocket counsel fees and expenses), incurred by
the Administrative Agent or the Secured Parties in connection with the
enforcement of this Agreement by such Person and the other Transaction
Documents.

(b)The Borrower shall pay on the Interest Payment Date following receipt of a
request therefor, all other costs and expenses that have been invoiced at least
two (2) Business Days prior to such Interest Payment Date and incurred by the
Administrative Agent and the Secured Parties, in each case in connection with
periodic audits of the Borrower’s books and records.

-117-

--------------------------------------------------------------------------------

 

Section 12.10[Reserved].

Section 12.11Recourse Against Certain Parties.

(a)No recourse under or with respect to any obligation, covenant or agreement
(including the payment of any fees or any other obligations) of the
Administrative Agent, any Secured Party, or the Borrower as contained in this
Agreement or any other agreement, instrument or document entered into by it
pursuant hereto or in connection herewith shall be had against any incorporator,
affiliate, stockholder, member, officer, partner, employee, administrator,
partner, organizer or director of the Administrative Agent, any Secured Party,
or the Borrower by the enforcement of any assessment or by any legal or
equitable proceeding, by virtue of any statute or otherwise; it being expressly
agreed and understood that the agreements of the Administrative Agent, any
Secured Party, or the Borrower contained in this Agreement and all of the other
agreements, instruments and documents entered into by it pursuant hereto or in
connection herewith are, in each case, solely the corporate obligations of the
Administrative Agent, any Secured Party, or the Borrower, and that no personal
liability whatsoever shall attach to or be incurred by the Administrative Agent,
any Secured Party, the Borrower Party or any incorporator, stockholder,
affiliate, officer, partner, employee or director of the Administrative Agent,
any Secured Party, or the Borrower under or by reason of any of the obligations,
covenants or agreements of the Administrative Agent, any Secured Party, or the
Borrower contained in this Agreement or in any other such instruments, documents
or agreements, or that are implied therefrom, and that any and all personal
liability of the Administrative Agent, any Secured Party, or the Borrower and
each incorporator, stockholder, affiliate, officer, partner, employee
administrator, partner, organizer or director of the Administrative Agent, any
Secured Party or the Borrower, or any of them, for breaches by the
Administrative Agent, any Secured Party, or the Borrower of any such
obligations, covenants or agreements, which liability may arise either at common
law or at equity, by statute or constitution, or otherwise, is hereby expressly
waived as a condition of and in consideration for the execution of this
Agreement; provided that the foregoing non‑recourse provisions shall in no way
affect any rights the Secured Parties might have against any incorporator,
affiliate, stockholder, officer, employee or director of the Borrower to the
extent of any fraud, misappropriation, embezzlement or any other financial crime
constituting a felony by such Person.

(b)Notwithstanding any contrary provision set forth herein, no claim may be made
by the Borrower or any other Person against the Administrative Agent and the
Secured Parties or their respective Affiliates, directors, officers, employees,
attorneys or agents for any special, indirect, consequential or punitive damages
in respect to any claim for breach of contract or any other theory of liability
arising out of or related to the transactions contemplated by this Agreement, or
any act, omission or event occurring in connection therewith; and the Borrower
hereby waives, releases, and agrees not to sue upon any claim for any such
damages, whether or not accrued and whether or not known or suspected.

(c)No obligation or liability to any Obligor under any of the Loans is intended
to be assumed by the Administrative Agent and the Secured Parties under or as a
result of this Agreement and the transactions contemplated hereby.

-118-

--------------------------------------------------------------------------------

 

(d)The provisions of this Section 12.11 shall survive the termination of this
Agreement.

Section 12.12Protection of Right, Title and Interest in the Collateral; Further
Action Evidencing Advances.

(a)The Borrower shall cause this Agreement, all amendments hereto and/or all
financing statements and continuation statements and any other necessary
documents covering the right, title and interest of the Administrative Agent, as
agent for the Secured Parties, and of the Secured Parties to the Collateral to
be promptly recorded, registered and filed, and at all times to be kept
recorded, registered and filed, all in such manner and in such places as may be
required by law to fully preserve and protect the right, title and interest of
the Administrative Agent, as agent of the Secured Parties, hereunder to all
property comprising the Collateral.

(b)The Borrower agrees that from time to time, at its expense, it will promptly
authorize, execute and deliver all instruments and documents, and take all
actions, that the Administrative Agent may reasonably request in order to
perfect, protect or more fully evidence the security interest granted in the
Collateral, or to enable the Administrative Agent or the Secured Parties to
exercise and enforce their rights and remedies hereunder or under any other
Transaction Document.

(c)If the Borrower fails to perform any of its obligations hereunder, the
Administrative Agent or any Secured Party may (but shall not be required to)
perform, or cause performance of, such obligation; and the Administrative
Agent’s or such Secured Party’s costs and expenses incurred in connection
therewith shall be payable by the Borrower as provided in Article X.  The
Borrower irrevocably authorizes the Administrative Agent and appoints the
Administrative Agent as its attorney‑in‑fact to act on behalf of the Borrower
(i) to execute on behalf of the Borrower as debtor and to file financing
statements necessary or desirable in the Administrative Agent’s sole discretion
to perfect and to maintain the perfection and priority of the interest of the
Secured Parties in the Collateral, including those that describe the Collateral
as “all assets,” or words of similar effect, and (ii) to file a carbon,
photographic or other reproduction of this Agreement or any financing statement
with respect to the Collateral as a financing statement in such offices as the
Administrative Agent in its sole discretion deems necessary or desirable to
perfect and to maintain the perfection and priority of the interests of the
Secured Parties in the Collateral.  This appointment is coupled with an interest
and is irrevocable.

(d)Without limiting the generality of the foregoing, the Borrower will, not
earlier than six (6) months and not later than three (3) months prior to the
fifth anniversary of the date of filing of the financing statement referred to
in Section 3.1(j) or any other financing statement filed pursuant to this
Agreement or in connection with any Advance hereunder, unless the Covenant
Compliance Period shall have ended, authorize, execute and deliver and file or
cause to be filed an appropriate continuation statement with respect to such
financing statement.

-119-

--------------------------------------------------------------------------------

 

Section 12.13Confidentiality.

(a)Each of the Administrative Agent, the Secured Parties and the Borrower shall
maintain and shall cause each of its employees and officers to maintain the
confidentiality of the Agreement and all information with respect to the other
parties, including all information regarding the business and beneficial
ownership of the Borrower hereto and its businesses obtained by it in connection
with the structuring, negotiating and execution of the transactions contemplated
herein, except that each such party and its officers and employees may (i)
disclose such information to its external accountants, investigators, auditors,
attorneys, investors, potential investors or other agents, engaged by such party
in connection with any due diligence or comparable activities with respect to
the transactions and Loans contemplated herein and the agents of such Persons
(“Excepted Persons”); provided that each Excepted Person shall, as a condition
to any such disclosure, agree for the benefit of the Administrative Agent, the
Secured Parties and the Borrower that such information shall be used solely in
connection with such Excepted Person’s evaluation of, or relationship with, the
Borrower and its affiliates, (ii) disclose the existence of the Agreement, but
not the financial terms thereof, (iii) disclose such information as is required
by Applicable Law and (iv) disclose the Agreement and such information in any
suit, action, proceeding or investigation (whether in law or in equity or
pursuant to arbitration) involving any of the Transaction Documents for the
purpose of defending itself, reducing its liability, or protecting or exercising
any of its claims, rights, remedies, or interests under or in connection with
any of the Transaction Documents.  It is understood that the financial terms
that may not be disclosed except in compliance with this Section 12.13(a)
include all fees and other pricing terms, and all Events of Default, and
priority of payment provisions.

(b)Anything herein to the contrary notwithstanding, the Borrower hereby consents
to the disclosure of any nonpublic information with respect to it (i) to the
Administrative Agent or the Secured Parties by each other, (ii) by the
Administrative Agent and the Secured Parties to any prospective or actual
assignee or participant of any of them provided (x) such Person would be
permitted to be an assignee or participant pursuant to the terms hereof, (y)
such Person is not a Disqualified Lender and (z) such Person agrees to hold such
information confidential in accordance with the terms hereof or (iii) by the
Administrative Agent, and the Secured Parties to any Rating Agency, any
commercial paper dealer or other provider of a surety, guaranty or credit or
liquidity enhancement to any Lender, and to any officers, directors, employees,
outside accountants and attorneys of any of the foregoing, provided each such
Person is informed of the confidential nature of such information and agrees to
maintain the confidentiality thereof.  In addition, the Secured Parties and the
Administrative Agent, may disclose any such nonpublic information as required
pursuant to any law, rule, regulation, direction, request or order of any
judicial, administrative or regulatory authority or proceedings (whether or not
having the force or effect of law).

(c)Each of the Administrative Agent and the Secured Parties agrees that (i) it
will keep the information of the Obligors confidential in the manner required by
the applicable Underlying Instruments, (ii) it will hold confidential any
information provided to it by the Borrower in connection with a prospective Loan
in the same manner and pursuant to the same procedures and exceptions that it
applies to confidential information delivered directly to it when acting in the
same capacity as it is acting under this Agreement, (iii) it will use any
information described in clauses (i) and (ii) above only in connection with this
Agreement, and (iv) if (a) the

-120-

--------------------------------------------------------------------------------

 

Borrower delivers information in connection with a Loan or a prospective Loan
that was prepared by a third party (other than the Obligor or any agent
thereof), and (b) such third party has entered into an agreement with the
Borrower restricting the ability of the Borrower to rely on such report, it will
not have any direct rights against such third party (or the party which has
engaged such third party) unless otherwise expressly acknowledged and agreed to
by such third party or engaging party.

(d)Notwithstanding anything herein to the contrary, the foregoing shall not be
construed to prohibit (i) disclosure of any and all information that is or
becomes publicly known; (ii) disclosure of any and all information (a) if
required to do so by any applicable statute, law, rule or regulation, (b) to any
government agency or regulatory body having or claiming authority to regulate or
oversee any respects of the Administrative Agent’s, the Secured Parties’ or the
Borrower’s business or that of their affiliates, (c) pursuant to any subpoena,
civil investigative demand or similar demand or request of any court, regulatory
authority, arbitrator or arbitration to which the Administrative Agent, the
Secured Parties or the Borrower or an officer, director, employer, shareholder
or affiliate of any of the foregoing is a party or (d) in any preliminary or
final offering circular, registration statement or contract or other document
approved in advance by the Borrower; or (iii) any other disclosure authorized by
the Borrower.

(e)Notwithstanding any other provision of this Agreement, the Borrower shall
have the right to keep confidential from the Administrative Agent and/or the
Secured Parties, for such period of time as the Borrower determines is
reasonable (i) any information that the Borrower reasonably believes to be in
the nature of trade secrets and (ii) any other information that the Borrower or
any of its Affiliates, or the officers, employees or directors of any of the
foregoing, is required to by law.

Section 12.14Execution in Counterparts; Severability; Integration.

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts (including by facsimile), each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute one and the same agreement.  In case any provision in
or obligation under this Agreement shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.  This
Agreement, the other Transaction Documents and any agreements or letters
(including fee letters) executed in connection herewith contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof, superseding all prior
oral or written understandings.

Section 12.15Waiver of Setoff.

Each of the parties hereto hereby waives any right of setoff it may have or to
which it may be entitled under this Agreement from time to time against any
Lender or its assets.

-121-

--------------------------------------------------------------------------------

 

Section 12.16Assignments by the Lenders.

(a)Each Lender may at any time assign, or grant a security interest or sell a
participation interest in or sell any Advance or Commitment (or portion thereof)
or any Note (or any portion thereof) to any Person; provided that, as
applicable, (i) unless an Event of Default has occurred and is continuing, no
such assignment, grant or sale of a participation interest shall be to a
Disqualified Lender, (ii) no transfer of any Advance or Commitment (or any
portion thereof) or of any Note (or any portion thereof) shall be made unless
such transfer is exempt from the registration requirements of the Securities Act
and any applicable state securities laws or is made in accordance with the
Securities Act and such laws, and is made only to either an “accredited
investor” as defined in paragraphs (a)(1), (2), (3), or (7) of Rule 501 of
Regulation D under the Securities Act or any entity in which all of the equity
owners come within such paragraphs or to a “qualified institutional buyer” as
defined in Rule 144A under the Securities Act which in each case is a “qualified
purchaser” as defined in the 1940 Act, (iii) no such assignment, grant or sale
of a participation interest shall be to an Ineligible Assignee, (iv) such Person
shall have a long‑term unsecured debt rating of “A” or better by S&P and “A3” or
better by Moody’s, (v) in the case of an assignment of any Advance or Commitment
(or any portion thereof) or of any Note (or of any portion thereof) the assignee
executes and delivers to the Borrower and the Administrative Agent a fully
executed Joinder Supplement substantially in the form of Exhibit F and a
transferee letter substantially in the form of Exhibit G (a “Transferee
Letter”), (vi) the consent of the Administrative Agent shall be required for any
assignment, and (vii) so long as no Event of Default has occurred or is
continuing, the consent of the Borrower (such consent not to be unreasonably
withheld or delayed and shall be deemed to be consented to if no response is
made by the Borrower within five (5) Business Days after delivery to the
Borrower of notice of a proposed assignment) shall be required for any
assignment, other than an assignment or participation to a Lender, an Affiliate
of a Lender or an Approved Fund; provided no such consent of Borrower shall be
required with respect to the sale of a participation interest.  The parties to
any such assignment, grant or sale of a participation interest shall execute and
deliver to such assigning Lender for its acceptance and recording in its books
and records, such agreement or document as may be satisfactory to such
parties.  The Borrower shall not assign or delegate, or grant any interest in,
or permit any Lien to (other than Permitted Liens) exist upon, any of the
Borrower’s rights, obligations or duties under the Transaction Documents without
the prior written consent of the Administrative Agent.  Notwithstanding anything
contained in this Agreement to the contrary, (i) Ally Bank shall not need prior
consent of the Borrower or any other party hereto to consolidate with or merge
into any Person or convey or transfer substantially all of its properties and
assets, including as part of such a transaction all or substantially all of its
Advances, Commitments and Notes, to any Person, and (ii)(x) if any Lender fails
at any time to satisfy the Rating Criteria, and such failure has not been
remedied within 30 days (as evidenced by a certification to the Borrower, and
the Administrative Agent including a letter from Moody’s, S&P, and/or an
equivalent rating agency, as the case maybe establishing the existence of the
rating criteria), or (y) if any Lender becomes a Defaulting Lender, unless such
Lender shall have been deemed to no longer be a Defaulting Lender pursuant to
Section 2.16(b), then, in each case, the Administrative Agent shall have the
right to cause such Person to assign its entire interest in the Advances and
Commitments and this Agreement to a transferee selected by the Administrative
Agent prior to the occurrence of an Event of Default with the consent of the
Borrower, in an assignment which satisfies the conditions set forth in the first
sentence of this Section 12.16(a).  Assignments shall be subject to the
following additional conditions:

-122-

--------------------------------------------------------------------------------

 

(1)no assignments shall be made to (x) the Borrower or any of the Borrower’s
Affiliates or Subsidiaries or (y) any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (y);

(2)no assignments shall be made to a natural person;

(3)except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the assignment and assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$1,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;

(4)each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one class of Commitments or Loans;

(5)the parties to each assignment shall execute and deliver to the
Administrative Agent an assignment and assumption, together with a processing
and recordation fee of $3,500, such fee to be paid by either the assigning
Lender or the assignee Lender or shared between such Lenders; and

(6)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws, and containing payment instruction for such assignee.

(b)The Administrative Agent, acting solely for this purpose as an agent of
Borrower, shall maintain at one of its lending offices, a copy of each
assignment delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, the type of rate, the LIBOR
Rate index period (if applicable) and principal amounts (and stated interest) of
the Advances owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”).  Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under this Agreement or any other Transaction
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any

-123-

--------------------------------------------------------------------------------

 

portion of the Participant Register (including the identity of any Participant
or any information relating to a Participant’s interest in any commitments,
loans, letters of credit or its other obligations under any Loan Document) to
any Person except to the extent that such disclosure is necessary to establish
that such commitment, loan, letter of credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  Transfer by a Lender of its rights hereunder or under any Note may
be effected only by the recording by the Administrative Agent of the identity of
the transferee in the Register.  The entries in such Register and Participant
Register shall be conclusive, and Borrower, the Administrative Agent and the
Lenders shall treat each Person (x) whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder and (y) whose name is
recorded in the Participant Register pursuant to the terms hereof as the owner
of such participation, in each case, for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by Borrower and any Lender, at any reasonable time and from time to
time upon reasonable prior notice.  For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(c)Any Lender may, without the consent of the Borrower, sell participations to
one or more banks or other entities (a “Participant”) in all or a portion of
such Lender’s rights and obligations under this Agreement and the other
Transaction Documents (including all or a portion of its Commitments and the
Advances Outstanding owing to it); provided that (i) such Lender’s obligations
under this Agreement and the other Transaction Documents shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) the Borrower, the Administrative
Agent and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and the other Transaction Documents and (iv) so long as no Event of
Default has occurred and is continuing, no Disqualified Lender may be a
Participant. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Transaction Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or any
other Transaction Document; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 12.1 that directly affects such Participant. Subject to paragraph (d) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.10(c), 2.12 and 2.13 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (a) of
this Section; provided that (A) such Participant agrees to be subject to the
provisions of Sections 2.17 as if it were an assignee under paragraph (a) of
this Section and (B) such Participant shall not be entitled to receive any
greater payment under Sections 2.10(c), 2.12 and 2.13, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation; provided, further, that no Participant shall be
entitled to the benefits of Section 2.13 unless the Borrower is notified of the
participation granted to such Participant and such Participant shall have
complied with the requirements of Section 2.13 as if such Participant is a
Lender.

-124-

--------------------------------------------------------------------------------

 

(d)A Participant shall not be entitled to receive any greater payment under
Section 2.10(c), 2.12 or 2.13 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent. A Participant that would be a Foreign Lender
if it were a Lender shall not be entitled to the benefits of Section 2.13 unless
the Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with paragraphs
(e), (h) and (i) of Section 2.13 as though it were a Lender and in the case of a
Participant claiming exemption for portfolio interest under Section 871(h) or
881(c) of the Code, the applicable Lender shall provide the Borrower with
satisfactory evidence that the participation is in registered form and shall
permit the Borrower to review such register as reasonably needed for the
Borrower to comply with its obligations under applicable laws and regulations.

Section 12.17Heading and Exhibits.

The headings herein are for purposes of references only and shall not otherwise
affect the meaning or interpretation of any provision hereof.  The schedules and
exhibits attached hereto and referred to herein shall constitute a part of this
Agreement and are incorporated into this Agreement for all purposes.

Section 12.18Effect of Benchmark Transition Event.

(a)Benchmark Replacement.  Notwithstanding anything to the contrary herein or in
any other Transaction Document, upon the occurrence of a Benchmark Transition
Event or an Early Opt-in Election, as applicable, the Administrative Agent and
the Borrower may amend this Agreement to replace the LIBOR Rate with a Benchmark
Replacement. Any such amendment with respect to a Benchmark Transition Event
will become effective at 5:00 p.m. (New York City time) on the fifth (5th)
Business Day after the Administrative Agent has posted such proposed amendment
to all Lenders and the Borrower so long as the Administrative Agent has not
received, by such time, written notice of objection to such amendment from
Lenders comprising the Required Lenders. Any such amendment with respect to an
Early Opt-in Election will become effective on the date that Lenders comprising
the Required Lenders have delivered to the Administrative Agent written notice
that such Required Lenders accept such amendment. No replacement of the LIBOR
Rate with a Benchmark Replacement pursuant to this Section titled “Effect of
Benchmark Transition Event” will occur prior to the applicable Benchmark
Transition Start Date.

(b)Benchmark Replacement Conforming Changes.  In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Transaction
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.

-125-

--------------------------------------------------------------------------------

 

(c)Notices; Standards for Decisions and Determinations.  The Administrative
Agent will promptly notify the Borrower and the Lenders of (i) any occurrence of
a Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (ii) the
implementation of any Benchmark Replacement, (iii) the effectiveness of any
Benchmark Replacement Conforming Changes and (iv) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to this Section
titled “Effect of Benchmark Transition Event,” including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their sole discretion and without consent from any other party hereto,
except, in each case, as expressly required pursuant to this Section titled
“Effect of Benchmark Transition Event.”

(d)Benchmark Unavailability Period. Upon the Borrower’s receipt of notice of the
commencement of a Benchmark Unavailability Period, the Borrower may revoke any
request for an Advance for which Interest accrues at the LIBOR Rate, conversion
to or continuation of an Advance for which Interest accrues at the LIBOR Rate to
be made, converted or continued during any Benchmark Unavailability Period and,
failing that, the Borrower will be deemed to have converted any such request
into a request for a Borrowing of or conversion to an Advance for which Interest
accrues at the Base Rate.

Section 12.19Divisions.

Any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale or transfer, or
similar term, as applicable, to, of or with a separate Person.  Notwithstanding
anything to the contrary in this Agreement, (i) any division of a limited
liability company shall constitute a separate Person hereunder, and each
resulting division of any limited liability company that, prior to such
division, is a Subsidiary, Borrower, a joint venture or any other like term
shall remain a Subsidiary, Borrower, a joint venture, or other like term,
respectively, after giving effect to such division, to the extent required under
this Agreement, and any resulting divisions of such Persons shall remain subject
to the same restrictions and corresponding exceptions applicable to the
pre-division predecessor of such divisions, and (ii) in no event shall Borrower
be permitted to effectuate a division.

-126-

--------------------------------------------------------------------------------

 

Section 12.20Judgment Currency.

This is an international loan transaction in which the specification of Dollars
(the “Specified Currency”), and payment in New York City, New York or the
country of the Specified Currency, as the case may be (the “Specified Place”),
is of the essence, and the Specified Currency shall be the currency of account
in all events relating to Advances denominated in the Specified Currency.  The
payment obligations of the Borrower under this Agreement shall not be discharged
or satisfied by an amount paid in another currency or in another place, whether
pursuant to a judgment or otherwise, to the extent that the amount so paid on
conversion to the Specified Currency and transfer to the Specified Place under
normal banking procedures does not yield the amount of the Specified Currency at
the Specified Place due hereunder.  If for the purpose of obtaining judgment in
any court it is necessary to convert a sum due hereunder in the Specified
Currency into another currency (the “Second Currency”), the rate of exchange
that shall be applied shall be the rate at which in accordance with normal
banking procedures the Administrative Agent could purchase the Specified
Currency with the Second Currency on the Business Day next preceding the day on
which such judgment is rendered.  The obligation of the Borrower in respect of
any such sum due from it to the Administrative Agent or any Lender hereunder or
under any other Facility Document (in this Section called an “Entitled Person”)
shall, notwithstanding the rate of exchange actually applied in rendering such
judgment be discharged only to the extent that on the Business Day following
receipt by such Entitled Person of any sum adjudged to be due hereunder in the
Second Currency such Entitled Person may in accordance with normal banking
procedures purchase and transfer to the Specified Place the Specified Currency
with the amount of the Second Currency so adjudged to be due; and the Borrower
hereby, as a separate obligation and notwithstanding any such judgment, agrees
to indemnify such Entitled Person against, and to pay such Entitled Person on
demand, in the Specified Currency, the amount (if any) by which the sum
originally due to such Entitled Person in the Specified Currency hereunder
exceeds the amount of the Specified Currency so purchased and transferred.

Section 12.21Atlantis Acquisition.

Notwithstanding that the consummation of the Atlantis Acquisition may be
undertaken in discrete steps, the order of such events shall not result in any
Default or Event of Default hereunder so long as the Borrower is otherwise in
compliance with the terms of this Agreement and the other Transaction Documents
immediately after the consummation of the Atlantis Acquisition.

[Remainder of page intentionally left blank; signature pages follow.]

 

-127-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

BORROWER:

 

 

CRESCENT CAPITAL BDC, INC., as the Borrower

 

 

By:

/s/ Mike L. Wilhelms

Name: Mike L. Wilhelms

Title: Chief Financial Officer

 

[Signatures continued on the following page.]

 

[Signature Page]

--------------------------------------------------------------------------------

 

 

ADMINISTRATIVE AGENT AND ARRANGER:

 

 

ALLY BANK, as Administrative Agent and Arranger

 

 

By:

/s/ Riley Quinn

 

Name:  Riley Quinn

 

Title:  Authorized Signatory

 

 

LENDERS:

 

 

ALLY BANK, as a Lender

 

 

By:

/s/ Riley Quinn

 

Name:  Riley Quinn

 

Title:  Authorized Signatory

 

[Signatures continued on the following page.]

 

[Signature Page]

--------------------------------------------------------------------------------

 

Annex A

If to Borrower:

 

Crescent Capital BDC, Inc.

11100 Santa Monica Boulevard, Suite 2000

Los Angeles, CA 90025

Attention:  Mike L. Wilhelms

Facsimile No.: (310) 235-5967

Email:  mike.wilhelms@Crescentcap.com

 

with a copy to, which shall not constitute notice:

 

Dechert LLP

One International Place, 40th Floor

100 Oliver Street

Boston, MA  02110-2605

Attention:  Christopher J. Desmond

Facsimile No.:  617 275 8411

Email:  christopher.desmond@dechert.com

 

If to Ally Bank:

 

ALLY BANK
300 Park Avenue, 4th Floor
New York, New York 10022

Attention: SFD Portfolio Manager
Email:  keith.harris@ally.com

 

with a copy to:

 

CHAPMAN AND CUTLER LLP

111 West Monroe Street

Chicago, IL 60603

Attention:  Aaron J. Efta

Facsimile No.:  (312) 516.1996

Email:  ajefta@chapman.com

 

[Annex A]

--------------------------------------------------------------------------------

 

Annex B

COMMITMENTS

Lender

Commitment

Ally Bank

$200,000,000

Total:

$200,000,000

 

 

[Annex B]